--------------------------------------------------------------------------------

SHARE EXCHANGE AGREEMENT

THIS AGREEMENT is dated for reference as of the 11th day of May, 2009.

BETWEEN:

> > > KEEWATIN WINDPOWER CORP., a corporation incorporated under the laws of the
> > > State of Nevada
> > > 
> > > (“KWC”)

AND

> > > KEEWATIN WINDPOWER INC., a corporation incorporated under the laws of
> > > Saskatchewan
> > > 
> > > (“Exchangeco”)

AND

> > > SKY HARVEST WINDPOWER CORP., a corporation incorporated under the laws of
> > > Canada
> > > 
> > > (“Sky Harvest”)

AND

> > > THE UNDERSIGNED SHAREHOLDERS OF SKY HARVEST
> > > 
> > > (the “Selling Shareholders”)

WHEREAS:

A.        Exchangeco, a wholly owned subsidiary of KWC, has offered to purchase
the issued and outstanding shares of Sky Harvest that are held by Canadian
Selling Shareholders and KWC has offered to purchase all of the remaining issued
and outstanding shares of Sky Harvest (the “Transaction”);

B.        The Agreement and the transactions contemplated herein are intended to
provide to holders of Sky Harvest Shares who are Canadian Residents the
opportunity to dispose of their Sky Harvest Shares in return for Exchangeable
Shares on a tax-deferred or “roll-over” basis for Canadian income tax purposes
pursuant to the provisions of Section 85 of the Income Tax Act;

C.        The Boards of Directors of each of KWC, Exchangeco and Sky Harvest
have approved and adopted this Agreement; and

D.        In order to record the terms and conditions of the agreement among
them, the parties wish to enter into this Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises,
covenants, terms, conditions, representations and warranties hereinafter set
forth, the parties hereto agree each with the other as follows:

--------------------------------------------------------------------------------

- 2 -

1.          Interpretation

1.1        Where used herein or in any amendments or Schedules hereto, the
following terms will have the following meanings:

  (a)

“Affiliate” of any person means any other person directly or indirectly
controlling, controlled by, or under common control with, that person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”), as applied to any
person, means the possession by another person, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
first mentioned person, whether through the ownership of voting securities, by
contract or otherwise.

          (b)

“Agreement” means this share exchange agreement and any amendment, supplement or
addendum to the Agreement;

          (c)

“Applicable Securities Legislation” means all applicable securities legislation
in all jurisdictions relevant to the issuance of the KWC Common Shares and
Exchangeable Shares;

          (d)

“B.C. Legend” has the meaning ascribed to such term in Section 5.1;

          (e)

“B.C. Securities Act” means the Securities Act (British Columbia) R.S.B.C.
(1996), c. 418, as amended from time to time;

          (f)

“B.C. Selling Shareholder” means a Selling Shareholder that is a B.C. Resident
and is not resident in any other Canadian jurisdiction and is not a U.S. Person;

          (g)

“BCI 51-509” means British Columbia Instrument 51-509 – Issuers Quoted in the
U.S. Over-the- Counter Markets as adopted by the British Columbia Securities
Commission;

          (h)

“Business” means the business in which Sky Harvest is engaged, namely:

          (i)

the exploration and development of wind power projects in Canada; and

          (ii)

any other enterprise that is directly related to the foregoing;

          (i)

“Canadian Resident” means a person that is a resident of Canada for the purposes
of the Income Tax Act;

          (j)

“Canadian Selling Shareholder” means a Selling Shareholder that is a Canadian
Resident and is not a U.S. Person;

          (k)

“Closing Date” means the second Business Day following the day on which Sky
Harvest delivers the financial statements referred to in Section 8.1 to KWC, or
such other date as may be mutually agreed upon by the parties to this Agreement;

          (l)

“Current Market Price” has the meaning ascribed to that term in the Exchangeable
Share Provisions;

          (m)

“Dividend Amount” has the meaning ascribed to that term in Section 13.1;

          (n)

“Electing Vendor” has the meaning ascribed to that term in Section 3.5;

          (o)

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time;


--------------------------------------------------------------------------------

- 3 -

  (p)

“Exchange Ratio” means the ratio of 1.5 KWC Common Shares for each 1 Sky Harvest
Share held by a Selling Shareholder as determined pursuant to the valuation
attached as Schedule N;

        (q)

“Exchangeable Share Exchange Ratio” means the ratio of 1.5 Exchangeable Shares
for each 1 Sky Harvest Share held by a Canadian Selling Shareholder as
determined pursuant to the valuation attached as Schedule N;

        (r)

“Exchangeable Shares” means the non-voting exchangeable shares in the capital of
Exchangeco;

        (s)

“Exchangeable Share Provisions” means the Exchangeable Share provisions in
substantially the form attached as Schedule O;

        (t)

“Exchangeable Share Support Agreement” means that certain Exchangeable Share
Support Agreement made as of even date herewith between Exchangeco and KWC, in
substantially the form attached as Schedule M;

        (u)

“Exchangeco” means Keewatin Windpower Inc., a corporation incorporated under the
laws of Saskatchewan;

        (v)

“Income Tax Act” means the Income Tax Act (Canada) R.S.C. (1985), 5th supp., c.
1, as amended from time to time;

        (w)

“Indemnified Party” has the meaning ascribed to that term in Section 12.7;

        (x)

“Indemnifying Party” has the meaning ascribed to that term in Section 12.7;

        (y)

“KWC” means Keewatin Windpower Corp., a corporation incorporated under the laws
of the State of Nevada;

        (z)

“KWC Common Shares” means the shares of common stock, par value $0.001 of KWC;

        (aa)

“KWC Financial Statements” means those audited financial statements of KWC for
the years ended May 31, 2008 and May 31, 2007, the unaudited interim financial
statements of KWC for the nine months ended February 28, 2009, and pro forma
financial statements as at February 28, 2009 attached as Schedule D;

        (bb)

“Liquidation Call Purchase Price” has the meaning ascribed to that term in
Section 13.1;

        (cc)

“Liquidation Call Right” has the meaning ascribed to that term in Section 13.1;

        (dd)

“Material Adverse Effect” when used in connection with an entity means any
change (including a decision to implement such a change made by the board of
directors or by senior management who believe that confirmation of the decision
by the board of directors is probable), event, violation, inaccuracy,
circumstance or effect that is materially adverse to the business, assets
(including intangible assets), liabilities, capitalization, ownership, financial
condition or results of operations of such entity or subsidiaries taken as a
whole;

        (ee)

“NI 45-106” means National Instrument 45-106 - Prospectus and Registration
Exemptions, as adopted by the British Columbia Securities Commission;

        (ff)

“Non-Canadian Selling Shareholder” means a Selling Shareholder that is not a
Canadian Resident and is not a U.S. Person;

        (gg)

“Non-B.C. Vendors” has the meaning ascribed to such term in Section 5.2;


--------------------------------------------------------------------------------

- 4 -

  (hh)

“Parent Control Transaction” has the meaning ascribed to that term in the
Exchangeable Share Provisions;

        (ii)

“OTC Bulletin Board” means the Financial Industry Regulatory Authority
Over-The-Counter Bulletin Board;

        (jj)

“Redemption Call Purchase Price” has the meaning ascribed to that term in
Section 13.2;

        (kk)

“Redemption Call Right” has the meaning ascribed to that term in Section 13.2;

        (ll)

“Regulation S” means Regulation S promulgated under the U.S. Securities Act;

        (mm)

“SBCA” means the Business Corporations Act (Saskatchewan) R.S.S. 1978, as
amended from time to time;

        (nn)

“SEC” means the United States Securities and Exchange Commission;

        (oo)

“U.S. Securities Act” means the United States Securities Act of 1933, as amended
from time to time;

        (pp)

“Selling Shareholders” means the undersigned shareholders of Sky Harvest;

        (qq)

“Sky Harvest” means Sky Harvest Windpower Corp., a corporation incorporated
under the laws of Canada;

        (rr)

“Sky Harvest Financial Statements” means those unaudited interim financial
statements of Sky Harvest for the nine month period ended February 28, 2009 and
the audited financial statements of Sky Harvest for the years ended May 31, 2008
and May 31, 2007 attached as Schedule C;

        (ss)

“Sky Harvest Shares” means the Class A voting common shares in the capital stock
of Sky Harvest;

        (tt)

“Special Voting Share” means the share of special voting stock of KWC, with a
par value of U.S.$0.001, having substantially the same rights, privileges,
restrictions and conditions described in the Voting and Exchange Trust
Agreement;

        (uu)

“Transaction” has the meaning ascribed to such term in Recital A;

        (vv)

“Trustee” means Valiant Trust Company, a trust company continued under the laws
of Canada and registered to carry on business in the Province of British
Columbia;

        (ww)

“U.S. Certificate” has the meaning ascribed to such term in Section 9.1(b);

        (xx)

“U.S. GAAP” means U.S. generally accepted accounting principles;

        (yy)

“U.S. Person” has the meaning ascribed to such term in Rule 902 of Regulation S;

        (zz)

“U.S. Selling Shareholder” means a Selling Shareholders that is a U.S. Person;

        (aaa)

“Voting and Exchange Trust Agreement” means that certain voting and exchange
trust agreement made as of even date herewith between KWC, Exchangeco and the
Trustee, in substantially the form attached as Schedule L.

1.2        All dollar amounts referred to in this Agreement are in United States
funds, unless expressly stated otherwise.

--------------------------------------------------------------------------------

- 5 -

1.3        The following Schedules are attached to and form part of this
Agreement:

Schedule                                                                        
                         Description A U.S. Resident Certificate B Canadian
Resident Shareholders C Sky Harvest Financial Statements D KWC Financial
Statements E Material Agreements of Sky Harvest F Real Property of Sky Harvest G
Encumbrances on Sky Harvest’s Assets H Sky Harvest Litigation I KWC Litigation J
Intellectual Property of Sky Harvest K Subsidiaries of Sky Harvest L Form of
Voting and Exchange Trust Agreement M Form of Exchangeable Share Support
Agreement N Valuation O Exchangeable Share Provisions

2.          Implementation Steps by KWC and Exchangeco

KWC and Exchangeco covenant in favour of Sky Harvest and the Canadian Selling
Shareholders that, on or prior to the Closing Date and subject to the
satisfaction or waiver of the other conditions herein contained in favour of KWC
and Exchangeco:

  (a)

KWC will, as soon as reasonably practicable, amend the certificate of
incorporation and charter of KWC to create the Special Voting Share;

        (b)

KWC and Exchangeco will execute and deliver the Exchangeable Share Support
Agreement;

        (c)

KWC will amend the articles of Exchangeco to create Exchangeable Shares prior to
the Closing Date in a manner reasonably acceptable to Exchangeco;

        (d)

KWC and Exchangeco will execute and deliver the Voting and Exchange Trust
Agreement; and

        (e)

KWC will issue to and deposit with the Trustee the Special Voting Share in
consideration of the payment to KWC of $1.00.

3.          Canadian Selling Shareholder Share Exchange and Purchase of Shares

3.1        The Canadian Selling Shareholders hereby covenant and agree to sell,
assign and transfer to Exchangeco, and Exchangeco covenants and agrees to
purchase from the Canadian Selling Shareholders, the Sky Harvest Shares held by
the Canadian Selling Shareholders.

3.2        In consideration for the Canadian Selling Shareholders entering into
this Agreement and completing the sale of their Sky Harvest Shares to
Exchangeco:

--------------------------------------------------------------------------------

- 6 -

  (a)

On the Closing Date, KWC will enter into and cause Exchangeco to enter into the
Voting and Exchange Trust Agreement with the Trustee and the Exchangeable Share
Support Agreement;

        (b)

The purchase price for the Sky Harvest Shares held by the Canadian Selling
Shareholders will consist of an aggregate of 16,400,016 Exchangeable Shares to
be issued to the Canadian Selling Shareholders in the amounts set out opposite
each Canadian Selling Shareholder’s name in Schedule B as determined pursuant to
the Exchangeable Share Exchange Ratio, and the rights and benefits to which such
shareholder will be entitled pursuant to the terms of the Voting and Exchange
Trust Agreement and the Exchangeable Share Support Agreement, and the name of
each such shareholder will be removed from the register of holders of Sky
Harvest Shares and added to the register of holders of Exchangeable Shares and
Exchangeco will be recorded as the registered holder of such Sky Harvest Shares
so exchanged and will be deemed to be the legal and beneficial owner thereof.
For clarity, a Selling Shareholder that is not a Canadian Resident and not
listed in Schedule B will not be entitled to receive any Exchangeable Shares;
and

        (c)

Coincident with the transactions set out in Section 3.2(b), KWC, Exchangeco and
the Trustee will execute the Voting and Exchange Trust Agreement and KWC will
issue to and deposit with the Trustee the Special Voting Share, in consideration
of the payment to KWC of $1.00, to be thereafter held of record by the Trustee
as trustee for and on behalf of, and for the use and benefit of, the holders of
the Exchangeable Shares in accordance with the Voting and Exchange Trust
Agreement. All rights of holders of Exchangeable Shares under the Voting and
Exchange Trust Agreement will be received by them as part of the property
receivable under Section 3.2(b) in exchange for the Sky Harvest Shares.

3.3        The sale of the KWC Common Shares and the issuance of the
Exchangeable Shares to the Canadian Selling Shareholders will be made in
reliance on an exemption from the registration and prospectus filing
requirements contained in section 2.16 of NI 45-106. The issuance or transfer of
the KWC Common Shares to the Canadian Selling Shareholders on the exchange of
their Exchangeable Shares will be made in reliance on section 2.16 of NI 45-106
and the exemption from the registration requirements contained in Regulation S
promulgated under the U.S. Securities Act. KWC reserves the right to request
from Selling Shareholders any additional certificates or representations
required to establish an exemption from Applicable Securities Legislation prior
to the issuance or transfer of any KWC Common Shares.

3.4        The Canadian Selling Shareholders acknowledge and understand that any
Exchangeable Shares that they receive pursuant to this Agreement will be subject
to resale restrictions in accordance with Applicable Securities Legislation and
that as a result the certificates representing such Exchangeable Shares will be
affixed with certain legends describing such restrictions, including without
limitation the following:

  (a)

For Canadian Selling Shareholders who are not B.C. Selling Shareholders, the
certificates representing KWC Common Shares to be issued to such shareholders on
exchange of their Exchangeable Shares will be affixed with the following legends
describing such restrictions:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.

--------------------------------------------------------------------------------

- 7 -

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY AFTER THE
LATER OF (I) [INSERT THE DISTRIBUTION DATE], AND (II) THE DATE THE ISSUER BECAME
A REPORTING ISSUER IN ANY PROVINCE OR TERRITORY.

  (b)

For B.C. Selling Shareholders, the certificates representing KWC Common Shares
to be issued to such shareholders on exchange of their Exchangeable Shares will
be affixed with the following legends describing such restrictions:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.

UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS (A) THE
SECURITY HOLDER TRADES THE SECURITY THROUGH AN INVESTMENT DEALER REGISTERED IN
BRITISH COLUMBIA FROM AN ACCOUNT AT THAT DEALER IN THE NAME OF THAT SECURITY
HOLDER, AND (B) THE DEALER EXECUTES THE TRADE THROUGH THE OTC BULLETIN BOARD OR
PINK SHEETS.

  (c)

For Canadian Selling Shareholders, the certificates representing the
Exchangeable Shares will be affixed with a legend describing such restrictions,
including, without limitation, the following:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.

THE CLASS D EXCHANGEABLE SHARES REPRESENTED HEREBY ARE SUBJECT TO THE RIGHTS,
PRIVILEGES, TERMS, CONDITIONS AND RESTRICTIONS AS SET FORTH IN THE ARTICLES OF
KEEWATIN WINDPOWER INC., A COPY OF WHICH IS ON FILE AT THE REGISTERED OFFICE OF
THE COMPANY AND IS OBTAINABLE ON DEMAND WITHOUT CHARGE.

--------------------------------------------------------------------------------

- 8 -

THIS SHARE CERTIFICATE DOES NOT ENTITLE THE HOLDER TO ANY VOTES AT A MEETING OF
SHAREHOLDERS OF THE CORPORATION. EACH SHARE REPRESENTED BY THIS SHARE
CERTIFICATE SHALL ENTITLE THE HOLDER TO INSTRUCT THE TRUSTEE (AS DEFINED IN THE
VOTING AND EXCHANGE TRUST AGREEMENT (THE “AGREEMENT”) AMONG KEEWATIN WINDPOWER
CORP., KEEWATIN WINDPOWER INC. AND VALIANT TRUST COMPANY DATED EFFECTIVE AS OF
_____________, 2009) WITH RESPECT TO THE EXERCISE OF THE VOTING RIGHTS (AS
DEFINED IN THE AGREEMENT) AS SET OUT IN THE AGREEMENT.

3.5        It is intended that the transactions contemplated in this Agreement
will generally constitute (i) a taxable exchange for United States federal
income tax purposes (not qualifying under Sections 368 or 351 of the United
States Internal Revenue Code of 1986, as amended) to persons who are otherwise
subject to taxation in the United States on the sale or exchange of Sky Harvest
Shares, and (ii) a transaction in respect of which the Canadian Selling
Shareholders may elect to be treated on a tax deferred basis for Canadian
federal income tax purposes for the Canadian Selling Shareholders. Exchangeco
covenants and agrees to make a joint election under subsection 85(1) of the
Income Tax Act with each Canadian Selling Shareholder who wishes to so elect
(referred to in this section as an “Electing Vendor”), subject to the following
terms and conditions:

  (a)

the Electing Vendor will be fully responsible for completing and filing any and
all election forms and all costs associated therewith;

        (b)

the Electing Vendor will (i) deliver to Exchangeco two copies of all election
forms that are in the prescribed form and completed and signed by the Electing
Vendor; and (ii) when, completing all election forms, elect in respect of the
Sky Harvest Shares of the Electing Vendor an amount that is not less than the
Electing Vendor’s adjusted cost base of the Sky Harvest Shares of the Electing
Vendor on the Closing Date and not greater than the fair market value of the Sky
Harvest Shares of the Electing Vendor on the Closing Date;

        (c)

within 15 days of the Electing Vendor delivering to Exchangeco the election
forms as described above, Exchangeco will deliver to the Electing Vendor one
copy of such election forms duly signed on behalf of Exchangeco;

        (d)

Exchangeco will return to the Electing Vendor unsigned any election forms that
Exchangeco in its discretion considers to be incomplete or completed
incorrectly;

        (e)

Exchangeco will bear no responsibility for the content of any election forms,
for any penalties payable in connection with the late filing of any election
forms, or for any taxes, penalties or interest payable by an Electing Vendor due
to any failure to properly complete or file any election forms.

3.6        If an Electing Shareholder who has completed and filed an election
under subsection 85(1) of the Income Tax Act subsequently wishes to amend the
election, Exchangeco covenants and agrees to complete an amended election form
for that purpose, provided that the terms and conditions set forth in section
3.5(a) through (e) will apply, with all references therein to “the election
form” or “the election forms” read as references to the amended election form or
forms.

3.7        If, between the date of this Agreement and the Closing Date, the
outstanding KWC Common Shares are changed into a different number or class of
shares by reason of any stock split, division or subdivision of shares, stock
dividend, reverse stock split, consolidation of shares, reclassification,
recapitalization or other similar transaction, then the Exchange Ratio and the
Exchangeable Share Exchange Ratio will be appropriately adjusted.

--------------------------------------------------------------------------------

- 9 -

4.          Non-Canadian and U.S. Selling Shareholder Share Exchange and
Purchase of Shares

4.1       The Non-Canadian Selling Shareholders hereby covenant and agree to
sell, assign and transfer to KWC, and KWC covenants and agrees to purchase from
the Non-Canadian Selling Shareholders, the 480,000 Sky Harvest Shares held by
the Non-Canadian Selling Shareholders.

4.2        The U.S. Selling Shareholders hereby covenant and agree to sell,
assign and transfer to KWC, and KWC covenants and agrees to purchase from the
U.S. Selling Shareholders, the 147,000 Sky Harvest Shares held by the U.S.
Selling Shareholders.

4.3        The purchase price for the 480,000 Sky Harvest Shares held by the
Non-Canadian Selling Shareholders will consist of an aggregate of 720,000 KWC
Common Shares to be issued to the Non-Canadian Selling Shareholders as
determined in accordance with the Exchange Ratio.

4.4        The purchase price for the 147,000 Sky Harvest Shares held by the
U.S. Selling Shareholders will consist of an aggregate of 220,500 KWC Common
Shares to be issued to the U.S. Selling Shareholders as determined in accordance
with the Exchange Ratio.

4.5        The sale of the KWC Common Shares to Non-Canadian Selling
Shareholders will be made in reliance on an exemption from the registration and
prospectus filing requirements contained in Regulation S. The Non-Canadian
Selling Shareholders acknowledge and understand that any KWC Common Shares that
they receive pursuant to this Agreement will be subject to resale restrictions
in accordance with Applicable Securities Legislation and that as a result the
certificates representing such KWC Common Shares will be affixed with the
following legend in accordance with Regulation S of the U.S. Securities Act:

> > > THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
> > > UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE BEEN ISSUED IN
> > > RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT
> > > PROVIDED BY REGULATION S PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY
> > > NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN
> > > ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE
> > > REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
> > > REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS INVOLVING THE SECURITIES
> > > MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.

4.6        The sale of the KWC Common Shares to U.S. Selling Shareholders will
be made in reliance on an exemption from the registration and prospectus filing
requirements contained in Rule 506 of Regulation D. The U.S. Selling
Shareholders acknowledge that the KWC Common Shares to be issued pursuant to the
terms of this Agreement are “restricted securities” within the meaning of the
U.S. Securities Act and will be issued to the U.S. Selling Shareholders, in
accordance with Regulation D of the U.S. Securities Act. Any certificates
representing the KWC Common Shares will be endorsed with the following legend in
accordance with Regulation D of the U.S. Securities Act:

> > > THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
> > > COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED
> > > IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
> > > OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE
> > > OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
> > > UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN
> > > A TRANSACTION NOT SUBJECT TO, THE REGISTRATION

--------------------------------------------------------------------------------

- 10 -

> > > REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
> > > SECURITIES LAWS.

5.          Selling Shareholders Undertaking

5.1        Pursuant to BCI 51-509 a subsequent trade in the KWC Common Shares in
or from British Columbia will be a distribution subject to the prospectus and
registration requirements of applicable Canadian securities legislation
(including the B.C. Securities Act) unless certain conditions are met, which
conditions include, among others, a requirement that any certificate
representing the KWC Common Shares (or ownership statement issued under a direct
registration system or other book entry system) bear the restrictive legend (the
“B.C. Legend”) specified in BCI 51-509.

5.2        The Non-Canadian Selling Shareholders, U.S. Selling Shareholders and
Canadian Selling Shareholders who are not B.C. Selling Shareholders (together
the “Non-B.C. Vendors”) each represent and warrant that they are not residents
of British Columbia and undertake not to trade or resell any of the KWC Common
Shares received by them pursuant to this Agreement in or from British Columbia.
The Non-B.C. Vendors understand and agree that KWC and others will rely upon the
truth and accuracy of these representations and warranties and agree that if
such representations and warranties are no longer accurate or have been
breached, the Non-B.C. Vendor will immediately notify KWC.

5.3        By executing and delivering this Agreement and as a consequence of
the representations and warranties made by the Non-B.C. Vendors in this section,
the Non-B.C. Vendors will have directed KWC not to include the B.C. Legend on
any certificates representing the KWC Common Shares to be issued to the Non-B.C.
Vendors. As a consequence, the Non-B.C. Vendors will not be able to rely on the
resale provisions of BCI 51-509, and any subsequent trade in any of the KWC
Common Shares in or from British Columbia will be a distribution subject to the
prospectus and registration requirements of the B.C. Securities Act.

5.4        If the Non-B.C. Vendor wishes to trade or resell any of the KWC
Common Shares in or from British Columbia, the Non-B.C. Vendor agrees and
undertakes to return, prior to any such trade or resale, any certificate
representing the KWC Common Shares to KWC’s transfer agent to have the B.C.
Legend imprinted on such certificate or to instruct KWC’s transfer agent to
include the B.C. Legend on any ownership statement issued under a direct
registration system or other book entry system.

6.          Covenants, Representations and Warranties of the Selling
Shareholders and Sky Harvest

6.1        The Selling Shareholders and Sky Harvest each jointly and severally
covenant with and represent and warrant to KWC and Exchangeco as of the date of
this Agreement and at the Closing Date as follows, and acknowledge that KWC and
Exchangeco are relying upon such covenants, representations and warranties in
connection with the Transaction:

6.2        Sky Harvest has been duly incorporated and organized, is a validly
existing company with limited liability and is in good standing under the Canada
Business Corporations Act; it has the corporate power to own or lease its
property and to carry on the Business; it is duly qualified as a company to do
business and is in good standing with respect thereto in each jurisdiction in
which the nature of the Business or the property owned or leased by it makes
such qualification necessary; and it has all necessary licenses, permits,
authorizations and consents to operate its Business. Sky Harvest has no active
or material subsidiary, as such term is defined in the B.C. Securities Act.

6.3        The authorized share capital of Sky Harvest consists of an unlimited
number of Class A Voting Shares, Class B Voting Shares, Class C Non-Voting
Shares, Class D Non-Voting Shares and Class E Preferred Shares, each without
nominal or par value, of which 11,560,344 Class A Voting Shares and no shares of
any other classes are issued and outstanding as fully paid and non-assessable.

6.4        Each of the Canadian Selling Shareholders and Non-Canadian Selling
Shareholders (the “Non-U.S. Vendors”) represents and warrants to KWC that they
are not a U.S. Person, and are not acquiring KWC Common Shares for the account
or benefit of a U.S. Person.

--------------------------------------------------------------------------------

- 11 -

A “U.S. Person” is defined by Regulation S of the U.S. Securities Act to be any
person who is:

  (a)

any natural person resident in the United States;

          (b)

any partnership or corporation organized or incorporated under the laws of the
United States;

          (c)

any estate of which any executor or administrator is a U.S. person;

          (d)

any trust of which any trustee is a U.S. person;

          (e)

any agency or branch of a foreign entity located in the United States;

          (f)

any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporate, or (if an
individual) resident in the United States; and

          (g)

any partnership or corporation if:

          (i)

organized or incorporated under the laws of any foreign jurisdiction; and

          (ii)

formed by a U.S. person principally for the purpose of investing in securities
not registered under the U.S. Securities Act, unless it is organized or
incorporated, and owned, by accredited investors [as defined in Section
230.501(a) of the U.S. Securities Act] who are not natural persons, estates or
trusts.

6.5        The Non-U.S. Vendors acknowledge that the KWC Common Shares to be
issued to the Non-U.S. Vendors in accordance with the terms of this Agreement
and the Exchangeable Shares will be “restricted securities” within the meaning
of the U.S. Securities Act and will be issued in accordance with Regulation S of
the U.S. Securities Act.

6.6        Each of the Non-U.S. Vendors agrees not to engage in hedging
transactions with regard to the KWC Common Shares to be issued to the Selling
Shareholders in accordance with the Exchangeable Share Provisions unless in
compliance with the U.S. Securities Act.

6.7        Each of the Canadian Selling Shareholders represents to KWC and
Exchangeco that the Exchangeable Shares and the KWC Common Shares to be issued
to the Canadian Selling Shareholders in accordance with the Exchangeable Share
Provisions are being issued to each Canadian Selling Shareholder as principal
for their own account and not for the benefit of any other person.

6.8        The Non-U.S. Vendors agree that, in accordance with the terms of this
Agreement, KWC will refuse to register any transfer of the KWC Common Shares to
be issued to the Non-U.S. Vendors not made in accordance with the provisions of
Regulation S of the U.S. Securities Act, pursuant to registration under the U.S.
Securities Act, pursuant to an available exemption from registration, or
pursuant to this Agreement.

6.9        The Sky Harvest Shares owned by the Selling Shareholders are owned by
each of the Selling Shareholders as the beneficial and recorded owner with good
and marketable title thereto, free and clear of all mortgages, liens, charges,
security interests, adverse claims, pledges, encumbrances and demands
whatsoever.

6.10        No person, firm or corporation has any agreement or option or any
right or privilege (whether by law, preemptive or contractual) capable of
becoming an agreement or option for the purchase from the Selling Shareholders
of any of the Sky Harvest Shares held by them.

6.11        No person, firm or corporation has any agreement or option,
including convertible securities, warrants or convertible obligations of any
nature, or any right or privilege (whether by law, pre-emptive or contractual)
capable of becoming an agreement or option for the purchase, subscription,
allotment or issuance of any of the unissued shares in the capital of Sky
Harvest or of any securities of Sky Harvest.

--------------------------------------------------------------------------------

- 12 -

6.12        Sky Harvest does not have any agreements of any nature to acquire
any subsidiary, or to acquire or lease any other business operations, and will
not, prior to the Closing Date, acquire, or agree to acquire, any subsidiary or
business without the prior written consent of KWC.

6.13        Sky Harvest will not, without the prior written consent of KWC,
issue any additional shares from and after the date of this Agreement to the
Closing Date or create any options, warrants or rights for any person to
subscribe for or acquire any unissued shares in the capital of Sky Harvest.

6.14        To the best of its knowledge, Sky Harvest is not a party to or bound
by any guarantee, warranty, indemnification, assumption or endorsement or any
other like commitment of the obligations, liabilities (contingent or otherwise)
or indebtedness of any other person, firm or corporation other than as set out
in Schedules C, E, G and H to this Agreement.

6.15        The books and records of Sky Harvest fairly and correctly set out
and disclose in all material respects, in accordance with United States
generally accepted accounting principles, the financial position of Sky Harvest
as at the date of this Agreement, and all material financial transactions of Sky
Harvest relating to the Business have been accurately recorded in such books and
records.

6.16        The Sky Harvest Financial Statements present fairly the assets,
liabilities (whether accrued, absolute, contingent or otherwise) and the
financial condition of Sky Harvest as at the date thereof and there will not be,
prior to the Closing Date or after the consummation of the transaction
contemplated by this Agreement, any material increase in such liabilities other
than increases arising as a result of carrying on the Business in the ordinary
and normal course.

6.17        To the best of the knowledge of Sky Harvest and the Selling
Shareholders, the entry into this Agreement and the consummation of the
Transaction will not result in the violation of any of the terms and provisions
of the constating documents or bylaws of Sky Harvest or of any indenture,
instrument or agreement, written or oral, to which Sky Harvest or the Selling
Shareholders may be a party.

6.18        The entry into this Agreement and the consummation of the
Transactions will not, to the best of the knowledge of Sky Harvest and the
Selling Shareholders, result in the violation by Sky Harvest of any law or
regulation of the Province of Saskatchewan or of any states or provinces or
other jurisdiction in which Sky Harvest are resident or in which the Business is
or at the Closing Date will be carried on or of any municipal bylaw or ordinance
to which Sky Harvest or the Business may be subject.

6.19        This Agreement has been duly authorized, validly executed and
delivered by Sky Harvest and the Selling Shareholders.

6.20        Except as disclosed in Schedule E, Sky Harvest is not a party to any
written or oral employment, service or pension agreement.

6.21        Except as disclosed in Schedules C and E, Sky Harvest does not have
outstanding any bonds, debentures, mortgages, notes or other indebtedness and
Sky Harvest is not under any agreement to create or issue any bonds, debentures,
mortgages, notes or other indebtedness, except liabilities incurred in the
ordinary course of business.

6.22        Except as disclosed in Schedules E and F, Sky Harvest is not the
owner, lessee or under any agreement to own or lease any real property, and does
not have any operating subsidiaries.

6.23        Except as disclosed in Schedule G, Sky Harvest owns, possesses and
has good and marketable title to its undertaking, property and assets, and
without restricting the generality of the foregoing, all those assets described
in the balance sheet included in Sky Harvest Financial Statements, free and
clear of any and all mortgages, liens, pledges, charges, security interests,
encumbrances, actions, claims or demands of any nature whatsoever or howsoever
arising.

--------------------------------------------------------------------------------

- 13 -

6.24        Sky Harvest has its property insured against loss or damage by all
insurable hazards or risks on a replacement cost basis and such insurance
coverage will be continued in full force and effect to and including the Closing
Date; to the best of the knowledge of Sky Harvest and the Selling Shareholders,
Sky Harvest is not in default with respect to any of the provisions contained in
any such insurance policy and has not failed to give any notice or present any
claim under any such insurance policy in due and timely fashion.

6.25        Except as disclosed in Schedule E, Sky Harvest does not have any
outstanding material agreements, contracts or commitments, whether written or
oral, of any nature or kind whatsoever, including, but not limited to,
employment agreements, agreements, contracts and commitments in the ordinary
course of business, service contracts on office equipment and leases.

6.26       Except as provided in Schedule H and to the best of Sky Harvest’s
knowledge, there are no actions, suits or proceedings (whether or not
purportedly on behalf of Sky Harvest), pending or threatened against or
affecting Sky Harvest or affecting the Business, at law or in equity, or before
or by any federal, provincial, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, and neither Sky Harvest nor the Selling Shareholders is aware of any
existing ground on which any such action, suit or proceeding might be commenced
with any reasonable likelihood of success.

6.27        Except as disclosed in the Sky Harvest Financial Statements, Sky
Harvest is not in material default or breach of any contracts, agreements,
written or oral, indentures or other instruments to which they are a party and
there are no facts, which after notice or lapse of time or both, that would
constitute such a default or breach, and all such contracts, agreements,
indentures or other instruments are now in good standing and Sky Harvest is
entitled to all benefits thereunder.

6.28        Sky Harvest has the right to use all of the registered trademarks,
trade names and patents, both domestic and foreign, in relation to the Business
as set out in Schedule J.

6.29        To the best of the knowledge of Sky Harvest and the Selling
Shareholders, the conduct of the Business does not infringe upon the patents,
trade marks, trade names or copyrights, domestic or foreign, of any other
person, firm or corporation.

6.30        To the best of the knowledge of Sky Harvest and the Selling
Shareholders, Sky Harvest is conducting and will conduct the Business in
compliance with all applicable laws, rules and regulations of each jurisdiction
in which the Business is or will be carried on, Sky Harvest is not in material
breach of any such laws, rules or regulations and is, or will be on the Closing
Date, fully licensed, registered or qualified in each jurisdiction in which Sky
Harvest owns or leases property or carries on or proposes to carry on the
Business to enable the Business to be carried on as now conducted and its
property and assets to be owned, leased and operated, and all such licenses,
registrations and qualifications are or will be on the Closing Date valid and
subsisting and in good standing and that none of the same contains or will
contain any provision, condition or limitation which has or may have a
materially adverse effect on the operation of the Business.

6.31        All facilities and equipment owned or used by Sky Harvest in
connection with the Business are in good operating condition and are in a state
of good repair and maintenance, reasonable wear and tear excluded.

6.32        Except as disclosed in the Sky Harvest Financial Statements and
salaries incurred in the ordinary course of business since the date thereof, Sky
Harvest has no loans or indebtedness outstanding which have been made to or from
directors, former directors, officers, shareholders and employees of Sky Harvest
or to any person or corporate body not dealing at arm’s length with any of the
foregoing, and will not, prior to closing, pay any such indebtedness unless in
accordance with budgets agreed in writing by KWC.

6.33        Sky Harvest has made full disclosure to KWC and Exchangeco of all
aspects of the Business and has made all of its books and records available to
the representatives of KWC and Exchangeco in order to assist KWC and Exchangeco
in the performance of its due diligence searches and no material facts in
relation to the Business have been concealed by Sky Harvest or the Selling
Shareholders.

--------------------------------------------------------------------------------

- 14 -

6.34        All of Sky Harvest’s credit facilities are in good standing, other
than as disclosed in the Sky Harvest Financial Statements, and Sky Harvest has
not received any notices of default or acceleration requests from any bank or
other creditor respecting Sky Harvest’s credit facilities.

6.35        The articles, bylaws and other constating documents of Sky Harvest
in effect with the appropriate corporate authorities as at the date of this
Agreement will remain in full force and effect without any changes thereto as at
the Closing Date.

6.36        The directors and officers of Sky Harvest are as follows:

Name Position Chris Craddock President, Chief Financial Officer, Treasurer and
Director William Iny Secretary and Director

7.          Covenants, Representations and Warranties of KWC and Exchangeco

7.1        KWC and Exchangeco jointly and severally covenant with and represent
and warrant to the Selling Shareholders and Sky Harvest as of the date of this
Agreement and at the Closing Date as follows, and acknowledge that the Selling
Shareholders are relying upon such covenants, representations and warranties in
entering into this Agreement:

7.2        KWC has been duly incorporated and organized and is validly
subsisting under the laws of the State of Nevada; it is a reporting issuer under
the Exchange Act and is in good standing with respect to all filings required to
be made under such statutes with the SEC; it has the corporate power to own or
lease its properties and to carry on its business as now being conducted by it;
and it is duly qualified as a corporation to do business and is in good standing
with respect thereto in each jurisdiction in which the nature of its business or
the property owned or leased by it makes such qualification necessary.

7.3        The authorized capital of KWC consists of 100,000,000 shares of
common stock with a par value $0.001 per share and 10,000,000 preferred shares
with a par value of $0.001 per share, of which 12,391,500 shares of common stock
are currently issued and outstanding as fully paid and non-assessable, and no
other shares of any other class of KWC are issued and outstanding.

7.4        Exchangeco has been duly incorporated and organized and is validly
subsisting under the laws of Saskatchewan; it has the corporate power to own or
lease its properties and to carry on its business as now being conducted by it;
and it is duly qualified as a corporation to do business and is in good standing
with respect thereto in each jurisdiction in which the nature of its business or
the property owned or leased by it makes such qualification necessary.

7.5        The authorized capital of Exchangeco consists of an unlimited number
of Class A Voting Shares, Class B Non-Voting Shares and Class C Preferred
Shares, of which 10 Class A Voting Shares are currently issued and outstanding
as fully paid and non-assessable, and no Class B Non-Voting Shares and no Class
C Preferred Shares are currently issued and outstanding.

7.6        No person, firm or corporation has any agreement or option, including
convertible securities, warrants or convertible obligations of any nature, or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option for the purchase, subscription, allotment or
issuance of any of the unissued shares in the capital of either KWC Common
Shares or Exchangeco.

7.7        The directors and officers of KWC and Exchangeco are as follows:

Name Position Chris Craddock President, Secretary, Treasurer, Chief Executive
Officer,


--------------------------------------------------------------------------------

- 15 -

  Chief Financial Officer and Director William Iny Director

7.8        KWC Financial Statements present fairly the assets, liabilities
(whether accrued, absolute, contingent or otherwise) and the financial condition
of KWC as at the date thereof.

7.9        The books and records of KWC fairly and correctly set out and
disclose in all material respects, in accordance with United States generally
accepted accounting principles, the financial position of KWC as at the date of
this Agreement, and all material financial transactions of KWC relating to the
business have been accurately recorded in such books and records.

7.10        KWC has made full disclosure to Sky Harvest of all material aspects
of KWC’s business and has made all of its books and records available to the
representatives of Sky Harvest in order to assist Sky Harvest in the performance
of its due diligence searches and no material facts in relation to KWC’s
business have been concealed by KWC.

7.11        KWC and Exchangeco are not a party to or bound by any agreement or
guarantee, warranty, indemnification, assumption or endorsement or any other
like commitment of the obligations, liabilities (contingent or otherwise) or
indebtedness of any other person, firm or corporation.

7.12        Except as disclosed in Schedule I, there are no actions, suits or
proceedings (whether or not purportedly on behalf of KWC or Exchangeco), pending
or threatened against or affecting KWC or Exchangeco or affecting KWC’s
business, at law or in equity, or before or by any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign and KWC and Exchangeco are not aware of any
existing ground on which any such action, suit or proceeding might be commenced
with any reasonable likelihood of success.

7.13        The Corporate Charter, Articles of Incorporation and Bylaws and any
other constating documents of KWC in effect with the appropriate corporate
authorities as at the date of this Agreement will not have been materially
changed as at the Closing Date, except for changes made in furtherance of the
transactions contemplated under this Agreement.

7.14        The Articles of Incorporation and Bylaws and any other constating
documents of Exchangeco in effect with the appropriate corporate authorities as
at the date of execution of this Agreement will not have been materially changed
as at the Closing Date, except for changes made in furtherance of the
transactions contemplated under this Agreement.

7.15        The entry into this Agreement and the consummation of the
Transaction will not result in the violation of any of the terms and provisions
of the constating documents or bylaws of KWC or Exchangeco or of any indenture,
instrument or agreement, written or oral, to which KWC or Exchangeco may be a
party.

7.16        The entry into this Agreement and the consummation of the
Transaction will not, to the best of the knowledge of KWC, result in the
violation of any law or regulation of the United States or the State of Nevada
or of any local government bylaw or ordinance to which KWC or KWC’s business may
be subject.

7.17        This Agreement has been duly authorized, validly executed and
delivered by each of KWC and Exchangeco.

7.18        No agreement has been made with KWC or Exchangeco in respect of the
purchase and sale contemplated by this Agreement that could give rise to any
valid claim by any person against Sky Harvest or the Selling Shareholders for a
finder’s fee, brokerage commission or similar payment.

--------------------------------------------------------------------------------

- 16 -

8.          Acts in Contemplation of Closing

8.1        Sky Harvest covenants and agrees with KWC, Exchangeco and the Selling
Shareholders to deliver to KWC and Exchangeco, those financial statements of Sky
Harvest as are required by Applicable Securities Legislation in order to permit
KWC to make the SEC filings required in respect of the purchase and sale of the
shares of Sky Harvest in accordance with this Agreement.

9.          Closing Conditions

9.1        Conditions Precedent to Closing by KWC and Exchangeco. The obligation
of KWC and Exchangeco to consummate the Transaction is subject to the
satisfaction or waiver of the conditions set forth below on or before the
Closing Date or such earlier date as hereinafter specified. The Closing of the
Transaction contemplated by this Agreement will be deemed to mean the
satisfaction or waiver of all conditions to Closing. These conditions of closing
are for the benefit of KWC and Exchangeco and may be waived by either party in
its sole discretion.

  (a)

Representations and Warranties. The respective representations and warranties of
the Selling Shareholders and Sky Harvest contained in this Agreement or in any
Schedule to this Agreement or certificate or other document delivered to KWC
pursuant to this Agreement will be true, correct and complete in all material
respects as of the date of this Agreement and as of the Closing Date with the
same force and effect as though such representations and warranties had been
made on and as of such date, regardless of the date as of which the information
in this Agreement or any such Schedule or certificate is given, and KWC and
Exchangeco will have received on the Closing Date certificates dated as of the
Closing Date, in forms satisfactory to counsel for KWC and Exchangeco and signed
under seal by the Selling Shareholders and by the senior officer of Sky Harvest
to the effect that their respective representations and warranties referred to
above are true, correct and complete on and as of the Closing Date with the same
force and effect as though made on and as of such date, provided that the
acceptance of such certificates and the closing of the transactions provided for
in this Agreement will not be a waiver of the respective representations and
warranties contained in this Agreement or in any Schedule to this Agreement or
in any certificate or document given pursuant to this Agreement which covenants,
representations and warranties will continue in full force and effect for the
benefit of KWC and Exchangeco.

          (b)

U.S. Selling Shareholders. Each of the U.S. Selling Shareholders will have duly
executed the Certificate of U.S. Resident in the form attached as Schedule A
(the “U.S. Certificate”), and the representations and warranties contained in
the U.S. Certificate will be accurate in all respects as of the date of this
Agreement and as of the Closing Date as if made on and as of the Closing Date.

          (c)

Performance. All of the covenants and obligations that Sky Harvest and the
Selling Shareholders are required to perform or to comply with pursuant to this
Agreement at or prior to the Closing will have been performed and complied with
in all material respects.

          (d)

Transaction Documents. This Agreement and all other documents necessary or
reasonably required to consummate the Transaction and the transactions
contemplated under this Agreement, all in form and substance reasonably
satisfactory to KWC and its counsel, will have been executed and delivered to
KWC by Sky Harvest and the Selling Shareholders.

          (e)

Approvals. Sky Harvest will have delivered to KWC minutes of meetings, written
consents or other evidence satisfactory to KWC and its counsel that the board of
directors of Sky Harvest have approved this Agreement and the Transaction.

          (f)

President’s Certificate – Sky Harvest. Sky Harvest will have delivered to KWC a
certificate from the President of Sky Harvest attaching:

          (i)

a copy of Sky Harvest’s articles, bylaws and all other constating documents, as
amended through the Closing Date; and


--------------------------------------------------------------------------------

- 17 -

  (ii)

copies of resolutions duly adopted by the board of directors of Sky Harvest
approving the execution and delivery of this Agreement and the consummation of
the transactions contemplated herein.


  (g)

Third Party Consents. Sky Harvest will have delivered to KWC duly executed
copies of all third party consents and approvals required by this Agreement to
be obtained by Sky Harvest, in form and substance reasonably satisfactory to KWC
and its counsel.

          (h)

Regulatory Approvals and Consents. Sky Harvest will have obtained all approvals
and consents required to carry out this Agreement and the Transaction, in form
and substance reasonably satisfactory to KWC and its counsel.

          (i)

No Material Adverse Effect. At the Closing Date, there will have been no
Material Adverse Effect to the affairs, assets, liabilities, or financial
condition of Sky Harvest or the Business (financial or otherwise) from that
shown on or reflected in the Sky Harvest Financial Statements.

          (j)

No Damage. No substantial damage by fire or other hazard to the Business will
have occurred prior to or on the Closing Date.

          (k)

No Action. No suit, action, or proceeding will be pending or threatened which
would:

          (i)

prevent the consummation of any of the transactions contemplated by this
Agreement; or

          (ii)

cause the Transaction to be rescinded following consummation.

          (l)

Outstanding Securities. Sky Harvest will have no more than 11,560,344 shares of
Class A Voting Stock and no shares of any other classes issued and outstanding
on the Closing Date.

          (m)

Public Disclosure. Sky Harvest will have delivered substantive information about
its assets and personnel satisfactory to KWC for completion of any required
public disclosure of the Transaction details.

          (n)

Compliance with Securities Laws. Sky Harvest will have delivered evidence
satisfactory to KWC that the Sky Harvest Shares issuable in the Transaction will
be issuable without registration pursuant to the U.S. Securities Act and the
Applicable Securities Legislation in reliance on a safe harbour from the
registration requirements of the U.S. Securities Act and the Applicable
Securities Legislation.

          (a)

Financial Statements. Sky Harvest will have delivered all financial statements
of Sky Harvest prepared in U.S. GAAP required to be filed by KWC under
Applicable Securities Legislation including those financial statements specified
in Section 8.1.

          (o)

Share Certificates of Canadian Selling Shareholders. The Canadian Selling
Shareholders will deliver to Exchangeco or to the direction of Exchangeco
certificates representing their Sky Harvest Shares duly executed for transfer,
together with all other documentation required to transfer title to their Sky
Harvest Shares to or to the direction of Exchangeco, provided that if there are
no certificates representing the Sky Harvest Shares, the Canadian Selling
Shareholders will each deliver to Exchangeco, or as directed by Exchangeco, an
executed stock power of attorney or other document evidencing the transfer of
the Sky Harvest Shares from the Canadian Selling Shareholders to or to the
direction of Exchangeco.

          (p)

Share Certificates of Non-Canadian Selling Shareholders. The Non-Canadian
Selling Shareholders will deliver to or to the direction of KWC certificates
representing their Sky Harvest Shares duly signed off for transfer, together
with all other documentation required to transfer title to their Sky Harvest
Shares to or to the direction of KWC, provided that if there are no certificates


--------------------------------------------------------------------------------

- 18 -

representing the Sky Harvest Shares, the Non-Canadian Selling Shareholders will
each deliver to KWC, or as directed by KWC, an executed stock power of attorney
or other document evidencing the transfer of the Sky Harvest Shares from the
Non-Canadian Selling Shareholders to or to the direction of KWC (in either case
with the signature guaranteed by the appropriate official) with all applicable
security transfer taxes paid.

9.2        In the event any of the foregoing conditions contained in Section 9.1
are not fulfilled or performed at or before the Closing Date to the reasonable
satisfaction of KWC and Exchangeco, KWC or Exchangeco may terminate this
Agreement by written notice to Sky Harvest and the Selling Shareholders and in
such event KWC and Exchangeco will be released from all further obligations
hereunder. Any of the foregoing conditions contained in Section 9.1 may be
waived in writing in whole or in part by KWC or Exchangeco without prejudice to
each entity’s respective rights of termination in the event of the
non-fulfilment of any other conditions.

9.3        Conditions Precedent to Closing by Sky Harvest and the Selling
Shareholders. The obligation of Sky Harvest and the Selling Shareholders to
consummate the Transaction is subject to the satisfaction or waiver of the
conditions set forth below on or before the Closing Date or such earlier date as
hereinafter specified. The Closing of the Transaction will be deemed to mean the
satisfaction or waiver of all conditions to Closing. These conditions precedent
are for the benefit of Sky Harvest and the Selling Shareholders and may be
waived by either Sky Harvest and/or the Selling Shareholders in their
discretion.

  (a)

Representations and Warranties. The representations and warranties of KWC and
Exchangeco contained in this Agreement or in any Schedule to this Agreement or
certificate or other document delivered to Sky Harvest and the Selling
Shareholders pursuant to this Agreement will be true, correct and complete in
all material respects as of the date of this Agreement and as of the Closing
Date with the same force and effect as though such representations and
warranties had been made on and as of such date, regardless of the date as of
which the information in this Agreement or any such Schedule or certificate is
given, and Sky Harvest will have received on the Closing Date a certificate
dated as of the Closing Date from each of KWC and Exchangeco, in a form
satisfactory to Sky Harvest, signed by a senior officer of KWC or Exchangeco,
respectively, to the effect that such representations and warranties referred to
above are true, correct and complete on and as of the Closing Date with the same
force and effect as though made on and as of such date, provided that the
acceptance of such certificate and the closing of the transaction provided for
in this Agreement will not be a waiver of the representations and warranties
contained in this Agreement or in any Schedule to this Agreement or in any
certificate or document given pursuant to this Agreement which covenants,
representations and warranties will continue in full force and effect for the
benefit of Sky Harvest and the Selling Shareholders.

          (b)

Performance. All of the covenants and obligations that KWC is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
will have been performed and complied with in all material respects. KWC and
Exchangeco will have delivered each of the documents respectively required to be
delivered by them pursuant to this Agreement.

          (c)

Compliance. Upon the closing of this Agreement, KWC will be in compliance with
its reporting requirements under the Exchange Act.

          (d)

Transaction Documents. This Agreement and all other documents necessary or
reasonably required to consummate the Transaction, all in form and substance
reasonably satisfactory to Sky Harvest, will have been executed and delivered to
Sky Harvest by KWC and Exchangeco.

          (e)

President’s Certificate – KWC and Exchangeco. Each of KWC and Exchangeco will
have delivered to Sky Harvest a certificate from their respective President
attaching:

          (i)

a copy of the articles of incorporation, bylaws and all other constating
documents, as amended through the Closing Date; and


--------------------------------------------------------------------------------

- 19 -

  (ii)

copies of resolutions duly adopted by the respective boards of directors of KWC
and Exchangeco and copies of consents of the shareholder of Exchangeco approving
the execution and delivery of this Agreement and the consummation of the
transactions contemplated herein.


  (f)

Approvals. KWC and Exchangeco will have delivered to Sky Harvest minutes of
meetings, written consents or other evidence satisfactory to Sky Harvest that
the respective boards of directors of KWC and Exchangeco have approved this
Agreement and the Transaction.

          (g)

No Material Adverse Effect. At the Closing Date, there will have been no
Material Adverse Effect to the affairs, assets, liabilities, financial condition
or business (financial or otherwise) of KWC from that shown on or reflected in
the KWC Financial Statements.

          (h)

No Action. No suit, action, or proceeding will be pending or threatened before
any governmental or regulatory authority wherein an unfavourable judgment,
order, decree, stipulation, injunction or charge would:

          (i)

prevent the consummation of any of the transactions contemplated by this
Agreement; or

          (ii)

cause the Transaction to be rescinded following consummation.

          (i)

Outstanding Securities. Other than the KWC Common Shares to be issued by KWC
pursuant to this Agreement, KWC will have issued and outstanding no more than
12,391,500 KWC Common Shares

          (j)

Regulatory Approvals and Consents. KWC will have obtained all necessary
approvals and consents to carry out the Transaction, in form and substance
reasonably satisfactory to Sky Harvest.

          (k)

Public Market. On the Closing Date, the KWC Common Shares will be quoted on the
OTC Bulletin Board. KWC has not been informed, nor does it have any knowledge,
that the United States Financial Regulatory Authority or any other regulatory
agency will take action to cease the KWC Common Shares from being quoted on the
OTC Bulletin Board.

          (l)

KWC Debts. KWC will have provided evidence that it has satisfied or will
otherwise provide for payment of all material debt on its books and accounts
payable.

          (m)

Other Agreements. KWC and Exchangeco will have entered into the Voting and
Exchange Trust Agreement with the Trustee and the Exchangeable Share Support
Agreement.

          (n)

Issuance of Special Voting Share. KWC will issue to and deposit with the Trustee
the Special Voting Share, in consideration of the payment to KWC of $1.00, to be
thereafter held of record by the Trustee as trustee for and on behalf of, and
for the use and benefit of, the holders of the Exchangeable Shares in accordance
with the Voting and Exchange Trust Agreement.

9.4        In the event that any of the conditions contained in Section 9.3 will
not be fulfilled or performed by KWC or Exchangeco at or before the Closing Date
to the reasonable satisfaction of Sky Harvest and the Selling Shareholders, then
Sky Harvest or the Selling Shareholders may terminate this Agreement by written
notice to KWC and Exchangeco and in such event Sky Harvest and the Selling
Shareholders will be released from all further obligations hereunder. Any of the
foregoing conditions contained in Section 9.3 may be waived in writing in whole
or in part by Sky Harvest or the Selling Shareholders without prejudice to the
respective rights of termination of Sky Harvest or the Selling Shareholders in
the event of the non-fulfilment of any other conditions.

--------------------------------------------------------------------------------

- 20 -

9.5        The closing will take place on the Closing Date at the offices of
Clark Wilson LLP at Suite 800-885 West Georgia St., Vancouver, British Columbia,
Canada V6C 3H1, or at such other time and place as the parties may mutually
agree.

10.        Covenants

10.1      Notification of Financial Liabilities. Sky Harvest will immediately
notify KWC in accordance with Section 14.6, if Sky Harvest receives any advice
or notification from its independent certified public accounts that Sky Harvest
has used any improper accounting practice that would have the effect of not
reflecting or incorrectly reflecting in the books, records, and accounts of Sky
Harvest, any properties, assets, liabilities, revenues, or expenses.
Notwithstanding any statement to the contrary in this Agreement, this covenant
will survive closing and continue in full force and effect.

10.2      Access and Investigation. Between the date of this Agreement and the
Closing Date, Sky Harvest, on the one hand, and KWC, on the other hand, will,
and will cause each of their respective representatives to:

  (a)

afford the other and its representatives full and free access to its personnel,
properties, assets, contracts, books and records and other documents and data;

        (b)

furnish the other and its representatives with copies of all such contracts,
books and records, and other existing documents and data as required by this
Agreement and as the other may otherwise reasonably request; and

        (c)

furnish the other and its representatives with such additional financial,
operating, and other data and information as the other may reasonably request.

All of such access, investigation and communication by a party and its
representatives will be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party. Each party will instruct its auditors to co-operate with the other
party and its representatives in connection with such investigations.

10.3      Confidentiality.

  (a)

All information regarding the business of Sky Harvest including, without
limitation, financial information that Sky Harvest has provided to KWC, will be
kept in strict confidence by KWC and will not be given to any other person or
party or used (except in connection with due diligence and except as required to
file a news release and Form 8-K disclosure regarding the transaction to the
public after the Closing), dealt with, exploited or commercialized by KWC or
disclosed to any third party (other than KWC’s professional accounting and legal
advisors) without the prior written consent of Sky Harvest. If the Transaction
contemplated by this Agreement does not proceed for any reason, then upon
receipt of a written request from Sky Harvest, KWC will immediately return to
Sky Harvest (or as directed by Sky Harvest) any information received regarding
Sky Harvest’s business, including all copies thereof. Likewise, all information
regarding the business of KWC including, without limitation, financial
information that KWC provides to Sky Harvest during its due diligence
investigation of KWC will be kept in strict confidence by Sky Harvest and will
not be used (except in connection with due diligence), dealt with, exploited or
commercialized by Sky Harvest or disclosed to any third party (other than Sky
Harvest’s professional accounting and legal advisors) without KWC’s prior
written consent. If the Transaction contemplated by this Agreement does not
proceed for any reason, then upon receipt of a written request from KWC, Sky
Harvest will immediately return to KWC (or as directed by KWC) any information
received regarding KWC’s business, including all copies thereof. Upon request,
each party will provide an affidavit to the other that all documents, including
all copies thereof, were returned to the other party.


--------------------------------------------------------------------------------

- 21 -

  (b)

KWC and Sky Harvest acknowledge and agree, subject to disclosure obligations
under Applicable Securities Legislation or other laws or regulations, that
neither party will make any public pronouncements concerning the terms of this
Agreement without the express written consent of the other party, such consent
not to be unreasonably withheld.

        (c)

Sky Harvest acknowledges and agrees that, while in possession of material
information about KWC that has not been publicly disclosed, it will not trade
and will take all reasonable steps to prevent any of its employees or agents
from trading in the securities of KWC prior to Closing.

10.4      Notification of Breach. Between the date of this Agreement and the
Closing Date, each of the parties to this Agreement will promptly notify the
other parties in writing if it becomes aware of any fact or condition that
causes or constitutes a material breach of any of its representations and
warranties as of the date of this Agreement, if it becomes aware of the
occurrence after the date of this Agreement of any fact or condition that would
cause or constitute a material breach of any such representation or warranty had
such representation or warranty been made as of the time of occurrence or
discovery of such fact or condition. Should any such fact or condition require
any change in the Schedules relating to such party, such party will promptly
deliver to the other parties a supplement to the Schedules specifying such
change. During the same period, each party will promptly notify the other
parties of the occurrence of any material breach of any of its covenants in this
Agreement or of the occurrence of any event that may make the satisfaction of
such conditions impossible or unlikely.

10.5      Conduct of Sky Harvest and KWC Business Prior to Closing. Except as
expressly contemplated by this Agreement or for purposes in furtherance of this
Agreement, from the date of this Agreement to the Closing Date, and except to
the extent that KWC otherwise consents in writing, Sky Harvest will operate its
business substantially as presently operated and only in the ordinary course and
in compliance with all applicable laws, and use its best efforts to preserve
intact its good reputation and present business organization and to preserve its
relationships with persons having business dealings with it. Likewise, from the
date of this Agreement to the Closing Date, and except to the extent that Sky
Harvest otherwise consents in writing, KWC will operate its business
substantially as presently operated and only in the ordinary course and in
compliance with all applicable laws, and use its best efforts to preserve intact
its good reputation and present business organization and to preserve its
relationships with persons having business dealings with it.

10.6      Full Disclosure Requirement. KWC possesses, or expects to possess on
or before the required filing date, all of the financial statements and
financial information required to be included in the report on Form 8-K to be
filed by KWC within four (4) business days after the consummation on the
transactions contemplated by this Agreement. Sky Harvest will use its
commercially reasonable best efforts to cooperate fully in providing KWC with
all information and documentation reasonably requested.

10.7      Public Announcements. Until the Closing Date, KWC and Sky Harvest each
agree that they will not release or issue any reports or statements or make any
public announcements relating to this Agreement or the Transaction without the
prior written consent of the other party, except as may be required upon written
advice of counsel to comply with applicable laws or regulatory requirements
after consulting with the KWC or Sky Harvest, as applicable, and seeking their
reasonable consent to such announcement. Sky Harvest acknowledges that KWC must
comply with Applicable Securities Legislation requiring full disclosure of
material facts and agreements in which it is involved, and will co-operate to
assist KWC in meeting its obligations.

11.        TERMINATION

11.1      Termination. This Agreement may be terminated at any time prior to the
Closing Date by:

  (a)

mutual agreement of KWC and Sky Harvest, without the consent of Exchangeco and
the Selling Shareholders;

        (b)

KWC, if there has been a material breach by Sky Harvest or any of the Selling
Shareholders of any material representation, warranty, covenant or agreement set
forth in this Agreement on the part of Sky Harvest or the Selling Shareholders
that is not cured by the breaching party, to the


--------------------------------------------------------------------------------

- 22 -

 

reasonable satisfaction of KWC, within ten business days after notice of such
breach is given by KWC (except that no cure period will be provided for a breach
by Sky Harvest or the Selling Shareholders that by its nature cannot be cured);

        (c)

Sky Harvest or any of the Selling Shareholders, if there has been a material
breach by KWC of any material representation, warranty, covenant or agreement
set forth in this Agreement on the part of KWC that is not cured by KWC, to the
reasonable satisfaction of Sky Harvest or such Selling Shareholder(s), within
ten business days after notice of such breach is given by Sky Harvest or the
Selling Shareholder(s) (except that no cure period will be provided for a breach
by KWC that by its nature cannot be cured);

        (d)

KWC or Sky Harvest, if the Transaction contemplated by this Agreement has not
been consummated by the date which is 41 days after the date of the delivery of
the Sky Harvest Financial Statements, unless the parties to this Agreement agree
to extend such date in writing;

        (e)

KWC or Sky Harvest, if any permanent injunction or other order of a governmental
entity of competent authority preventing the consummation of the Transaction
contemplated by this Agreement has become final and non-appealable; or

        (f)

KWC or Sky Harvest, if the Transaction has not been consummated prior to
September 1, 2009, or such other date as may be agreed to in writing by KWC and
Sky Harvest.

11.2      Effect of Termination. In the event of the termination of this
Agreement as provided for in Section 11.1, this Agreement will be of no further
force or effect, except for those provisions in this Agreement which expressly
survive termination, and provided that no termination of this Agreement will
relieve any party of liability for any breaches of this Agreement that are based
on a wrongful refusal or failure to perform any obligations.

12.        Indemnification, Remedies, Survival

12.1      Certain Definitions. For the purposes of this Section 12, the terms
“Loss” and “Losses” mean any and all demands, claims, actions or causes of
action, assessments, losses, damages, liabilities, costs, and expenses,
including without limitation, interest, penalties, fines and reasonable
attorneys, accountants and other professional fees and expenses, but excluding
any indirect, consequential or punitive damages suffered by KWC or Sky Harvest
including damages for lost profits or lost business opportunities.

12.2      Agreement of Sky Harvest to Indemnify. Sky Harvest will indemnify,
defend, and hold harmless, to the full extent of the law, KWC and its directors,
officers, employees, agents, advisers and shareholders from, against, and in
respect of any and all Losses asserted against, relating to, imposed upon, or
incurred by KWC and its directors, officers, employees, agents, advisers and
shareholders by reason of, resulting from, based upon or arising out of:

  (a)

the breach by Sky Harvest of any representation or warranty of Sky Harvest
contained in or made pursuant to this Agreement, any Sky Harvest document or any
certificate or other instrument delivered pursuant to this Agreement; or

        (b)

the breach or partial breach by Sky Harvest of any covenant or agreement of Sky
Harvest made in or pursuant to this Agreement, any document or any certificate
or other instrument delivered pursuant to this Agreement.

12.3      Agreement of the Selling Shareholders to Indemnify. The Selling
Shareholders will each, severally, and not jointly and severally, indemnify,
defend, and hold harmless, to the full extent of the law, KWC and its directors,
officers, employees, agents, advisers and shareholders from, against, and in
respect of any and all Losses asserted against, relating to, imposed upon, or
incurred by KWC and its directors, officers, employees, agents, advisers and
shareholders by reason of, resulting from, based upon or arising out of:

--------------------------------------------------------------------------------

- 23 -

  (a)

any breach by such Selling Shareholder of this Agreement; or

        (b)

any misstatement, misrepresentation or breach of the representations and
warranties made by such Selling Shareholder contained in or made pursuant to the
representations or warranties or certificates executed by the Selling
Shareholder as part of the share exchange procedure detailed in Sections 2, 3, 4
and 5 of this Agreement.

12.4      Agreement of KWC to Indemnify. KWC will indemnify, defend, and hold
harmless, to the full extent of the law, Sky Harvest and the Selling
Shareholders from, against, for, and in respect of any and all Losses asserted
against, relating to, imposed upon, or incurred by Sky Harvest and the Selling
Shareholders by reason of, resulting from, based upon or arising out of:

  (a)

the breach by KWC of any representation or warranty of KWC contained in or made
pursuant to this Agreement, any KWC document or any certificate or other
instrument delivered pursuant to this Agreement; or

        (b)

the breach or partial breach by KWC of any covenant or agreement of KWC made in
or pursuant to this Agreement, any KWC document or any certificate or other
instrument delivered pursuant to this Agreement.

12.5      Limitation on Indemnity. Any party entitled to indemnification under
Section 12 will only be entitled to indemnification in respect of any Losses
after the aggregate amount of such Losses exceeds $50,000, at which point the
indemnified party will be entitled to recover the entire amount of such Losses
from the first dollar (including the first $50,000).

12.6      Additional Indemnity from Selling Shareholders. In addition to the
indemnification provisions set out in Section 12.3, and for a period of one (1)
year from the Closing Date, the Selling Shareholders will each, severally, and
not jointly and severally, indemnify, defend, and hold harmless, to the full
extent of the law, KWC from, against, for, and in respect of any and all known
or unknown liabilities, excluding those set out in Schedule H, incurred and
brought forth after the Closing Date, including legal proceedings brought
against Sky Harvest, which liabilities were incurred, arose or relate to any
matter that occurred prior to the Closing Date to the extent that such
liabilities exceed $50,000 in any given year; provided, however, the aggregate
indemnification obligations of the Selling Shareholders will be limited to
$500,000.

12.7      Indemnification Procedures. If any action will be brought against any
party in respect of which indemnity may be sought pursuant to this Agreement
(the “Indemnified Party”), such Indemnified Party will promptly notify the party
from whom indemnity is being sought (the “Indemnifying Party”) in writing, and
the Indemnifying Party will have the right to assume the defence thereof with
counsel of its own choosing. Any Indemnified Party will have the right to employ
separate counsel in any such action and participate in the defence thereof, but
the fees and expenses of such counsel will be at the expense of such Indemnified
Party except to the extent that the employment thereof has been specifically
authorized by the Indemnifying Party in writing, the Indemnifying Party has
failed after a reasonable period of time to assume such defence and to employ
counsel or in such action there is, in the reasonable opinion of such separate
counsel, a material conflict on any material issue between the position of the
Indemnifying Party and the position of such Indemnified Party. The Indemnifying
Party will not be liable to any Indemnified Party under this Section 12 for any
settlement by an Indemnified Party effected without the Indemnifying Party’s
prior written consent, which consent will not be unreasonably withheld or
delayed; or to the extent, but only to the extent that a loss, claim, damage or
liability is attributable to any Indemnified Party’s indemnification pursuant to
this Section 12.

13.        Certain Rights of KWC to Acquire Exchangeable Shares

13.1      KWC Liquidation Call Right.

  (a)

KWC will have the overriding right (the “Liquidation Call Right”), in the event
of and notwithstanding the proposed liquidation, dissolution or winding-up of
Exchangeco pursuant to


--------------------------------------------------------------------------------

- 24 -

 

Article 5 of the Exchangeable Share Provisions, to purchase from all but not
less than all of the holders of Exchangeable Shares (other than any holder of
Exchangeable Shares which is KWC or an Affiliate of KWC) on the Liquidation Date
all but not less than all of the Exchangeable Shares held by each such holder on
payment by KWC of an amount per share (the “Liquidation Call Purchase Price”)
equal to the Current Market Price of a KWC Common Share on the last Business Day
prior to the Liquidation Date, which will be satisfied in full by KWC causing to
be delivered to such holder one KWC Common Share for each such Exchangeable
Share, plus, to the extent not paid by Exchangeco, an additional amount
equivalent to the full amount of all declared and unpaid dividends on each such
Exchangeable Share held by such holder on any dividend record date which
occurred prior to the date of purchase by KWC (the “Dividend Amount”). In the
event of the exercise of the Liquidation Call Right by KWC, each holder (other
than KWC or Affiliates of KWC) will be obligated to sell all but not less than
all of the Exchangeable Shares held by such holder to KWC on the Liquidation
Date on payment by KWC to the holder of the Liquidation Call Purchase Price for
each such share, and Exchangeco will have no obligation to pay the Liquidation
Amount of such shares so purchased by KWC.

        (b)

To exercise the Liquidation Call Right, KWC must notify Exchangeco of KWC’s
intention to exercise such right at least twenty days before the Liquidation
Date in the case of a voluntary liquidation, dissolution or winding-up of
Exchangeco and at least five Business Days before the Liquidation Date in the
case of an involuntary liquidation, dissolution or winding-up of Exchangeco.
Exchangeco will notify the holders of Exchangeable Shares as to whether or not
KWC has exercised the Liquidation Call Right forthwith after the expiry of the
period during which the same may be exercised by KWC. If KWC exercises the
Liquidation Call Right, then on the Liquidation Date KWC will purchase and the
holders of the Exchangeable Shares (other than KWC or Affiliates of KWC) will
sell all but not less than all of the Exchangeable Shares held by such holders
for a price per share equal to the Liquidation Call Purchase Price.

        (c)

For the purposes of completing the purchase of the Exchangeable Shares pursuant
to the Liquidation Call Right, KWC will deposit with Exchangeco, on or before
the Liquidation Date, certificates representing the aggregate number of KWC
Common Shares deliverable by KWC and a cheque or cheques of KWC payable at par
at any branch of the bankers of KWC representing the aggregate Dividend Amount
in payment of the total Liquidation Call Purchase Price, less any amounts
withheld pursuant to Section 14.11. Provided that KWC has complied with the
immediately preceding sentence, on and after the Liquidation Date, the rights of
each holder of Exchangeable Shares will be limited to receiving such holder’s
proportionate part of the total Liquidation Call Purchase Price payable by KWC
upon presentation and surrender by the holder of certificates representing the
Exchangeable Shares held by such holder and the holder will on and after the
Liquidation Date be considered and deemed for all purposes to be the holder of
the KWC Common Shares to which it is entitled. Upon surrender to Exchangeco of a
certificate or certificates representing Exchangeable Shares, together with such
other documents and instruments as may be required to effect a transfer of
Exchangeable Shares under the SBCA and the by-laws of Exchangeco and any such
additional documents and instruments as Exchangeco may reasonably require, the
holder of such surrendered certificate or certificates will be entitled to
receive in exchange therefore, and Exchangeco on behalf of KWC will deliver to
such holder, certificates representing the KWC Common Shares to which the holder
is entitled and a cheque or cheques of KWC payable at par at any branch of the
bankers of KWC in payment of the Dividend Amount, less any amounts withheld
pursuant to Section 14.11. If KWC does not exercise the Liquidation Call Right
in the manner described above, on the Liquidation Date the holders of the
Exchangeable Shares will be entitled to receive in exchange therefor the
Liquidation Amount of such shares pursuant to Article 5 of the Exchangeable
Share Provisions.

13.2      KWC Redemption Call Right.

  (a)

KWC will have the overriding right (the “Redemption Call Right”),
notwithstanding the proposed redemption of the Exchangeable Shares by Exchangeco
pursuant to Article 7 of the Exchangeable Share Provisions, to purchase from all
but not less than all of the holders of


--------------------------------------------------------------------------------

- 25 -

 

Exchangeable Shares (other than any holder of Exchangeable Shares which is KWC
or an Affiliate of KWC) on the Redemption Date all but not less than all of the
Exchangeable Shares held by each such holder on payment by KWC to each holder of
an amount per Exchangeable Share (the “Redemption Call Purchase Price”) equal to
the Current Market Price of a KWC Common Share on the last Business Day prior to
the Redemption Date, which will be satisfied in full by KWC causing to be
delivered to such holder one share of KWC Common Share, plus the Dividend
Amount, for each Exchangeable Share redeemed. In the event of the exercise of
the Redemption Call Right by KWC, each holder (other than KWC or Affiliates of
KWC) will be obligated to sell all but not less than all the Exchangeable Shares
held by such holder to KWC on the Redemption Date on payment by KWC to the
holder of the Redemption Call Purchase Price for each such share, and Exchangeco
will have no obligation to redeem such shares so purchased by KWC.

        (b)

To exercise the Redemption Call Right, KWC must notify Exchangeco of KWC’s
intention to exercise such right at least 60 days before the Redemption Date,
except in the case of a redemption occurring as a result of a Parent Control
Transaction, an Exchangeable Share Voting Event or an Exempt Exchangeable Share
Voting Event, in which case KWC will so notify Exchangeco on or as soon as
practicable before the Redemption Date. Exchangeco will notify the holders of
the Exchangeable Shares as to whether or not KWC has exercised the Redemption
Call Right forthwith after the expiry of the period during which the same may be
exercised by KWC. If KWC exercises the Redemption Call Right, on the Redemption
Date, KWC will purchase and the holders (other than KWC or Affiliates of KWC)
will sell all but not less than all of the Exchangeable Shares held by such
holders for a price per share equal to the Redemption Call Purchase Price.

        (c)

For the purposes of completing the purchase of the Exchangeable Shares pursuant
to the Redemption Call Right, KWC will deposit with Exchangeco, on or before the
Redemption Date, certificates representing the aggregate number of shares of KWC
Common Shares deliverable by KWC and a cheque or cheques of KWC payable at par
at any branch of the bankers of KWC representing the aggregate Dividend Amount
in payment of the total Redemption Call Purchase Price, less any amounts
withheld pursuant to Section 14.11. Provided that KWC has complied with the
immediately preceding sentence, on and after the Redemption Date the rights of
each holder of Exchangeable Shares (other than KWC or Affiliates of KWC) will be
limited to receiving such holder’s proportionate part of the total Redemption
Call Purchase Price payable by KWC upon presentation and surrender by the holder
of certificates representing the Exchangeable Shares held by such holder and the
holder will on and after the Redemption Date be considered and deemed for all
purposes to be the holder of the KWC Common Share to which it is entitled. Upon
surrender to Exchangeco of a certificate or certificates representing
Exchangeable Shares, together with such other documents and instruments as may
be required to effect a transfer of Exchangeable Shares under the SBCA and the
by-laws of Exchangeco and such additional documents and instruments as
Exchangeco and the KWC may reasonably require, the holder of such surrendered
certificate or certificates will be entitled to receive in exchange therefor,
and Exchangeco on behalf of KWC will deliver to such holder, certificates
representing the KWC Common Shares to which the holder is entitled and a cheque
or cheques of KWC payable at par at any branch of the bankers of KWC in payment
of the Dividend Amount, less any amounts withheld pursuant to Section 14.11. If
KWC does not exercise the Redemption Call Right in the manner described above,
on the Redemption Date the holders of the Exchangeable Shares will be entitled
to receive in exchange therefor the Redemption Price of such shares pursuant to
Article 7 of the Exchangeable Share Provisions.

14.        Miscellaneous Provisions

14.1      Effectiveness of Representations; Survival. Each party is entitled to
rely on the representations, warranties and agreements of each of the other
parties and all such representation, warranties and agreement will be effective
regardless of any investigation that any party has undertaken or failed to
undertake. Unless otherwise stated in this Agreement, and except for instances
of fraud, the representations, warranties and agreements will survive the
Closing Date and continue in full force and effect until one (1) year after the
Closing Date.

--------------------------------------------------------------------------------

- 26 -

14.2      Further Assurances. Each of the parties hereto will co-operate with
the others and execute and deliver to the other parties hereto such other
instruments and documents and take such other actions as may be reasonably
requested from time to time by any other party hereto as necessary to carry out,
evidence, and confirm the intended purposes of this Agreement.

14.3      Amendment. This Agreement may not be amended except by an instrument
in writing signed by each of the parties.

14.4      Expenses. KWC and Sky Harvest will bear their respective costs
incurred in connection with the preparation, execution and performance of this
Agreement and the Transaction contemplated hereby, including all fees and
expenses of their respective agents, representatives and accountants, provided
that if the Closing does not occur on or prior to September 1, 2009 solely due
to the actions or inactions of KWC, including but not limited to failure by KWC
to obtain any regulatory or shareholder approvals, then KWC will be responsible
for the costs incurred by Sky Harvest in furtherance of and closing of the
Transaction after September 1, 2009.

14.5      Entire Agreement. This Agreement, the Schedules and the other
documents in connection with this transaction contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings, both written and oral, expressed or
implied, with respect thereto. Any preceding correspondence or offers are
expressly superseded and terminated by this Agreement.

14.6      Notices. All notices and other communications required or permitted
under this Agreement must be in writing and will be deemed given if sent by
personal delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the following
addresses (or at such other address for a party as will be specified by like
notice):

If to Sky Harvest:

Suite #617 – 666 Burrard Street,
Vancouver, British Columbia, V6C 3P6
Attention:        Secretary
Facsimile:         (604) 601-2070

With a copy (which will not constitute notice) to:

McDougall Gauley LLP
1500 – 1881 Scarth Street
Regina, Saskatchewan, S4P 4K9

Attention:        Mark Yemen
Telephone:      (306) 565-5186
Facsimile:         (306) 359-0785

If to any of the Selling Shareholders to the addresses set forth for such
Selling Shareholders in the Sky Harvest shareholder register.

If to KWC:

Suite #617 – 666 Burrard Street,
Vancouver, British Columbia, V6C 3P6

Attention:        Secretary
Facsimile:         (604) 601-2070

--------------------------------------------------------------------------------

- 27 -

With a copy (which will not constitute notice) to:

Clark Wilson LLP
Barristers & Solicitors
Suite 800 – 885 West Georgia Street
Vancouver, British Columbia, Canada
V6C 3H1

Attention:        Bernard Pinsky
Telephone:      (604) 643-3153
Facsimile:         (604) 687-6314

If to Exchangeco:

Suite #617 – 666 Burrard Street,
Vancouver, British Columbia, V6C 3P6

Attention:        Secretary
Facsimile:         (604) 601-2070

With a copy (which will not constitute notice) to:

Clark Wilson LLP
Barristers & Solicitors
Suite 800 – 885 West Georgia Street
Vancouver, British Columbia, Canada
V6C 3H1

Attention:        Bernard Pinsky
Telephone:      (604) 643-3153
Facsimile:         (604) 687-6314

All such notices and other communications will be deemed to have been received:

  (a)

in the case of personal delivery, on the date of such delivery;

        (b)

in the case of a fax, when the party sending such fax has received electronic
confirmation of its delivery;

        (c)

in the case of delivery by internationally-recognized express courier, on the
business day following dispatch; and

        (d)

in the case of mailing, on the fifth business day following mailing.

14.7      Headings. The headings contained in this Agreement are for convenience
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.

14.8      Benefits. This Agreement is and will only be construed as for the
benefit of or enforceable by those Persons party to this Agreement.

14.9      Severability. Each of the provisions contained in this Agreement is
distinct and severable and a declaration of invalidity, illegality or
unenforceability of any such provision or part thereof by a court of competent
jurisdiction shall not affect the validity or enforceability of any other
provisions of this Agreement or of such provisions or part thereof in any other
jurisdiction.

--------------------------------------------------------------------------------

- 28 -

14.10     Assignment. This Agreement may not be assigned (except by operation of
law) by any party without the consent of the other parties.

14.11     Withholding Rights. Exchangeco, KWC and Sky Harvest will be entitled
to deduct and withhold from any dividend or consideration otherwise payable to
any holder of KWC Common Shares or Exchangeable Shares, such amounts as
Exchangeco, KWC or Sky Harvest is required or permitted to deduct and withhold
with respect to such payment under the Income Tax Act, the United States
Internal Revenue Code of 1986 or any provision of provincial, state, local or
foreign tax law, in each case, as amended. To the extent that amounts are so
withheld, such withheld amounts will be treated for all purposes hereof as
having been paid to the holder of the shares in respect of which such deduction
and withholding was made, provided that such withheld amounts are actually
remitted to the appropriate taxing authority. To the extent that the amount so
required or permitted to be deducted or withheld from any payment to a holder
exceeds the cash portion of the consideration otherwise payable to the holder,
Exchangeco, KWC or Sky Harvest are hereby authorized to sell or otherwise
dispose of such portion of the consideration as is necessary to provide
sufficient funds to Exchangeco, KWC or Sky Harvest, as the case may be, to
enable it to comply with such deduction or withholding requirement and
Exchangeco, KWC or Sky Harvest will notify the holder thereof and remit to the
holder any unapplied balance of the net proceeds of such sale.

14.12     Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the Province of British Columbia applicable to
contracts made and to be performed therein.

14.13     Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rule
of strict construction will be applied against any party.

14.14     Gender. All references to any party will be read with such changes in
number and gender as the context or reference requires.

14.15     Business Days. If the last or appointed day for the taking of any
action required or the expiration of any rights granted herein will be a
Saturday, Sunday or a legal holiday in the Provinces of British Columbia or
Ontario, then such action may be taken or right may be exercised on the next
succeeding day which is not a Saturday, Sunday or such a legal holiday.

14.16     Counterparts. This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

14.17     Independent Legal Advice. Each of the parties acknowledges that:

  (a)

Clark Wilson LLP has acted as counsel only to KWC and Exchangeco that all other
parties to this Agreement acknowledge and confirm that they have been advised to
seek, and have sought or have otherwise waived, independent tax and legal advice
with respect to this Agreement and the documents delivered pursuant thereto and
that Clark Wilson LLP is not protecting the rights and interests of any other
party to this Agreement; and

        (b)

McDougall Gauley LLP has acted as counsel only to Sky Harvest, that all other
parties to this Agreement acknowledge and confirm that they have been advised to
seek, and have sought or waived, independent tax and legal advice with respect
to this Agreement and the documents delivered pursuant thereto and that Clark
Wilson LLP and McDougall Gauley LLP are not protecting the rights and interests
of any other party to the Agreement. To the extent that any Selling Shareholder
declines to receive independent legal counsel in respect of this Agreement, such
Selling Shareholder hereby waives the right, should a dispute later develop, to
rely on its lack of independent legal counsel to avoid its obligations, to seek
indulgences from the other parties hereto, or to otherwise attack, in whole or
in part, the integrity of this Agreement and the documents related thereto.


--------------------------------------------------------------------------------

- 29 -

14.18     Facsimile Execution. Delivery of an executed signature page to this
Agreement by any party to this Agreement by facsimile transmission and portable
document format (.PDF) shall be as effective as delivery of a manually executed
copy of this Agreement by such party.

14.19     Schedules and Exhibits. The schedules and exhibits are attached to and
form part of this Agreement and are incorporated herein.

THE REMAINDER OF THIS PAGE IS LEFT INTENTIONALLY BLANK.

--------------------------------------------------------------------------------

- 30 -

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.

KEEWATIN WINDPOWER CORP.   SKY HARVEST WINDPOWER CORP.           By: /s/ Chris
Craddock   By: /s/ William Iny   Authorized Signatory     Authorized Signatory  
Name: Chris Craddock     Name: William Iny   Title: President     Title:
Secretary                     KEEWATIN WINDPOWER INC.                 By: /s/
Chris Craddock         Authorized Signatory         Name: Chris Craddock        
Title: President      


    ) /s/ Chris Craddock Witness   ) CHRIS CRADDOCK     )       ) /s/ William
Iny Witness   ) WILLIAM INY     )       ) /s/ Greg Yanke Witness   ) GREG YANKE
    )       /s/ Tina Iny Witness   ) TINA INY           ) /s/ Carole Basri
Witness   ) CAROLE BASRI     )       ) /s/ Michael Waggett Witness   ) MICHAEL
WAGGETT     )       ) /s/ Edward Gerald Bothner Witness   ) EDWARD GERALD
BOTHNER           ) /s/ Charlotte M. Bothner Witness   ) CHARLOTTE M. BOTHNER  
  )       ) /s/ Barrie Wells Witness   ) BARRIE WELLS           )  /s/ Lyle F.
Bothner Witness   )  LYLE F. BOTHNER     )       ) /s/ Curtiss M. Bothner
Witness   ) CURTISS M. BOTHNER           /s/ Winston C. Bothner Witness   )
WINSTON C. BOTHNER     )  


--------------------------------------------------------------------------------

- 31 -

    ) /s/ Ken Howell Witness   ) KEN HOWELL           ) /s/ Thelma Howell
Witness   ) THELMA HOWELL     )       ) /s/ Doug Erickson Witness   ) DOUG
ERICKSON           ) /s/ Jodi Erickson Witness   ) JODI ERICKSON     )       )
/s/ Dean D. Erickson Witness   ) DEAN D. ERICKSON           ) /s/ Donald
Erickson Witness   ) DONALD ERICKSON     )       ) /s/ Patricia Erickson Witness
  ) PATRICIA ERICKSON           ) /s/ Heather Erickson Witness   ) HEATHER
ERICKSON     )       ) /s/ Randy Bergstrom Witness   ) RANDY BERGSTROM          
) /s/ Shirley Bergstrom Witness   ) SHIRLEY BERGSTROM     )       ) /s/ Lloyd
Delparte Witness   ) LLOYD DELPARTE           ) /s/ Jean Delparte Witness   )
JEAN DELPARTE     )       ) /s/ Jerry Hastie Witness   ) JERRY HASTIE          
) /s/ Paulette Hastie Witness   ) PAULETTE HASTIE     )       ) /s/ Stanley N.
Leppa Witness   ) STANLEY N. LEPPA           ) /s/ Wayne Wallace Witness   )
WAYNE WALLACE           ) /s/ Serena Jen Lee Tan Witness   ) SERENA JEN LEE TAN
          ) /s/ Shirley Waggett Witness   ) SHIRLEY WAGGETT


--------------------------------------------------------------------------------

- 32 -

DAVITEX CANADA INC.   P & B HOLDINGS LTD.           By: /s/ Edward Fisch   By:
/s/ A.E. Burstein   Authorized Signatory     Authorized Signatory   Name: Edward
Fisch     Name: A. E. Burstein   Title: President     Title: Vice President    
                2033862 ONTARIO LIMITED   MODIFIN INC.           By: /s/ Rolf
Reininghaus   By: /s/ Joel L. Rubinovich   Authorized Signatory     Authorized
Signatory   Name: Rolf Reininghaus     Name: Joel L. Rubinovich   Title:
President     Title: President                     PLEIN SPRUNG ENERGY
PARTNERSHIP   THE ISRAEL DESK LTD.           By: /s/ Hilton R. Plein   By: /s/
Harry Bauskin   Authorized Signatory     Authorized Signatory   Name: Hilton R.
Plein     Name: Harry Bauskin   Title: General Partner     Title: Director      
              GOH INTERNATIONAL LTD.                 By: /s/ Harry Bauskin      
  Authorized Signatory         Name: Harry Bauskin         Title: Director      


--------------------------------------------------------------------------------

SCHEDULE A

TO THE SHARE EXCHANGE AGREEMENT DATED FOR REFERENCE MAY 11, 2009 AMONG KWC,
EXCHANGECO, SKY HARVEST AND THE SELLING SHAREHOLDERS

Form of Certificate of U.S. Resident

In connection with the issuance of common stock (the “Pubco Shares”) of Keewatin
Windpower Corp., a Nevada corporation (“Pubco”), to the undersigned, pursuant to
that certain Share Exchange Agreement dated for reference May 11, 2009 (the
“Agreement”), between Pubco and the shareholders of Sky Harvest Windpower Corp.
(“Sky Harvest”). as set out in the Agreement (each, a “Selling Shareholder”),
the undersigned Selling Shareholder hereby agrees, acknowledges, represents and
warrants that:

1.             it satisfies one or more of the categories of “Accredited
Investors”, as defined by Regulation D promulgated under the United States
Securities Act of 1933, as amended (the “U.S. Securities Act”), as indicated
below: (Please initial in the space provide those categories, if any, of an
“Accredited Investor” which the undersigned satisfies.)

________ Category 1

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Pubco Shares,
with total assets in excess of U.S. $5,000,000.

   



________ Category 2

A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase exceeds U.S. $1,000,000.

   



________ Category 3

A natural person who had an individual income in excess of U.S. $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of U.S. $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

   



________ Category 4

A “bank” as defined under Section (3)(a)(2) of the U.S. Securities Act or
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the U.S. Securities Act acting in its individual or fiduciary
capacity; a broker dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934 (United States); an insurance company as defined in Section
2(13) of the U.S. Securities Act; an investment company registered under the
Investment Company Act of 1940 (United States) or a business development company
as defined in Section 2(a)(48) of such Act; a Small Business Investment Company
licensed by the U.S. Small Business Administration under Section 301(c) or (d)
of the Small Business Investment Act of 1958 (United States); a plan with total
assets in excess of $5,000,000 established and maintained by a state, a
political subdivision thereof, or an agency or instrumentality of a state or a
political subdivision thereof, for the benefit of its employees; an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974 (United States) whose investment decisions are made by a plan fiduciary,
as defined in Section 3(21) of such Act, which is either a bank, savings and
loan association, insurance company or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000, or, if a
self-directed plan, whose investment decisions are made solely by persons that
are accredited investors.

   



________ Category 5

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).

   



________ Category 6

A director or executive officer of Pubco.


--------------------------------------------------------------------------------

A-2

________ Category 7

A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the U.S. Securities Act.

   



________ Category 8

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

Note that for any of the Selling Shareholders claiming to satisfy one of the
above categories of Accredited Investor may be required to supply Pubco with a
balance sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Selling Shareholder’s status as an
Accredited Investor.

If the Selling Shareholder is an entity which initialled Category 8 in reliance
upon the Accredited Investor categories above, state the name, address, total
personal income from all sources for the previous calendar year, and the net
worth (exclusive of home, home furnishings and personal automobiles) for each
equity owner of the said entity: ___________________________________


2.             none of the Pubco Shares have been or will be registered under
the U.S. Securities Act, or under any state securities or “blue sky” laws of any
state of the United States, and may not be offered or sold in the United States
or, directly or indirectly, to U.S. Persons, as that term is defined in
Regulation S, except in accordance with the provisions of Regulation S or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the U.S. Securities Act and in compliance with any
applicable state and foreign securities laws;

3.             the Selling Shareholder understands and agrees that offers and
sales of any of the Pubco Shares will be made only in compliance with the
registration provisions of the U.S. Securities Act or an exemption therefrom and
in each case only in accordance with applicable state and foreign securities
laws;

4.             the Selling Shareholder understands and agrees not to engage in
any hedging transactions involving any of the Pubco Shares unless such
transactions are in compliance with the provisions of the U.S. Securities Act
and in each case only in accordance with applicable state and provincial
securities laws;

5.             the Selling Shareholder is acquiring the Pubco Shares for
investment only and not with a view to resale or distribution and, in
particular, it has no intention to distribute either directly or indirectly any
of the Pubco Shares in the United States or to U.S. Persons;

6.             Pubco has not undertaken, and will have no obligation, to
register any of the Pubco Shares under the U.S. Securities Act;

7.             Pubco is entitled to rely on the acknowledgements, agreements,
representations and warranties and the statements and answers of the Selling
Shareholder contained in the Agreement and this Certificate, and the Selling
Shareholder will hold harmless Pubco from any loss or damage either one may
suffer as a result of any such acknowledgements, agreements, representations
and/or warranties made by the Selling Shareholder not being true and correct;

8.             the Selling Shareholder has been advised to consult their own
respective legal, tax and other advisors with respect to the merits and risks of
an investment in the Pubco Shares and, with respect to applicable resale
restrictions, is solely responsible (and Pubco is not in any way responsible)
for compliance with applicable resale restrictions;

9.             the Selling Shareholder and the Selling Shareholder’s advisor(s)
have had a reasonable opportunity to ask questions of and receive answers from
Pubco in connection with the acquisition of the Pubco Shares under the
Agreement, and to obtain additional information, to the extent possessed or
obtainable by Pubco without unreasonable effort or expense;

10.           the books and records of Pubco were available upon reasonable
notice for inspection, subject to certain confidentiality restrictions, by the
undersigned during reasonable business hours at its principal place of business

--------------------------------------------------------------------------------

A-3

and that all documents, records and books in connection with the acquisition of
the Pubco Shares under the Agreement have been made available for inspection by
the undersigned, the Selling Shareholder’s attorney and/or advisor(s);

11.           the Selling Shareholder:

  (a)

is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Selling Shareholder is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Pubco Shares;

          (b)

the Selling Shareholder is acquiring the Pubco Shares pursuant to exemptions
from prospectus or equivalent requirements under applicable securities laws or,
if such is not applicable, the Selling Shareholder is permitted to acquire the
Pubco Shares under the applicable securities laws of the securities regulators
in the International Jurisdiction without the need to rely on any exemptions;

          (c)

understands and agrees that the applicable securities laws of the authorities in
the International Jurisdiction do not require Pubco to make any filings or seek
any approvals of any kind whatsoever from any securities regulator of any kind
whatsoever in the International Jurisdiction in connection with the issue and
sale or resale of the Pubco Shares; and

          (d)

the acquisition of the Pubco Shares by the Selling Shareholder does not trigger:

          (i)

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction; or

          (ii)

any continuous disclosure reporting obligation of Pubco in the International
Jurisdiction; and

the Selling Shareholder will, if requested by Pubco, deliver to Pubco a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in Sections 11(c) and 11(d) above to
the satisfaction of Pubco, acting reasonably;

12.           the Selling Shareholder (i) is able to fend for itself in
connection with the acquisition of the Pubco Shares; (ii) has such knowledge and
experience in business matters as to be capable of evaluating the merits and
risks of its prospective investment in the Pubco Shares; and (iii) has the
ability to bear the economic risks of its prospective investment and can afford
the complete loss of such investment;

13.           the Selling Shareholder is not aware of any advertisement of any
of the Pubco Shares and is not acquiring the Pubco Shares as a result of any
form of general solicitation or general advertising including advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media or broadcast over radio or television, or any seminar or
meeting whose attendees have been invited by general solicitation or general
advertising;

14.           no person has made to the Selling Shareholder any written or oral
representations:

  (a)

that any person will resell or repurchase any of the Pubco Shares;

        (b)

that any person will refund the purchase price of any of the Pubco Shares;

        (c)

as to the future price or value of any of the Pubco Shares; or

        (d)

that any of the Pubco Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the


--------------------------------------------------------------------------------

A-4

Pubco Shares on any stock exchange or automated dealer quotation system, except
that currently certain market makers make market in the common shares of Pubco
on the OTC Bulletin Board;

15.           none of the Pubco Shares are listed on any stock exchange or
automated dealer quotation system and no representation has been made to the
Selling Shareholder that any of the Pubco Shares will become listed on any stock
exchange or automated dealer quotation system, except that currently certain
market makers make market in the common shares of Pubco on the OTC Bulletin
Board;

16.           the Selling Shareholder is acquiring the Pubco Shares as principal
for their own account, for investment purposes only, and not with a view to, or
for, resale, distribution or fractionalization thereof, in whole or in part, and
no other person has a direct or indirect beneficial interest in the Pubco
Shares;

17.           neither the SEC nor any other securities commission or similar
regulatory authority has reviewed or passed on the merits of the Pubco Shares;

18.           the Selling Shareholder acknowledges and agrees that Pubco will
refuse to register any transfer of Pubco Shares not made in accordance with the
provisions of Regulation S, pursuant to registration under the U.S. Securities
Act, or pursuant to an available exemption from registration under the U.S.
Securities Act;

19.           Pubco has advised the Selling Shareholder that Pubco is relying on
an exemption from the prospectus and registration requirements of the applicable
securities laws (as such term is defined in the Agreement) to issue the Pubco
Shares, and the Selling Shareholder will not receive information that would
otherwise be required to be provided to the Selling Shareholder pursuant to
applicable securities laws.

20.           the Selling Shareholder understands and agrees that the Pubco
Shares will bear the following legend:

> > > “NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED WITH THE
> > > SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY
> > > STATE, AND WERE ISSUED IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION
> > > UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), AND,
> > > ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
> > > REGISTRATION STATEMENT UNDER THE 1933 ACT OR PURSUANT TO AN AVAILABLE
> > > EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
> > > REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH APPLICABLE STATE
> > > SECURITIES LAWS.”

--------------------------------------------------------------------------------

A-5

21.           the address of the Selling Shareholder included herein is the sole
address of the Selling Shareholder as of the date of this certificate.

IN WITNESS WHEREOF, I have executed this Certificate of U.S. Resident

If a Corporation, Partnership or Other Entity:   If an Individual:            
Print or Type Name of Entity   Signature             Signature of Authorized
Signatory   Print or Type Name             Type of Entity   Social Security/Tax
I.D. Number


--------------------------------------------------------------------------------

SCHEDULE B

TO THE SHARE EXCHANGE AGREEMENT DATED FOR REFERENCE MAY 11, 2009 AMONG KWC,
EXCHANGECO, SKY HARVEST AND THE SELLING SHAREHOLDERS

Canadian Resident Shareholders

                     Column I Column II Column III Column IV
Name and Address of Sky
Harvest Shareholder Number of Sky Harvest
Common Shares held
before Closing Number of
Exchangeable Shares
to be received Number of KWC Shares to be
received on exercise of
Exchangeable Share Chris Craddock
2159 Greylynn Crescent
North Vancouver, BC
V7J 2X6

3,000,000


4,500,000


4,500,000
William Iny
1810 – 250th Street
Aldergrove, BC
V4W 2E8

3,111,000


4,666,500


4,666,500
Greg Yanke
Suite #617 – 666 Burrard
Street, Vancouver, British
Columbia, V6C 3P6

3,272,344


4,908,516


4,908,516
Michael Waggett
1645 Harbour Drive
Coquitlam, BC
V3J 5V7

150,000


225,000


225,000
Edward Gerald Bothner
PO Box 283
Beechy, SK S0L 0C0
50,000

75,000

75,000
Charlotte M. Bothner
Po Box 283
Beechy, SK S0L 0C0
50,000

75,000

75,000
Barrie Wells
526 21st Street West
North Vancouver, BC
V7M 1Z8

40,000


60,000


60,000
Lyle F. Bothner
10 Matheson Crescent
Yorkton, SK
S3N 3M3

10,000


15,000


15,000
Curtiss M. Bothner
PO Box 283
Beechy, SK S0L 0C0
10,000

15,000

15,000
Winston C. Bothner
PO Box 283
Beechy, SK S0L 0C0
10,000

15,000

15,000



--------------------------------------------------------------------------------

B-2

Column I Column II Column III Column IV
Name and Address of Sky
Harvest Shareholder Number of Sky Harvest
Common Shares held
before Closing Number of
Exchangeable Shares
to be received Number of KWC Shares to be
received on exercise of
Exchangeable Share Ken Howell and Thelma
Howell, joint holders
P.O. Box 70
Birsay, SK S0L 0G0 50,000 75,000 75,000 Doug Erickson and Jodi
Erickson, joint holders
PO Box 1795
Rosetown, SK S0L 2V0 15,000 22,500 22,500 Dean D. Erickson
PO Box 1493
Rosetown, SK S0L 2V0 50,000 75,000 75,000 Donald Erickson and Patricia
Erickson, joint holders
PO Box 94
Birsay, SK S0L 0G0 60,000 90,000 90,000 Heather Erickson
PO Box 1493
Rosetown, SK S0L 2V0 5,000 7,500 7,500 Randy Bergstrom and
Shirley Bergstrom, joint holders
PO Box 33
Birsay, SK S0L 0G0 50,000 75,000 75,000 Lloyd Delparte and Jean
Delparte, joint holders
PO Box 177
Macrorie, SK S0L 2E0 50,000 75,000 75,000 Jerry Hastie and Paulette
Hastie, joint holders
307 Nemeiben Rd,
Saskatoon, SK, S7J 4S7 25,000 37,500 37,500 Stanley N. Leppa
PO Box 96
Macrorie, SK S0L 2E0 5,000 7,500 7,500 Wayne Wallace
1299 Evelyn Street
North Vancouver, B.C.
V7K 3A7 50,000 75,000 75,000 Davitex Canada Inc.
1 Post Road, Suite 203
Toronto, ON M3B 3R4 200,000 300,000 300,000


--------------------------------------------------------------------------------

B-3

Column I Column II Column III Column IV
Name and Address of Sky
Harvest Shareholder Number of Sky Harvest
Common Shares held
before Closing Number of
Exchangeable Shares
to be received Number of KWC Shares to be
received on exercise of
Exchangeable Share 2033862 Ontario Limited
313 Indian Valley Trail
Mississauga, ON L5G 2K9 400,000 600,000 600,000 Mondifin Inc.
70 Rosehill Ave., Apt 404
Toronto, ON M4T 2W7 80,000 120,000 120,000 The Israel Desk Ltd.
Harry Bauskin
10 Kenneth Ave
Toronto, ON M2N 6K6 90,000 135,000 135,000 Shirley Waggett
1645 Harbour Drive
Coquitlam, BC
V3J 5V7 100,000 150,000 150,000 Total 10,933,344 16,400,016 16,400,016


--------------------------------------------------------------------------------

B-4

Non-Canadian Resident Shareholders

Column I Column II Column III
Name and Address of Sky Harvest
Shareholder Number of Sky Harvest Common Shares
held before Closing
Number of KWC Common Shares
to be received
Tina Iny
257 Harmon Avenue
Fort Lee, NJ, USA 07024 5,000 7,500 Carole Basri
B303 Mercer Street
New York, NY, USA 10003 2,000 3,000 P & B Holdings Ltd.
PO Box F42683, Chancery Court,
The Mall
Freeport, Bahamas 200,000 300,000 Serena Jen Lee Tan
38 "G", Tower 11
Caribbean Coast, Tung Chung,
Hong Kong 50,000 75,000 Plein Sprung Energy Partnership
3285 RFD
Long Grove, IL, USA 60047 140,000 210,000 GOH International Ltd.
Tortola BVI
British Virgin Islands 110,000 165,000 Mondifin Inc.
70 Rosehill Ave., Apt 404
Toronto, ON M4T 2W7 120,000 180,000 Total 627,000 940,500


--------------------------------------------------------------------------------

SCHEDULE C

TO THE SHARE EXCHANGE AGREEMENT DATED FOR REFERENCE MAY 11, 2009 AMONG KWC,
EXCHANGECO, SKY HARVEST AND THE SELLING SHAREHOLDERS

Sky Harvest Financial Statements

--------------------------------------------------------------------------------

Sky Harvest Windpower Corporation
(A Development Stage Company)

May 31, 2008

 

 

  Index     Report of Independent Registered Public Accounting Firm F–1    
Balance Sheets F–2     Statements of Operations F–3     Statements of Cash Flows
F–4     Statement of Stockholders’ Equity F–5     Notes to the Financial
Statements F–6


--------------------------------------------------------------------------------

C-2

[me-logo.jpg]


Report of Independent Registered Public Accounting Firm

To the Directors and Stockholders
Sky Harvest Windpower Corporation
(A Development Stage Company)

We have audited the accompanying balance sheets of Sky Harvest Windpower
Corporation (A Development Stage Company) as of May 31, 2008 and 2007, and the
related statements of operations, cash flows and stockholders' equity for the
years then ended and accumulated for the period from September 21, 2005 (Date of
Inception) to May 31, 2008. These financial statements are the responsibility of
the Company's management. Our responsibility is to express an opinion on these
financial statements based on our audits.

We conducted our audits in accordance with the standards of the Public Company
Accounting Oversight Board (United States). Those standards require that we plan
and perform the audit to obtain reasonable assurance about whether the financial
statements are free of material misstatement. An audit includes examining, on a
test basis, evidence supporting the amounts and disclosures in the financial
statements. An audit also includes assessing the accounting principles used and
significant estimates made by management, as well as evaluating the overall
financial statement presentation. We believe that our audits provide a
reasonable basis for our opinion.

In our opinion, the financial statements referred to above present fairly, in
all material respects, the financial position of Sky Harvest Windpower
Corporation (A Development Stage Company) as of May 31, 2008 and 2007, and the
results of its operations and its cash flows for the years then ended and
accumulated for the period September 21, 2005 (Date of Inception) to May 31,
2008 in conformity with accounting principles generally accepted in the United
States.

The accompanying financial statements have been prepared assuming the Company
will continue as a going concern. As discussed in Note 1 to the financial
statements, the Company has never generated any revenue and has incurred
operating losses since inception. These factors raise substantial doubt about
the Company’s ability to continue as a going concern. Management’s plans in
regard to these matters are also discussed in Note 1. The financial statements
do not include any adjustments that might result from the outcome of this
uncertainty.

/s/ MANNING ELLIOTT LLP

Chartered Accountants

Vancouver, Canada

April 6, 2009

--------------------------------------------------------------------------------

C-3

Sky Harvest Windpower Corporation
(A Development Stage Company)
Balance Sheets
(Expressed in Canadian Dollars)

    May 31,     May 31,       2008     2007       $     $                 ASSETS
                          Current Assets                  Cash and cash
equivalents   136,209     463,006        Amounts receivable   1,059     8,152  
     Due from related party (Note 6)   2,500     –        Prepaid expenses  
14,662     14,663   Total Current Assets   154,430     485,821   Property and
equipment, net (Note 4)   61,979     28,761   Intangible assets, net (Note 5)  
1,516     2,372   Total Assets   217,925     516,954                 LIABILITIES
AND STOCKHOLDERS’ EQUITY             Liabilities                  Accounts
payable   8,375     91,827        Accrued liabilities   –     525        Due to
related party (Note 6)   736     4,195   Total Liabilities   9,111     96,547  
Contingencies (Note 1)             Stockholders’ Equity             Preferred
Stock: (Note 7)                    Authorized: unlimited Class E redeemable,
retractable shares, no par value                    Issued and outstanding: None
  –     –   Common Stock: (Note 7)                    Authorized: unlimited
Class A, voting shares, no par value                    Issued and outstanding:
11,560,344 shares   1,697,034     1,697,034          Authorized: unlimited Class
B, voting shares, no par value                    Issued and outstanding: None  
–     –          Authorized: unlimited Class C, non-voting shares, no par value
                   Issued and outstanding: None   –     –          Authorized:
unlimited Class D, non-voting shares, no par value                    Issued and
outstanding: None   –     –   Share Subscription Receivable   (2,500 )   (2,500
) Deficit accumulated during the development stage   (1,485,720 )   (1,274,127 )
Total Stockholders’ Equity   208,814     420,407   Total Liabilities and
Stockholders’ Equity   217,925     516,954  

Approved on behalf of the Board of Directors:

/s/ “Chris Craddock”   /s/ “William Iny” Chris Craddock, Director   William Iny,
Director

(The accompanying notes are an integral part of these financial statements)

--------------------------------------------------------------------------------

C-4

Sky Harvest Windpower Corporation
(A Development Stage Company)
Statements of Operations
(Expressed in Canadian Dollars)

    Accumulated from                   September 21, 2005     For the Year    
For the Year       (Date of Inception)     Ended     Ended       to May 31,    
May 31,     May 31,       2008     2008     2007       $     $     $            
          Expenses                      Management fees (Note 6(a))   1,102,127
    76,077     96,050      Development and engineering   178,448     34,628    
132,089      General and administrative   223,101     109,025     81,523        
              Operating loss   (1,503,676 )   (219,730 )   (309,662 )          
          Other Income                                          Foreign exchange
gain   1,312     1,312     -      Interest income   16,644     6,825     9,820  
                    Net loss   (1,485,720 )   (211,593 )   (299,842 )          
          Net loss per common share – basic and diluted         (0.02 )   (0.03
)                     Weighted average number of common shares outstanding      
  11,560,344     10,911,604  

(The accompanying notes are an integral part of these financial statements)

--------------------------------------------------------------------------------

C-5

Sky Harvest Windpower Corporation
(A Development Stage Company)
Statements of Cash Flows
(Expressed in Canadian Dollars)

    Accumulated from                   September 21,                   2005    
For the Year     For the Year       (Date of Inception)     Ended     Ended    
  to May 31,     May 31,     May 31,       2008     2008     2007       $     $
    $   Operating activities                    Net loss for the period  
(1,485,720 )   (211,593 )   (299,842 )                      Adjustment to
reconcile net loss to net cash used in                    operating activities:
                           Depreciation   4,707     2,688     1,642          
 Shares issued for services   900,000     –     –    Changes in operating assets
and liabilities:                            Amounts receivable   (1,058 )  
7,094     (8,152 )          Prepaid expenses   (14,663 )   -     (9,663 )      
   Accounts payable and accrued liabilities   8,375     (83,977 )   76,972      
     Due to related parties   (1,764 )   (5,959 )   8,933   Net cash flows used
in operating activities   (590,123 )   (291,747 )   (230,110 ) Investing
activities                      Purchase of equipment   (68,202 )   (35,050 )  
(5,255 ) Net cash flows used in investing activities   (68,202 )   (35,050 )  
(5,255 ) Financing activities                      Share subscription receivable
  (2,500 )   –     (2,500 )    Proceeds from issuance of common stock   797,034
    –     690,000   Net cash flows provided by financing activities   794,534  
  –     687,500   Increase (decrease) in cash and cash equivalents   136,209    
(326,797 )   452,135   Cash and cash equivalents – beginning of period   –    
463,006     10,871   Cash and cash equivalents – end of period   136,209    
136,209     463,006                       Non cash financing activities        
           Issuance of common shares as finders fees   55,000     –     55,000  
                    Supplementary disclosures                    Interest paid  
–     –     –    Income taxes paid   –     –     –  

(The accompanying notes are an integral part of these financial statements)

--------------------------------------------------------------------------------

C-6

Sky Harvest Windpower Corporation
(A Development Stage Company)
Statement of Stockholders’ Equity
(Expressed in Canadian Dollars)

                Deficit                         Accumulated                    
    During the             Common           Development             Shares    
Amount     Stage     Total       #     $     $     $                            
Balance – September 21, 2005 (Date of Inception)   –     –     –     –          
                  Class A shares issued to founders for services at $0.10 per
share   9,000,000     900,000     –     900,000                            
Class A shares issued for cash at $0.10 per share   1,070,344     107,034     –
    107,034                             Net loss for the period   –     –    
(974,284 )   (974,284 )                           Balance – May, 31 2006  
10,070,344     1,007,034     (974,284 )   32,750                            
Class A shares issued for cash at $0.50 per share   1,380,000     690,000     –
    690,000                             Class A shares issued for finders’ fee  
110,000     55,000     –     55,000                             Share issuance
costs   –     (55,000 )   –     (55,000 )                           Share
subscription receivable         (2,500 )         (2,500 )                      
    Net loss   –     –     (299,843 )   (299,843 )                          
Balance – May 31, 2007   11,560,344     1,694,534     (1,274,127 )   420,407    
                        Net loss   –     –     (211,593 )   (211,593 )          
                Balance – May 31, 2008   11,560,344     1,694,534     (1,485,720
)   208,814  

(The accompanying notes are an integral part of these financial statements)

--------------------------------------------------------------------------------

C-7

Sky Harvest Windpower Corp.
(A Development Stage Company)
Notes to the Financial Statements
(Expressed in Canadian Dollars)

1.

Organization and Description of Business

     

The Company was incorporated in the Province of British Columbia, Canada on
September 21, 2005. The Company is a Development Stage Company, as defined by
Statement of Financial Accounting Standard (“SFAS”) No.7 “Accounting and
Reporting for Development Stage Companies”. Its activities to date have been
limited to capital formation, organization, and development of its business plan
for the exploration and development of wind power projects in Canada.

     

These financial statements have been prepared in accordance with United States
generally accepted accounting principles applicable to a going concern, which
implies the Company will continue to realize its assets and discharge its
liabilities in the normal course of business. The Company has never generated
revenues since inception and has never paid any dividends and is unlikely to pay
dividends or generate earnings in the immediate or foreseeable future. The
continuation of the Company as a going concern is dependent upon the continued
financial support from its shareholders, the ability of the Company to obtain
necessary equity financing to continue operations, the successful exploitation
of economically recoverable electricity in its wind power projects, and the
attainment of profitable operations. As at May 31, 2008, the Company has
accumulated losses of $1,485,720 since inception. These factors raise
substantial doubt regarding the Company’s ability to continue as a going
concern. These financial statements do not include any adjustments to the
recoverability and classification of recorded asset amounts and classification
of liabilities that might be necessary should the Company be unable to continue
as a going concern. Management plans to raise additional funds through debt and
equity offerings

     

The Company entered into a letter agreement dated March 26, 2007 with Keewatin
Windpower Corp. (“Keewatin”), whereby Keewatin will acquire 100% of the issued
and outstanding common shares of the Company, in consideration for 17,343,516
restricted shares of Keewatin’s common stock. The directors of the Company are
also directors and principal shareholders of Keewatin. The closing of this
transaction is subject to shareholder approval.

      2.

Significant Accounting Polices

      a)

Basis of Accounting

     

These financials statements and related notes are presented in accordance with
accounting principles generally accepted in the United States, and are expressed
in Canadian dollars. The Company’s fiscal year- end is May 31.

      b)

Use of Estimates

     

The preparation of financial statements in conformity with US generally accepted
accounting principles requires management to make estimates and assumptions that
affect the reported amounts of assets and liabilities and disclosure of
contingent assets and liabilities at the date of the financial statements and
the reported amounts of revenues and expenses during the reporting period. The
Company regularly evaluates estimates and assumptions related to useful life and
recoverability of long-lived assets and deferred income tax asset valuation
allowances. The Company bases its estimates and assumptions on current facts,
historical experience and various other factors that it believes to be
reasonable under the circumstances, the results of which form the basis for
making judgments about the carrying values of assets and liabilities and the
accrual of costs and expenses that are not readily apparent from other sources.
The actual results experienced by the Company may differ materially and
adversely from the Company’s estimates. To the extent there are material
differences between the estimates and the actual results, future results of
operations will be affected.

      c)

Basic Earnings (Loss) per Share

     

The Company computes net income (loss) per share in accordance with SFAS No.
128, "Earnings per Share". SFAS No. 128 requires presentation of both basic and
diluted earnings per share (EPS) on the face of the income statement. Basic EPS
is computed by dividing net income (loss) available to common shareholders
(numerator) by the weighted average number of shares outstanding (denominator)
during the period. Diluted EPS gives effect to all dilutive potential common
shares outstanding during the period using the treasury stock method and
convertible preferred stock using the if-converted method. In computing diluted
EPS, the average stock price for the period is used in determining the number of
shares assumed to be purchased from the exercise of stock options or warrants.
Diluted EPS excludes all dilutive potential shares if their effect is anti
dilutive. As at May 31, 2008 and 2007, there are no dilutive potential common
shares.


--------------------------------------------------------------------------------

C-8

Sky Harvest Windpower Corp.
(A Development Stage Company)
Notes to the Financial Statements
(Expressed in Canadian Dollars)

2.

Significant Accounting Polices (continued)

      d)

Cash Equivalents

     

The Company considers all highly liquid investments purchased with an original
maturity of three months or less to be cash equivalents.

      e)

Marketable Securities

     

The Company defines marketable securities as income yielding securities that can
be readily converted into cash. Examples of marketable securities include
Treasury and agency obligations, commercial paper, corporate notes and bonds,
time deposits with an original maturity greater than 3 months, foreign notes and
certificates of deposit. We account for our investment in debt and equity
instruments under Statement of Financial Accounting Standards, or SFAS, No. 115,
“Accounting for Certain Investments in Debt and Equity Securities and Financial
Accounting Standards Board”, or FASB, Staff Position, or FSP, SFAS No. 115-1,
“The Meaning of Other-Than-Temporary Impairment and Its Application to Certain
Investments”. The Company follows the guidance provided by EITF No. 03-1, “The
Meaning of Other-Than-Temporary Impairment and Its Application to Certain
Investments, to assess whether our investments with unrealized loss positions
are other than temporarily impaired. Realized gains and losses and declines in
value judged to be other than temporary are determined based on the specific
identification method and are reported in other income (expense). Management
determines the appropriate classification of such securities at the time of
purchase and re-evaluates such classification as of each balance sheet date. As
at May 31, 2008 and 2007, the Company does not hold any marketable securities
with a period longer than three months

      f)

Financial Instruments

     

The fair values of financial instruments, which include cash, amounts
receivable, accounts payable and accrued liabilities, and due to/from related
parties approximate their carrying values due to the relatively short maturity
of these instruments.

      g)

Equipment


  i) Amortization Methods and Rates      

Property and equipment is recorded at cost less accumulated amortization.
Capitalized costs are amortized based on their estimated useful life on a
straight line basis over three years. Costs included in wind equipment are under
construction and will be amortized over their useful life on a straight-line
basis once they are put into use.

   



  (ii)

Asset Impairment

   



The Company performs impairment tests on its property and equipment when events
or changes in circumstances occur that indicate the carrying value of an asset
may not be recoverable. Estimated future cash flows are calculated using
estimated future prices and operating and capital costs on an undiscounted
basis. When the carrying value of the property and equipment exceeds estimated
future cash flows, the asset is impaired. An impairment loss is recorded to the
extent the carrying value exceeds the discounted value of the estimated future
cash flows.

   



  (iii)

Repairs and Maintenance

   



Repairs and maintenance costs are charged to expense as incurred, except when
these repairs significantly extend the life of an asset or result in an
operating improvement. In these instances, the portion of these repairs relating
to the betterment is capitalized as part of property and equipment.


h)

Website Development Costs

   

The Company capitalizes website development costs in accordance with the
American Institute of Certified Public Accountants (“AICPA”) Statement of
Position (“SOP”) No. 98-1, “Accounting for the Costs of Computer Software
Developed or Obtained for Internal Use” and Emerging Issues Task Force (EITF)
No. 00-2, “Accounting for Website Development Costs”, whereby costs related to
the preliminary project stage of development are expensed and costs related to
the application development stage are capitalized. Any additional costs for
upgrades and enhancements which result in additional functionality will be
capitalized. Capitalized costs will be amortized based on their estimated useful
life over three years. Internal costs related to the development of website
content are charged to operations as incurred.


--------------------------------------------------------------------------------

C-9

Sky Harvest Windpower Corp.
(A Development Stage Company)
Notes to the Financial Statements
(Expressed in Canadian Dollars)

2.

Significant Accounting Polices (continued)

      i)

Income Taxes

     

Potential benefits of income tax losses are not recognized in the accounts until
realization is more likely than not. The Company has adopted SFAS No. 109
“Accounting for Income Taxes” as of its inception. Pursuant to SFAS No. 109 the
Company is required to compute tax asset benefits for net operating losses
carried forward. Potential benefit of net operating losses have not been
recognized in these financial statements because the Company cannot be assured
it is more likely than not it will utilize the net operating losses carried
forward in future years.

      j)

Foreign Currency Translation

     

The Company’s functional and reporting currency is the Canadian dollar. Monetary
assets and liabilities denominated in foreign currencies are translated using
the exchange rate prevailing at the balance sheet date. Gains and losses arising
on translation or settlement of foreign currency denominated transactions or
balances are included in the determination of income. Foreign currency
transactions are primarily undertaken in Canadian dollars. The Company has not,
to the date of these financials statements, entered into derivative instruments
to offset the impact of foreign currency fluctuations.

      3.

Recent Accounting Pronouncements

     

In May 2008, the Financial Accounting Standards Board (“FASB”) issued SFAS No.
163, “Accounting for Financial Guarantee Insurance Contracts – An interpretation
of FASB Statement No. 60”. SFAS 163 requires that an insurance enterprise
recognize a claim liability prior to an event of default when there is evidence
that credit deterioration has occurred in an insured financial obligation. It
also clarifies how Statement 60 applies to financial guarantee insurance
contracts, including the recognition and measurement to be used to account for
premium revenue and claim liabilities, and requires expanded disclosures about
financial guarantee insurance contracts. It is effective for financial
statements issued for fiscal years beginning after December 15, 2008, except for
some disclosures about the insurance enterprise’s risk-management activities.
SFAS 163 requires that disclosures about the risk-management activities of the
insurance enterprise be effective for the first period beginning after issuance.
Except for those disclosures, earlier application is not permitted. The adoption
of this statement is not expected to have a material effect on the Company’s
financial statements.

     

In May 2008, the FASB issued SFAS No. 162, “The Hierarchy of Generally Accepted
Accounting Principles”. SFAS 162 identifies the sources of accounting principles
and the framework for selecting the principles to be used in the preparation of
financial statements of nongovernmental entities that are presented in
conformity with generally accepted accounting principles in the United States.
It is effective 60 days following the SEC’s approval of the Public Company
Accounting Oversight Board amendments to AU Section 411, “The Meaning of Present
Fairly in Conformity With Generally Accepted Accounting Principles”. The
adoption of this statement is not expected to have a material effect on the
Company’s financial statements.

     

In March 2008, the Financial Accounting Standards Board (“FASB”) issued SFAS No.
161, “Disclosures about Derivative Instruments and Hedging Activities – an
amendment to FASB Statement No. 133”. SFAS No. 161 is intended to improve
financial standards for derivative instruments and hedging activities by
requiring enhanced disclosures to enable investors to better understand their
effects on an entity's financial position, financial performance, and cash
flows. Entities are required to provide enhanced disclosures about: (a) how and
why an entity uses derivative instruments; (b) how derivative instruments and
related hedged items are accounted for under Statement 133 and its related
interpretations; and (c) how derivative instruments and related hedged items
affect an entity’s financial position, financial performance, and cash flows. It
is effective for financial statements issued for fiscal years beginning after
November 15, 2008, with early adoption encouraged. The adoption of this
statement is not expected to have a material effect on the Company’s financial
statements.

     

In December 2007, the FASB issued SFAS No. 141R, “Business Combinations”. This
statement replaces SFAS 141 and defines the acquirer in a business combination
as the entity that obtains control of one or more businesses in a business
combination and establishes the acquisition date as the date that the acquirer
achieves control. SFAS 141R requires an acquirer to recognize the assets
acquired, the liabilities assumed, and any noncontrolling interest in the
acquiree at the acquisition date, measured at their fair values as of that date.
SFAS 141R also requires the acquirer to recognize contingent consideration at
the acquisition date, measured at its fair value at that date. This statement is
effective for fiscal years, and interim periods within those fiscal years,
beginning on or after December 15, 2008. Earlier adoption is prohibited. The
adoption of this statement is not expected to have a material effect on the
Company's financial statements.


--------------------------------------------------------------------------------

C-10

Sky Harvest Windpower Corp.
(A Development Stage Company)
Notes to the Financial Statements
(Expressed in Canadian Dollars)

3.

Recent Accounting Pronouncements (continued)

   

In December 2007, the FASB issued SFAS No. 160, “Noncontrolling Interests in
Consolidated Financial Statements Liabilities –an Amendment of ARB No. 51”. This
statement amends ARB 51 to establish accounting and reporting standards for the
Noncontrolling interest in a subsidiary and for the deconsolidation of a
subsidiary. This statement is effective for fiscal years, and interim periods
within those fiscal years, beginning on or after December 15, 2008. Earlier
adoption is prohibited. The adoption of this statement is not expected to have a
material effect on the Company's financial statements.

   

In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS
No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities –
Including an Amendment of FASB Statement No. 115”. This statement permits
entities to choose to measure many financial instruments and certain other items
at fair value. Most of the provisions of SFAS No. 159 apply only to entities
that elect the fair value option. However, the amendment to SFAS No. 115
“Accounting for Certain Investments in Debt and Equity Securities” applies to
all entities with available-for-sale and trading securities. SFAS No. 159 is
effective as of the beginning of an entity’s first fiscal year that begins after
November 15, 2007. Early adoption is permitted as of the beginning of a fiscal
year that begins on or before November 15, 2007, provided the entity also elects
to apply the provision of SFAS No. 157, “Fair Value Measurements”. The adoption
of this statement is not expected to have a material effect on the Company's
financial statements.

   

In September 2006, the SEC issued Staff Accounting Bulletin (“SAB”) No. 108,
“Considering the Effects of Prior Year Misstatements when Quantifying
Misstatements in Current Year Financial Statements.” SAB No. 108 addresses how
the effects of prior year uncorrected misstatements should be considered when
quantifying misstatements in current year financial statements. SAB No. 108
requires companies to quantify misstatements using a balance sheet and income
statement approach and to evaluate whether either approach results in
quantifying an error that is material in light of relevant quantitative and
qualitative factors. SAB No. 108 is effective for fiscal years ending after
November 15, 2006. The adoption of this statement did not have a material effect
on the Company’s financial statements.

   

In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”. The
objective of SFAS 157 is to increase consistency and comparability in fair value
measurements and to expand disclosures about fair value measurements. SFAS 157
defines fair value, establishes a framework for measuring fair value in
generally accepted accounting principles, and expands disclosures about fair
value measurements. SFAS 157 applies under other accounting pronouncements that
require or permit fair value measurements and does not require any new fair
value measurements. The provisions of SFAS No. 157 are effective for fair value
measurements made in fiscal years beginning after November 15, 2007. The
adoption of this statement is not expected to have a material effect on the
Company's future reported financial position or results of operations.

    4.

Property and Equipment


                  May 31,     May 31,                     2008     2007        
      Accumulated     Net carrying     Net carrying         Cost    
Depreciation     value     value         $     $      $     $                  
                                          Computer equipment   4,588     (2,801
)   1,787     3,168     Other equipment   1,500     (1,049 )   451     902    
Meteorological towers   59,741     –     59,741     24,691                      
              65,829     (3,850 )   61,979     28,761  


--------------------------------------------------------------------------------

C-11

Sky Harvest Windpower Corp.
(A Development Stage Company)
Notes to the Financial Statements
(Expressed in Canadian Dollars)

5.

Intangible Assets


                  May 31,     May 31,                     2008     2007        
      Accumulated     Net carrying     Net carrying         Cost    
Amortization     value     value         $     $     $     $                    
            Website development   2,372     (856 )   1,516     2,372            
                        2,372     (856 )   1,516     2,372  


6.

Related Party Transactions

      a)

During the year ended May 31, 2008, the Company incurred $76,077 (2007 -
$96,050) in management fees to directors and officers.

      b)

As at May 31, 2008, the Company owes $736 (2007 - $4,195) to a director of the
Company. These amounts are unsecured, non-interest bearing and have no terms of
repayment.

      c)

As at May 31, 2008, the Company advanced $2,500 (2007 - $Nil) to a director of
the Company. These amounts are unsecured, non-interest bearing and have no terms
of repayment.

     

These related party transactions are recorded at the exchange amount, being the
amount established and agreed to by the related parties.

      7.

Stockholders’ Equity

      a)

Class E preferred shares shall be entitled to receive a non-cumulative annual
dividend per share not exceeding 10% of the redemption price. The Company may
redeem any number of the issued and outstanding Class E preferred shares at any
time and for the redemption price upon 7 days’ written notice to the holder. The
holder may require the Company to redeem any number of the issued and
outstanding Class E preferred shares at the redemption price upon 30 days’
written notice to the Company.

      b)

During the year ended May 31, 2007, the Company issued 1,380,000 Class A shares
for cash proceeds of $690,000. In relation to these placements, the Company
issued 110,000 shares as finders’ fees, valued at $55,000.

      8.

Income Taxes

     

The Company accounts for income taxes under SFAS No. 109, "Accounting for Income
Taxes." Deferred income tax assets and liabilities are determined based upon
differences between financial reporting and tax bases of assets and liabilities
and are measured using the enacted tax rates and laws that will be in effect
when the differences are expected to reverse. Income tax expense differs from
the amount that would result from applying the Canadian federal income tax rates
to earnings before income taxes. The Company has a non-capital loss carry
forward of approximately $1,479,000 available to offset taxable income in future
years which expires in fiscal 2028. Pursuant to SFAS 109, the potential benefit
of the non-capital loss carry forward has not been recognized in the financial
statements since the Company cannot be assured that it is more likely than not
that such benefit will be utilized in future years.

     

In assessing the realization of the Company’s future income tax asses,
management considers whether it is more likely that not that some portion of all
of the future tax asset will not be realized. The ultimate realization of future
tax assets is dependent upon the generation of taxable income during the periods
in which those temporary differences become deductible. Management considers the
scheduled reversal of future tax liabilities, projected future taxable income,
and tax planning strategies in making this assessment. The amount of future tax
assets considered realizable could change materially in the near term based on
future taxable income during the carry-forward period.


--------------------------------------------------------------------------------

C-12

Sky Harvest Windpower Corp.
(A Development Stage Company)
Notes to the Financial Statements
(Expressed in Canadian Dollars)

8.

Income Taxes (continued)

      a)

Reconciliation of Tax Rates

     

The Company is subject to Canadian federal and provincial taxes at an
approximate rate of 31% (2007 - 34%). The reconciliation of the provision for
income taxes at the statutory rate compared to the Company’s income tax expense
as reported is as follows:


    May 31,     May 31,       2008     2007       $     $   Income tax rate  
31%     32.5%   Income tax recovery   66,000     97,000   Permanent differences
  (1,000 )   (1,000 ) Change in tax rates   (11,000 )   (48,000 ) Valuation
allowance change   (54,000 )   (48,000 ) Provision for income taxes   –     –  

The Company has recognized a valuation allowance for the deferred income tax
asset since the Company cannot be assured that it is more likely than not that
such benefit will be utilized in future years. The valuation allowance is
reviewed annually. When circumstances change and which cause a change in
management's judgment about the realizability of deferred income tax assets, the
impact of the change on the valuation allowance is generally reflected in
current income.

  b)

Future Income Tax Assets and Liabilities

       

The significant components of the Company future income tax assets and
liabilities are as follows:


      May 31,     May 31,         2008     2007         $     $                
    Future income tax assets:                  Non capital tax losses carried
forward   384,000     330,000        Property and equipment   1,000     1,000  
                  Valuation allowance   (385,000 )   (331,000 )                
  Net deferred income tax asset   –     –  


  c)

Non-Capital Losses Carried Forward and Expiration Dates

       

As at May 31, 2008, the Company has non-capital losses at approximately
$1,479,000 (2007 - $1,270,000; 2006 - $974,000) which may be carried forward to
apply against future years income tax for Canadian income tax purposes, subject
to final determination by taxation authorities and expiring in the fiscal years
ending:


Year Incurred Year of Expiry Amount ($)       2006 2026 974,000 2007 2027
296,000 2008 2028 209,000           1,479,000


--------------------------------------------------------------------------------

C-13

Sky Harvest Windpower Corporation
(A Development Stage Company)

February 28, 2009

 

 

  Index     Balance Sheets F–1     Statements of Operations F–2     Statements
of Cash Flows F–3     Notes to the Financial Statements F–4


--------------------------------------------------------------------------------

C-14

Sky Harvest Windpower Corporation
(A Development Stage Company)
Balance Sheets
(Expressed in Canadian Dollars)

    February 28,     May 31,       2009     2008       $     $       (unaudited)
                      ASSETS                           Current Assets          
       Cash and cash equivalents   83,490     136,209        Short-term
investments (Note 4)   23,778     –        Amounts receivable   180     1,059  
     Due from related party (Note 7 (c))   –     2,500        Prepaid expenses  
23,225     14,662   Total Current Assets   130,673     154,430   Property and
equipment, net (Note 5)   69,109     61,979   Intangible assets, net (Note 6)  
923     1,516   Total Assets   200,705     217,925                 LIABILITIES
AND STOCKHOLDERS’ (DEFICIT) EQUITY             Liabilities                
 Accounts payable   26,774     8,375        Accrued liabilities   13,654     –  
     Due to related party (Note 7 (b))   736     736        Loan payable (Note
8)   254,460     –   Total Liabilities   295,624     9,111   Commitments and
Contingencies (Notes 1 and 10)             Stockholders’ (Deficit) Equity      
      Preferred Stock:                    Authorized: unlimited Class E
redeemable, retractable shares, no par value                    Issued and
outstanding: None   –     –   Common Stock: (Note 9)                  
 Authorized: unlimited Class A, voting shares, no par value                  
 Issued and outstanding: 11,560,344 shares   1,697,034     1,697,034        
 Authorized: unlimited Class B, voting shares, no par value                  
 Issued and outstanding: None   –     –          Authorized: unlimited Class C,
non-voting shares, no par value                    Issued and outstanding: None
  –     –          Authorized: unlimited Class D, non-voting shares, no par
value                    Issued and outstanding: None   –     –                
Share Subscription Receivable   (2,500 )   (2,500 ) Deficit accumulated during
the development stage   (1,789,453 )   (1,485,720 ) Total Stockholders’
(Deficit) Equity   (94,919 )   208,814   Total Liabilities and Stockholders’
(Deficit) Equity   200,705     217,925  

Approved on behalf of the Board of Directors:

/s/ “Chris Craddock”   /s/ “William Iny” Chris Craddock, Director   William Iny,
Director

(The accompanying notes are an integral part of these financial statements)

--------------------------------------------------------------------------------

C-15

Sky Harvest Windpower Corporation
(A Development Stage Company)
Statements of Operations
(Expressed in Canadian Dollars)
(Unaudited)

    Accumulated from                   September 21, 2005     Nine months    
Nine months       (Date of Inception)     Ended     Ended       to February 28,
    February 28,     February 29,       2009     2009     2008       $     $    
$                       Expenses                      Management fees (Note
7(a))   1,168,252     66,125     50,550      Development and engineering  
235,639     57,191     30,352      General and administrative   372,819    
149,718     125,080                       Operating loss   (1,776,710 )  
(273,034 )   (205,982 )                     Other Income                        
                 Foreign exchange loss   (29,648 )   (30,960 )   –      Interest
income   16,905     261     13,203                       Net loss   (1,789,453 )
  (303,733 )   (192,779 )                     Net loss per common share – basic
and diluted         (0.03 )   (0.02 )                     Weighted average
number of common shares outstanding         11,560,000     11,560,000  

(The accompanying notes are an integral part of these financial statements)

--------------------------------------------------------------------------------

C-16

Sky Harvest Windpower Corporation
(A Development Stage Company)
Statements of Cash Flows
(Expressed in Canadian Dollars)
(Unaudited)

    Accumulated from                   September 21,                   2005    
Nine months     Nine months       (Date of Inception)     Ended     Ended      
to February 28,     February 28,     February 29,       2009     2009     2008  
    $     $     $   Operating activities                    Net loss for the
period   (1,789,453 )   (303,733 )   (192,779 )                      Adjustment
to reconcile net loss to net cash used in                      operating
activities:                            Depreciation   6,665     1,958     1,568
           Shares issued for services   900,000     –     –    Changes in
operating assets and liabilities:                            Prepaid expenses  
(23,225 )   (8,562 )   (2,551 )          Accrued interests   (180 )   879     –
           Accounts payable and accrued liabilities   40,428     32,052    
(93,253 )          Due to related parties   36     2,500     (9,855 ) Net cash
flows used in operating activities   (865,729 )   (274,906 )   (296,870 )
Investing activities                      Purchase of equipment   (76,697 )  
(8,495 )   (35,049 )    Purchase of short term investment   (23,778 )   (23,778
)   –   Net cash flows used in investing activities   (100,475 )   (32,273 )  
(35,049 )                     Financing activities                      Loan
payable   254,460     254,460     –      Share subscription receivable   (2,500
)   –     –      Proceeds from issuance of common stock   797,734     –     –  
Net cash flows provided by financing activities   1,049,694     254,460     –  
Increase (decrease) in cash and cash equivalents   83,490     (52,719 )  
(331,919 ) Cash and cash equivalents – beginning of period   –     136,209    
463,006   Cash and cash equivalents – end of period   83,490     83,490    
131,087                       Non cash financing activities                  
 Issuance of common shares as finders fees   55,000     –     –                
      Supplementary disclosures                    Interest paid   –     –     –
   Income taxes paid   –     –     –  

(The accompanying notes are an integral part of these financial statements)

--------------------------------------------------------------------------------

C-17

Sky Harvest Windpower Corp.
(A Development Stage Company)
Notes to the Financial Statements
(Expressed in Canadian Dollars)
(Unaudited)

1.

Organization and Description of Business

   

The Company was incorporated in the Province of British Columbia, Canada on
September 21, 2005. The Company is a Development Stage Company, as defined by
Statement of Financial Accounting Standard (“SFAS”) No.7 “Accounting and
Reporting for Development Stage Companies”. Its activities to date have been
limited to capital formation, organization, and development of its business plan
for the exploration and development of wind power projects in Canada.

   

These financial statements have been prepared in accordance with United States
generally accepted accounting principles applicable to a going concern, which
implies the Company will continue to realize its assets and discharge its
liabilities in the normal course of business. The Company has never generated
revenues since inception and has never paid any dividends and is unlikely to pay
dividends or generate earnings in the immediate or foreseeable future. The
continuation of the Company as a going concern is dependent upon the continued
financial support from its shareholders, the ability of the Company to obtain
necessary equity financing to continue operations, the successful exploitation
of economically recoverable electricity in its wind power projects, and the
attainment of profitable operations. As at February 28, 2009, the Company has
accumulated losses of $1,789,453 since inception. These factors raise
substantial doubt regarding the Company’s ability to continue as a going
concern. These financial statements do not include any adjustments to the
recoverability and classification of recorded asset amounts and classification
of liabilities that might be necessary should the Company be unable to continue
as a going concern. Management plans to raise additional funds through debt and
equity offerings

   

The Company entered into a share exchange agreement dated April 21, 2009 with
Keewatin Windpower Corp. (“Keewatin”), whereby Keewatin will acquire 100% of the
issued and outstanding common shares of the Company, in consideration for
17,340,516 restricted shares of Keewatin’s common stock. The directors of the
Company are also directors and principal shareholders of Keewatin. The closing
of this transaction is subject to shareholder approval.

    2.

Significant Accounting Polices


  a)

Basis of Accounting

       

These financials statements and related notes are presented in accordance with
accounting principles generally accepted in the United States, and are expressed
in Canadian dollars. The Company’s fiscal year- end is May 31.

        b)

Interim Financial Statements

       

The interim unaudited financial statements have been prepared on the same basis
as the annual financial statements and in the opinion of management, reflect all
adjustments, which include only normal recurring adjustments, necessary to
present fairly the Company’s financial position, results of operations and cash
flows for the periods shown. The results of operations for such periods are not
necessarily indicative of the results expected for a full year or for any future
period.

        c)

Use of Estimates

       

The preparation of financial statements in conformity with US generally accepted
accounting principles requires management to make estimates and assumptions that
affect the reported amounts of assets and liabilities and disclosure of
contingent assets and liabilities at the date of the financial statements and
the reported amounts of revenues and expenses during the reporting period. The
Company regularly evaluates estimates and assumptions related to useful life and
recoverability of long-lived assets and deferred income tax asset valuation
allowances. The Company bases its estimates and assumptions on current facts,
historical experience and various other factors that it believes to be
reasonable under the circumstances, the results of which form the basis for
making judgments about the carrying values of assets and liabilities and the
accrual of costs and expenses that are not readily apparent from other sources.
The actual results experienced by the Company may differ materially and
adversely from the Company’s estimates. To the extent there are material
differences between the estimates and the actual results, future results of
operations will be affected.


--------------------------------------------------------------------------------

C-18

Sky Harvest Windpower Corp.
(A Development Stage Company)
Notes to the Financial Statements
(Expressed in Canadian Dollars)
(Unaudited)

2.

Significant Accounting Polices (continued)

      d)

Basic Earnings (Loss) per Share

     

The Company computes net income (loss) per share in accordance with SFAS No.
128, "Earnings per Share". SFAS No. 128 requires presentation of both basic and
diluted earnings per share (EPS) on the face of the income statement. Basic EPS
is computed by dividing net income (loss) available to common shareholders
(numerator) by the weighted average number of shares outstanding (denominator)
during the period. Diluted EPS gives effect to all dilutive potential common
shares outstanding during the period using the treasury stock method and
convertible preferred stock using the if-converted method. In computing diluted
EPS, the average stock price for the period is used in determining the number of
shares assumed to be purchased from the exercise of stock options or warrants.
Diluted EPS excludes all dilutive potential shares if their effect is anti
dilutive. As at February 28, 2009 and February 29, 2008, there are no dilutive
potential common shares.

      e)

Cash Equivalents

     

The Company considers all highly liquid investments purchased with an original
maturity of three months or less to be cash equivalents.

      f)

Marketable Securities

     

The Company defines marketable securities as income yielding securities that can
be readily converted into cash. Examples of marketable securities include
Treasury and agency obligations, commercial paper, corporate notes and bonds,
time deposits with an original maturity greater than 3 months, foreign notes and
certificates of deposit. We account for our investment in debt and equity
instruments under Statement of Financial Accounting Standards, or SFAS, No. 115,
“Accounting for Certain Investments in Debt and Equity Securities and Financial
Accounting Standards Board”, or FASB, Staff Position, or FSP, SFAS No. 115-1,
“The Meaning of Other-Than-Temporary Impairment and Its Application to Certain
Investments”. The Company follows the guidance provided by EITF No. 03-1, “The
Meaning of Other-Than-Temporary Impairment and Its Application to Certain
Investments, to assess whether our investments with unrealized loss positions
are other than temporarily impaired. Realized gains and losses and declines in
value judged to be other than temporary are determined based on the specific
identification method and are reported in other income (expense). Management
determines the appropriate classification of such securities at the time of
purchase and re-evaluates such classification as of each balance sheet date. As
at February 28, 2009 and February 29, 2008, the Company does not hold any
marketable securities with a period longer than three months.

      g)

Financial Instruments

     

SFAS No. 157 “Fair Value Measurements” requires an entity to maximize the use of
observable inputs and minimize the use of unobservable inputs when measuring
fair value. SFAS No. 157 establishes a fair value hierarchy based on the level
of independent, objective evidence surrounding the inputs used to measure fair
value. A financial instrument’s categorization within the fair value hierarchy
is based upon the lowest level of input that is significant to the fair value
measurement. SFAS No. 157 prioritizes the inputs into three levels that may be
used to measure fair value:

     

Level 1

     

Level 1 applies to assets or liabilities for which there are quoted prices in
active markets for identical assets or liabilities.

     

Level 2

     

Level 2 applies to assets or liabilities for which there are inputs other than
quoted prices that are observable for the asset or liability such as quoted
prices for similar assets or liabilities in active markets; quoted prices for
identical assets or liabilities in markets with insufficient volume or
infrequent transactions (less active markets); or model-derived valuations in
which significant inputs are observable or can be derived principally from, or
corroborated by, observable market data.

     

Level 3

     

Level 3 applies to assets or liabilities for which there are unobservable inputs
to the valuation methodology that are significant to the measurement of the fair
value of the assets or liabilities.


--------------------------------------------------------------------------------

C-19

Sky Harvest Windpower Corp.
(A Development Stage Company)
Notes to the Financial Statements
(Expressed in Canadian Dollars)
(Unaudited)

3.

Significant Accounting Polices (continued)

        g)

Financial instruments (continued)

       

The Company’s financial instruments consist principally of cash, short-term
investments, amounts receivable, accounts payable and accrued liabilities, loan
payable, and due to/from related parties. Pursuant to SFAS No. 157, the fair
value of our cash equivalents is determined based on “Level 1” inputs, which
consist of quoted prices in active markets for identical assets. The Company
believes that the recorded values of all of the other financial instruments
approximate their current fair values because of their nature and respective
maturity dates or durations.

        h)

Equipment

        (i)

Amortization Methods and Rates

       

Property and equipment is recorded at cost less accumulated amortization.
Capitalized costs are amortized based on their estimated useful life on a
straight line basis over three years. Costs included in wind equipment are under
construction and will be amortized over their useful life on a straight-line
basis once they are put into use.

        (ii)

Asset Impairment

       

The Company performs impairment tests on its property and equipment when events
or changes in circumstances occur that indicate the carrying value of an asset
may not be recoverable. Estimated future cash flows are calculated using
estimated future prices and operating and capital costs on an undiscounted
basis. When the carrying value of the property and equipment exceeds estimated
future cash flows, the asset is impaired. An impairment loss is recorded to the
extent the carrying value exceeds the discounted value of the estimated future
cash flows.

        (iii)

Repairs and Maintenance

       

Repairs and maintenance costs are charged to expense as incurred, except when
these repairs significantly extend the life of an asset or result in an
operating improvement. In these instances, the portion of these repairs relating
to the betterment is capitalized as part of property and equipment.

        i)

Website Development Costs

       

The Company capitalizes website development costs in accordance with the
American Institute of Certified Public Accountants (“AICPA”) Statement of
Position (“SOP”) No. 98-1, “Accounting for the Costs of Computer Software
Developed or Obtained for Internal Use” and Emerging Issues Task Force (EITF)
No. 00-2, “Accounting for Website Development Costs”, whereby costs related to
the preliminary project stage of development are expensed and costs related to
the application development stage are capitalized. Any additional costs for
upgrades and enhancements which result in additional functionality will be
capitalized. Capitalized costs will be amortized based on their estimated useful
life over three years. Internal costs related to the development of website
content are charged to operations as incurred.

        j)

Income Taxes

       

Potential benefits of income tax losses are not recognized in the accounts until
realization is more likely than not. The Company has adopted SFAS No. 109
“Accounting for Income Taxes” as of its inception. Pursuant to SFAS No. 109 the
Company is required to compute tax asset benefits for net operating losses
carried forward. Potential benefit of net operating losses have not been
recognized in these financial statements because the Company cannot be assured
it is more likely than not it will utilize the net operating losses carried
forward in future years.

        k)

Foreign Currency Translation

       

The Company’s functional and reporting currency is the Canadian dollar. Monetary
assets and liabilities denominated in foreign currencies are translated using
the exchange rate prevailing at the balance sheet date. Gains and losses arising
on translation or settlement of foreign currency denominated transactions or
balances are included in the determination of income. Foreign currency
transactions are primarily undertaken in Canadian dollars. The Company has not,
to the date of these financials statements, entered into derivative instruments
to offset the impact of foreign currency fluctuations.


--------------------------------------------------------------------------------

C-20

Sky Harvest Windpower Corp.
(A Development Stage Company)
Notes to the Financial Statements
(Expressed in Canadian Dollars)
(Unaudited)

3.

Recent Accounting Pronouncements

   

In June 2008, the Financial Accounting Standards Board (“FASB”) issued FASB
Staff Position EITF 03-6-1, “Determining Whether Instruments Granted in
Share-Based Payment Transactions Are Participating Securities”. FSP EITF 03-6-1
addresses whether instruments granted in share-based payment transactions are
participating securities prior to vesting, and therefore need to be included in
the computation of earnings per share under the two-class method as described in
FASB Statement of Financial Accounting Standards No. 128, “Earnings per Share.”
FSP EITF 03-6-1 is effective for financial statements issued for fiscal years
beginning on or after December 15, 2008 and earlier adoption is prohibited. The
adoption of this statement is not expected to have a material effect on the
Company’s financial statements.

   

In May 2008, the Financial Accounting Standards Board (“FASB”) issued SFAS No.
163, “Accounting for Financial Guarantee Insurance Contracts – An interpretation
of FASB Statement No. 60”. SFAS 163 requires that an insurance enterprise
recognize a claim liability prior to an event of default when there is evidence
that credit deterioration has occurred in an insured financial obligation. It
also clarifies how Statement 60 applies to financial guarantee insurance
contracts, including the recognition and measurement to be used to account for
premium revenue and claim liabilities, and requires expanded disclosures about
financial guarantee insurance contracts. It is effective for financial
statements issued for fiscal years beginning after December 15, 2008, except for
some disclosures about the insurance enterprise’s risk-management activities.
SFAS 163 requires that disclosures about the risk-management activities of the
insurance enterprise be effective for the first period beginning after issuance.
Except for those disclosures, earlier application is not permitted. The adoption
of this statement is not expected to have a material effect on the Company’s
financial statements.

   

In May 2008, the FASB issued SFAS No. 162, “The Hierarchy of Generally Accepted
Accounting Principles”. SFAS 162 identifies the sources of accounting principles
and the framework for selecting the principles to be used in the preparation of
financial statements of nongovernmental entities that are presented in
conformity with generally accepted accounting principles in the United States.
It is effective 60 days following the SEC’s approval of the Public Company
Accounting Oversight Board amendments to AU Section 411, “The Meaning of Present
Fairly in Conformity With Generally Accepted Accounting Principles”. The
adoption of this statement is not expected to have a material effect on the
Company’s financial statements.

   

In March 2008, the FASB issued SFAS No. 161, “Disclosures about Derivative
Instruments and Hedging Activities – an amendment to FASB Statement No. 133”.
SFAS No. 161 is intended to improve financial standards for derivative
instruments and hedging activities by requiring enhanced disclosures to enable
investors to better understand their effects on an entity's financial position,
financial performance, and cash flows. Entities are required to provide enhanced
disclosures about: (a) how and why an entity uses derivative instruments; (b)
how derivative instruments and related hedged items are accounted for under
Statement 133 and its related interpretations; and (c) how derivative
instruments and related hedged items affect an entity’s financial position,
financial performance, and cash flows. It is effective for financial statements
issued for fiscal years beginning after November 15, 2008, with early adoption
encouraged. The adoption of this statement is not expected to have a material
effect on the Company’s financial statements.

   

In December 2007, the FASB issued SFAS No. 141R, “Business Combinations”. This
statement replaces SFAS 141 and defines the acquirer in a business combination
as the entity that obtains control of one or more businesses in a business
combination and establishes the acquisition date as the date that the acquirer
achieves control. SFAS 141R requires an acquirer to recognize the assets
acquired, the liabilities assumed, and any noncontrolling interest in the
acquiree at the acquisition date, measured at their fair values as of that date.
SFAS 141R also requires the acquirer to recognize contingent consideration at
the acquisition date, measured at its fair value at that date. This statement is
effective for fiscal years, and interim periods within those fiscal years,
beginning on or after December 15, 2008. Earlier adoption is prohibited. The
adoption of this statement is not expected to have a material effect on the
Company's financial statements.

   

In December 2007, the FASB issued SFAS No. 160, “Noncontrolling Interests in
Consolidated Financial Statements Liabilities –an Amendment of ARB No. 51”. This
statement amends ARB 51 to establish accounting and reporting standards for the
Noncontrolling interest in a subsidiary and for the deconsolidation of a
subsidiary. This statement is effective for fiscal years, and interim periods
within those fiscal years, beginning on or after December 15, 2008. Earlier
adoption is prohibited. The adoption of this statement is not expected to have a
material effect on the Company's financial statements.


--------------------------------------------------------------------------------

C-21

Sky Harvest Windpower Corp.
(A Development Stage Company)
Notes to the Financial Statements
(Expressed in Canadian Dollars)
(Unaudited) 

4.

Short-term Investments

      a)

On July 24, 2007, the Company purchased a term deposit in the amount of $11,500,
bearing interest of 3.15% per annum, maturing on July 23, 2008. The term deposit
was reinvested upon maturity, bears interest of 2.10% per annum and matures on
July 23, 2009. As at February 28, 2009, the Company accrued $146 of interest
income.

      b)

On November 3, 2006, the Company purchased a term deposit in the amount of
$11,500, bearing interest of 3.57% per annum, maturing on November 2, 2007. The
term deposit was reinvested on November 5, 2007 in the amount of $11,910,
bearing interest of 3.09% per annum, maturing on October 31, 2008. Upon
maturity, the term deposit was again reinvested on November 5, 2008 in the
amount of $12,278, bears floating interest rate of prime rate less 2.65%, and
matures on October 31, 2009. As at February 28, 2009, the Company accrued $34 of
interest income.

      5.

Property and Equipment


                  February 28,     May 31,                     2009     2008    
          Accumulated     Net carrying     Net carrying         Cost    
Depreciation     value     value         $     $     $     $                    
                                        Computer equipment   4,588     (3,830 )
  758     1,787     Other equipment   1,500     (1,386 )   114     451    
Meteorological towers   68,237     –     68,237     59,741                      
              74,325     (5,216 )   69,109     61,979  


6.

Intangible Assets


                  February 28,     May 31,                     2009     2008    
          Accumulated     Net carrying     Net carrying         Cost    
Amortization     value     value         $     $     $     $                    
            Website development   2,372     (1,449 )   923     1,516            
                        2,372     (1,449 )   923     1,516  


7.

Related Party Transactions

      a)

During the nine month period ended February 28, 2009, the Company incurred
$66,125 (2007 - $50,550) in management fees to directors and officers.

      b)

As at February 28, 2009, the Company owed $736 (May 31, 2008 - $736) to a
director of the Company. These amounts are unsecured, non-interest bearing and
have no terms of repayment.

      c)

As at February 28, 2009, the Company advanced $nil (May 31, 2008 - $2,500) to a
director of the Company. These amounts are unsecured, non-interest bearing and
have no terms of repayment.

     

These related party transactions are recorded at the exchange amount, being the
amount established and agreed to by the related parties.


--------------------------------------------------------------------------------

C-22

Sky Harvest Windpower Corp.
(A Development Stage Company)
Notes to the Financial Statements
(Expressed in Canadian Dollars)
(Unaudited)

8.

Loan Payable


  a)

On September 23, 2008, the Company received $127,230 (equivalent of USD$100,000)
from Keewatin Windpower Corp. This loan is non-interest bearing, unsecured and
due on September 22, 2009. The directors of the Company are also directors and
principal shareholders of Keewatin. Refer to Note 1.

        b)

On January 28, 2009, the Company received $127,230 (equivalent of USD$100,000)
from Keewatin Windpower Corp. This loan is non-interest bearing, unsecured and
due on January 28, 2010. The directors of the Company are also directors and
principal shareholders of Keewatin. Refer to Note 1.


9.

Stockholders’ Equity

 



Class E preferred shares shall be entitled to receive a non-cumulative annual
dividend per share not exceeding 10% of the redemption price. The Company may
redeem any number of the issued and outstanding Class E preferred shares at any
time and for the redemption price upon 7 days’ written notice to the holder. The
holder may require the Company to redeem any number of the issued and
outstanding Class E preferred shares at the redemption price upon 30 days’
written notice to the Company.

 



10.

Commitment

 



On April 5, 2006, the Company entered into a leasing agreement to construct and
operate a wind-powered electrical generating facility in Saskatchewan. The lease
is to commence on the date the Company generates and sells electricity from the
property (the “Commencement Date”) and is for a term of 25 years. Pursuant to
the agreement the Company will pay for crop damage occurring as direct result of
the Company’s activities as well as any increase in property taxes that is
directly attributable to the installation of wind power facilities.

 



The Company must pay $2,500 per year per turbine once excavation commences. Each
rent payment shall be paid in quarterly increments. The Company has yet to
commence excavation. In the event that the Commencement Date has not occurred by
September 30, 2008, then the Company must either abandon the lease or pay delay
rental payments of $5,000 per month. For the nine month period ended February
28, 2009, the Company incurred delay rental payments of $25,000. The Company
must also pay a gross overriding royalty of 2% of the revenue received from the
sale of power produced on the properties.

 



11.

Proposed Transactions

 



The Company entered into a share exchange agreement dated April 21, 2009 with
Keewatin, whereby Keewatin will acquire 100% of the issued and outstanding
common shares of the Company, in consideration for 17,340,516 restricted shares
of Keewatin’s common stock. The directors of the Company are also directors and
principal shareholders of Keewatin. The closing of this transaction is subject
to shareholder approval.


--------------------------------------------------------------------------------

SCHEDULE D

TO THE SHARE EXCHANGE AGREEMENT DATED FOR REFERENCE MAY 11, 2009 AMONG KWC,
EXCHANGECO, SKY HARVEST AND THE SELLING SHAREHOLDERS

KWC Financial Statements

--------------------------------------------------------------------------------

Keewatin Windpower Corp.
(A Development Stage Company)

February 28, 2009

 

  Index     Balance Sheets F–1     Statements of Operations F–2     Statements
of Cash Flows F–3     Notes to the Financial Statements F–4


--------------------------------------------------------------------------------

D-2

Keewatin Windpower Corp.
(A Development Stage Company)
Balance Sheets
(Expressed in US Dollars)

    February 28,     May 31,       2009     2008       $     $       (Unaudited)
        ASSETS             Current Assets                  Cash and cash
equivalents   208,594     1,311        Short term investment   655,733    
1,366,056        Prepaid expenses (Note 6(b))   22,119     5,000        Note
receivable (Note 5)   200,000     –   Total Current Assets   1,086,446    
1,372,367   Property and equipment, net (Note 4)   10,344     14,478   Total
Assets   1,096,790     1,386,845   LIABILITIES AND STOCKHOLDERS’ EQUITY        
    Liabilities                  Accounts payable   8,509     6,512      
 Accrued liabilities   4,192     13,597        Management fees payable (Note
6(b))   –     45,100   Total Liabilities   12,701     65,209   Contingencies
(Note 1 and 7)             Stockholders’ Equity             Preferred Stock:    
                 Authorized: 10,000,000 shares, $0.001 par value                
     Issued and outstanding: None   –     –   Common Stock: (Note 8)            
         Authorized: 100,000,000 shares, $0.001 par value                    
 Issued and outstanding: 12,391,500 shares   12,391     12,391   Common Stock
Subscribed (Note 7)   6,750     –   Additional paid-in capital   2,071,366    
2,071,366   Deficit accumulated during the development stage   (1,006,418 )  
(762,121 ) Total Stockholders’ Equity   1,084,089     1,321,636   Total
Liabilities and Stockholders’ Equity   1,096,790     1,386,845  

(The accompanying notes are an integral part of these financial statements)

--------------------------------------------------------------------------------

D-3

Keewatin Windpower Corp.
(A Development Stage Company)
Statements of Operations
(Expressed in US Dollars)
(Unaudited)

    Accumulated from                               February 25, 2005            
                  (Date of Inception)     Three Months     Three Months     Nine
Months     Nine Months       To     Ended     Ended     Ended     Ended      
February 28,     February 28,     February 29,     February 28,     February 29,
      2009     2009     2008     2009     2008          $     $     $     $    
$                                   Expenses                                
 Consulting fees   142,359     57,230     1,750     117,534     9,110    
 Engineering and development   113,677     936     13,553     6,452     9,972  
   Management fees (Note 6(b) and 6(c))   317,452     22,875     25,550    
68,625     68,500      Professional fees   132,609     15,807     24,083    
54,400     33,593      General and administrative   385,027     2,713     4,375
    9,847     13,877                                   Operating loss  
1,091,124     99,561     69,311     256,858     135,052                        
          Other Income                                                          
       Interest income   (84,706 )   (4,145 )   (16,461 )   (12,561 )   (50,517
)                                 Net loss   1,006,418     95,416     52,850    
244,297     84,535                                   Net loss per common share –
basic and diluted         (0.01 )   (0.00 )   (0.02 )   (0.01 )                
                Weighted average number of common                              
stock outstanding         12,392,000     12,392,000     12,392,000    
12,062,000  

(The accompanying notes are an integral part of these financial statements)

--------------------------------------------------------------------------------

D-4

Keewatin Windpower Corp.
(A Development Stage Company)
Statements of Cash Flows
(Expressed in US Dollars)
(Unaudited)

    Accumulated from                   February 25, 2005                   (Date
of Inception)     Nine Months     Nine Months       To     Ended     Ended      
February 28,     February 28,     February 29,       2009     2009     2008    
  $     $     $   Operating activities                    Net loss for the
period   (1,006,418 )   (244,297 )   (84,535 )  Adjustments to reconcile net
loss to net cash used in                    operating activities:              
             Depreciation   14,523     4,134     4,134            Stock-based
compensation   365,764     256     –    Changes in operating assets and
liabilities:                            Prepaid expenses   (15,625 )   (10,625 )
  (10,000 )          Accrued interest   (5,733 )   10,323     (12,500 )        
 Accounts payable and accrued liabilities   12,701     (7,408 )   21,877        
   Note receivable   (200,000 )   (200,000 )   –            Management fees
payable   –     (45,100 )   –   Net cash flows used in operating activities  
(834,788 )   (492,717 )   (81,024 ) Investing activities                    
 Purchase of equipment   (24,867 )   –     (4,054 )    Purchase of short - term
investments   (2,150,000 )   (800,000 )   (1,350,000 )    Redemption of short -
term investments   1,500,000     1,500,000     –   Net cash flows provided by
(used in) investing activities   (674,867 )   700,000     (1,354,054 ) Financing
activities                      Proceeds from common stock issuances   1,718,249
    –     1,163,249   Net cash flows provided by financing activities  
1,718,249     –     1,163,249   Increase (Decrease) in cash and cash equivalents
  208,594     207,283     (271,829 ) Cash and cash equivalents – beginning of
period   –     1,311     449,185   Cash and cash equivalents – end of period  
208,594     208,594     177,356                                          
Supplementary disclosures                    Interest paid   –     –     –  
 Income taxes paid   –     –     –  

(The accompanying notes are an integral part of these financial statements)

--------------------------------------------------------------------------------

D-5

Keewatin Windpower Corp.
(A Development Stage Company)
Notes to the Financial Statements
(Expressed in US Dollars)
(Unaudited)

1.

Basis of Presentation

   

The unaudited financial information furnished herein reflects all adjustments,
which in the opinion of management, are necessary to fairly state the Company’s
financial position and the results of its operations for the periods presented.
This report on Form 10-Q should be read in conjunction with the Company’s
financial statements and notes thereto included in the Company’s Form 10-K for
the fiscal year ended May 31, 2008. The Company assumes that the users of the
interim financial information herein have read or have access to the audited
financial statements for the preceding fiscal year and that the adequacy of
additional disclosure needed for a fair presentation may be determined in that
context. Accordingly, footnote disclosure, which would substantially duplicate
the disclosure contained in the Company’s Form 10-K for the fiscal year ended
May 31, 2008, has been omitted. The results of operations for the nine-month
period ended February 28, 2009 are not necessarily indicative of results that
may be expected for the fiscal year ending May 31, 2009.

    2.

Organization and Description of Business

   

The Company was incorporated in the State of Nevada on February 25, 2005. The
Company is a Development Stage Company, as defined by Statement of Financial
Accounting Standard (“SFAS”) No.7 “Accounting and Reporting for Development
Stage Companies”. Its activities to date have been limited to capital formation,
organization, and development of its business plan for the exploration and
development of wind power projects in Canada.

   

These financial statements have been prepared on a going concern basis, which
implies the Company will continue to realize its assets and discharge its
liabilities in the normal course of business. The Company has never generated
revenues since inception and has never paid any dividends and is unlikely to pay
dividends or generate earnings in the immediate or foreseeable future. The
continuation of the Company as a going concern is dependent upon the continued
financial support from its shareholders, the ability of the Company to obtain
necessary equity financing to continue operations, the successful exploitation
of economically recoverable electricity in its wind power projects, and the
attainment of profitable operations. As at February 28, 2009, the Company has
accumulated losses of $1,006,418 since inception. These factors raise
substantial doubt regarding the Company’s ability to continue as a going
concern. These financial statements do not include any adjustments to the
recoverability and classification of recorded asset amounts and classification
of liabilities that might be necessary should the Company be unable to continue
as a going concern.

    3.

Recent Accounting Pronouncements

   

In June 2008, the Financial Accounting Standards Board (“FASB”) issued FASB
Staff Position EITF 03-6-1, “Determining Whether Instruments Granted in
Share-Based Payment Transactions Are Participating Securities”. FSP EITF 03-6-1
addresses whether instruments granted in share-based payment transactions are
participating securities prior to vesting, and therefore need to be included in
the computation of earnings per share under the two-class method as described in
FASB Statement of Financial Accounting Standards No. 128, “Earnings per Share.”
FSP EITF 03-6-1 is effective for financial statements issued for fiscal years
beginning on or after December 15, 2008 and earlier adoption is prohibited. The
adoption of this statement is not expected to have a material effect on the
Company’s financial statements.

   

In May 2008, the Financial Accounting Standards Board (“FASB”) issued SFAS No.
163, “Accounting for Financial Guarantee Insurance Contracts – An interpretation
of FASB Statement No. 60”. SFAS 163 requires that an insurance enterprise
recognize a claim liability prior to an event of default when there is evidence
that credit deterioration has occurred in an insured financial obligation. It
also clarifies how Statement 60 applies to financial guarantee insurance
contracts, including the recognition and measurement to be used to account for
premium revenue and claim liabilities, and requires expanded disclosures about
financial guarantee insurance contracts. It is effective for financial
statements issued for fiscal years beginning after December 15, 2008, except for
some disclosures about the insurance enterprise’s risk-management activities.
SFAS 163 requires that disclosures about the risk-management activities of the
insurance enterprise be effective for the first period beginning after issuance.
Except for those disclosures, earlier application is not permitted. The adoption
of this statement is not expected to have a material effect on the Company’s
financial statements.

   

In May 2008, the FASB issued SFAS No. 162, “The Hierarchy of Generally Accepted
Accounting Principles”. SFAS 162 identifies the sources of accounting principles
and the framework for selecting the principles to be used in the preparation of
financial statements of nongovernmental entities that are presented in
conformity with generally accepted accounting principles in the United States.
It is effective 60 days following the SEC’s approval of the Public Company
Accounting Oversight Board amendments to AU Section 411, “The Meaning of Present
Fairly in Conformity With Generally Accepted Accounting Principles”. The
adoption of this statement is not expected to have a material effect on the
Company’s financial statements.


--------------------------------------------------------------------------------

D-6

Keewatin Windpower Corp.
(A Development Stage Company)
Notes to the Financial Statements
(Expressed in US Dollars)
(Unaudited)

3.

Recent Accounting Pronouncements (continued)

   

In March 2008, FASB issued SFAS No. 161, “Disclosures about Derivative
Instruments and Hedging Activities – an amendment to FASB Statement No. 133”.
SFAS No. 161 is intended to improve financial standards for derivative
instruments and hedging activities by requiring enhanced disclosures to enable
investors to better understand their effects on an entity's financial position,
financial performance, and cash flows. Entities are required to provide enhanced
disclosures about: (a) how and why an entity uses derivative instruments; (b)
how derivative instruments and related hedged items are accounted for under
Statement 133 and its related interpretations; and (c) how derivative
instruments and related hedged items affect an entity’s financial position,
financial performance, and cash flows. It is effective for financial statements
issued for fiscal years beginning after November 15, 2008, with early adoption
encouraged. The adoption of this statement is not expected to have a material
effect on the Company’s financial statements.

   

In December 2007, the FASB issued SFAS No. 141R, “Business Combinations”. This
statement replaces SFAS 141 and defines the acquirer in a business combination
as the entity that obtains control of one or more businesses in a business
combination and establishes the acquisition date as the date that the acquirer
achieves control. SFAS 141R requires an acquirer to recognize the assets
acquired, the liabilities assumed, and any noncontrolling interest in the
acquiree at the acquisition date, measured at their fair values as of that date.
SFAS 141R also requires the acquirer to recognize contingent consideration at
the acquisition date, measured at its fair value at that date. This statement is
effective for fiscal years, and interim periods within those fiscal years,
beginning on or after December 15, 2008. Earlier adoption is prohibited. The
adoption of this statement is not expected to have a material effect on the
Company's financial statements.

   

In December 2007, the FASB issued SFAS No. 160, “Noncontrolling Interests in
Consolidated Financial Statements Liabilities –an Amendment of ARB No. 51”. This
statement amends ARB 51 to establish accounting and reporting standards for the
Noncontrolling interest in a subsidiary and for the deconsolidation of a
subsidiary. This statement is effective for fiscal years, and interim periods
within those fiscal years, beginning on or after December 15, 2008. Earlier
adoption is prohibited. The adoption of this statement is not expected to have a
material effect on the Company's financial statements.

   

In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for
Financial Assets and Financial Liabilities – Including an Amendment of FASB
Statement No. 115”. This statement permits entities to choose to measure many
financial instruments and certain other items at fair value. Most of the
provisions of SFAS No. 159 apply only to entities that elect the fair value
option. However, the amendment to SFAS No. 115 “Accounting for Certain
Investments in Debt and Equity Securities” applies to all entities with
available-for-sale and trading securities. SFAS No. 159 is effective as of the
beginning of an entity’s first fiscal year that begins after November 15, 2007.
Early adoption is permitted as of the beginning of a fiscal year that begins on
or before November 15, 2007, provided the entity also elects to apply the
provision of SFAS No. 157, “Fair Value Measurements”. The adoption of this
statement did not have a material effect on the Company's financial statements.

   

In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”. The
objective of SFAS 157 is to increase consistency and comparability in fair value
measurements and to expand disclosures about fair value measurements. SFAS 157
defines fair value, establishes a framework for measuring fair value in
generally accepted accounting principles, and expands disclosures about fair
value measurements. SFAS 157 applies under other accounting pronouncements that
require or permit fair value measurements and does not require any new fair
value measurements. The provisions of SFAS No. 157 are effective for fair value
measurements made in fiscal years beginning after November 15, 2007. The
adoption of this statement did not have a material effect on the Company's
financial statements.

    4.

Property and equipment


                  February 28,     May 31,                     2009     2008    
          Accumulated     Net carrying     Net carrying         Cost    
depreciation     value     value         $     $     $     $                    
                                        Computer equipment   4,054     (2,366 )
  1,688     2,702     Meteorological towers   20,813     (12,157 )   8,656    
11,776                                     24,867     (14,523 )   10,344    
14,478  


--------------------------------------------------------------------------------

D-7

Keewatin Windpower Corp.
(A Development Stage Company)
Notes to the Financial Statements
(Expressed in US Dollars)
(Unaudited)

5.

Promissory Note

     

On September 23, 2008, the Company entered into a loan agreement with Sky
Harvest Windpower Corp. (“Sky Harvest”) to lend Sky Harvest $100,000. This loan
is non-interest bearing, unsecured and due on September 22, 2009. On January 28,
2009, the Company entered into a second loan agreement with Sky Harvest to lend
Sky Harvest an additional $100,000. This loan is non-interest bearing, unsecured
and due on January 28, 2010. Refer to Note 10.

      6.

Related Party Transactions

      a)

The Company neither owns nor leases any real or personal property. A director
provides office services without charge. Such costs are immaterial to the
financial statements and accordingly, have not been reflected therein.

      b)

During the nine months ended February 28, 2009, the Company has incurred $45,000
(2008 - $30,000) in management fees provided by a director and principal
shareholder of the Company. As at February 28, 2009, the Company has prepaid
management fees of $5,000. As at February 28, 2009, the Company owes this
director $nil (2008 - $45,100) in management fees incurred prior to May 31,
2007.

      c)

During the nine months ended February 28, 2009, other directors were paid
$23,625 (2007 - $36,000) in management fees. As at February 28, 2009, the
Company has prepaid management fees of $2,625 to the other directors.

     

These related party transactions are recorded at the exchange amount, being the
amount established and agreed to by the related parties.

      7.

Commitments and contingencies

     

On February 23, 2009, the Company entered into a consulting agreement with a
consultant (the “Consultant”). Pursuant to the agreement, the Consultant will
provide investor relations services for the Company from February 24, 2009 to
July 5, 2009. In consideration for the investor relations services, the Company
agreed to pay the Consultant $5,000 per month and to issue 15,000 shares of the
Company’s common stock. At February 28, 2009, the fair value of the 15,000
shares issuable was $6,750 and is included in common stock subscribed. In
addition, if the Company receives equity or debt funding of $3,000,000 or more
through a source introduced to the Company by the Consultant then the parties
agree to extend the agreement by an additional year. In consideration for the
additional year of investor relations services, the Company must pay $8,500 per
month and issue 50,000 shares of the Company’s common stock or pay $7,500 per
month and issue 80,000 shares of the Company’s common stock.

      8.

Common Stock and Share Purchase Warrants

      a)

On July 11, 2007, the Company issued 715,000 shares of common stock at $0.70 per
share for proceeds of $500,500. The Company also paid a 10% finders fee
consisting of 71,500 shares of common stock. The finder’s fee shares were valued
at $50,050.

      b)

On July 27, 2007, the Company completed a private placement consisting of
1,075,000 shares of common stock at $1.20 per share for cash proceeds of
$1,290,000. Finders’ fees of $126,750 cash and 1,000,000 share purchase warrants
entitling the holder to acquire an additional share of common stock at $2.50 per
share on or before July 27, 2008, were paid related to this placement. The
warrants were valued at $321,279 using the Black-Scholes option pricing model.

     

A summary of the changes in the Company’s common share purchase warrants is
presented below:


      Nine Months Ended         February 28, 2009               Weighted Average
        Number     Exercise Price     Balance, beginning of period   1,000,000  
$  2.50     Granted   –     –     Expired   (1,000,000 )   2.50     Exercised  
–     –     Balance, end of period   –   $  –  


--------------------------------------------------------------------------------

D-8

Keewatin Windpower Corp.
(A Development Stage Company)
Notes to the Financial Statements
(Expressed in US Dollars)
(Unaudited)

9.

Stock Options

   

During the year ended May 31, 2007, the Company granted stock options to
directors, officers and key advisors to acquire up to 1,000,000 shares of common
stock exercisable at $1.10 per share on or before February 26, 2009. All options
granted were vested at the time of issuance. The fair value for options granted
was estimated at the date of grant to be $365,508 using the Black-Scholes option
pricing model assuming an expected life of 2 years, a risk-free rate of 4.49%,
an expected volatility of 42% and no expected dividends. The fair value of these
stock options granted was approximately $0.37 per share. During the year ended
May 31, 2007, the Company recorded stock-based compensation of $91,337 as
management fees and $274,131 as general and administrative expenses.

   

A summary of the Company’s stock option activity is as follows:


      Nine Months Ended         February 28, 2009                         Number
    Weighted Average         of Options     Exercise Price                    
Balance, Beginning of period   1,000,00   $  1.10     Granted   –     –    
Expired   (1,000,000 )   1.10     Exercised   –     –     Balance, End of period
  –   $  –  


10.

Potential Acquisition

   

The Company entered into a letter agreement dated March 26, 2007 to acquire 100%
of the issued and outstanding common shares of Sky Harvest Windpower Corp. (“Sky
Harvest”), a private Canadian company incorporated under the laws of British
Columbia, in consideration for 17,343,516 restricted shares of the Company’s
common stock. The directors of the Company are also directors and principal
shareholders of Sky Harvest. Sky Harvest holds the rights to construct a wind
power facility on approximately 8,500 acres of land located in Southwestern
Saskatchewan. The closing of this transaction is subject to shareholder
approval.


--------------------------------------------------------------------------------

D-9

KEEWATIN WINDPOWER CORP.
PROFORMA FINANCIAL STATEMENTS
(Expressed in US dollars)
(Unaudited)

 

 

Pro Forma Consolidated Balance Sheet as at February 28, 2009 PF - 1     Pro
Forma Consolidated Statement of Operations for the Nine Months ended February
28, 2009 PF - 2     Pro Forma Consolidated Statement of Operations for the Year
Ended May 31, 2008 PF - 3     Notes to the Pro Forma Consolidated Financial
Statements PF - 4


--------------------------------------------------------------------------------

D-10

KEEWATIN WINDPOWER CORP.
PRO FORMA CONSOLIDATED BALANCE SHEET
AS AT FEBRUARY 28, 2009
(Expressed in US dollars)
(Unaudited)

    Keewatin     Sky Harvest                 Pro Forma       As at     As at    
      Pro Forma     Consolidated       February 28,     February 28,          
Adjustments     Balance       2009     2009           (Note 3 )   Sheet       $
    $           $     $   ASSETS                               CURRENT          
                       Cash and cash equivalents   208,594     65,623          
      274,217      Accounts receivable   –     141                 141    
 Short-term investments   655,733     18,690                 674,423    
 Prepaid expenses   22,119     18,255                 40,374      Note
receivable   200,000     –     (c)     (200,000 )   –       1,086,446    
102,709                 989,155   INVESTMENT IN SKY HARVEST   –     –     (a)  
  953,728     –                   (b)     (953,728 )       PROPERTY, PLANT AND
EQUIPMENT   10,344     54,320                 64,664   INTANGIBLE ASSETS   –    
725     (b)     793,329     794,054       1,096,790     157,754                
1,847,873                                   LIABILITIES                        
      CURRENT                                  Accounts payable   8,509    
21,044                 29,553      Accrued liabilities   4,192     10,732      
          14,924      Due to a related party   –     579                 579    
 Loan payable   –     200,000     (c)     (200,000 )   –       12,701    
232,355                 45,056                                   STOCKHOLDERS’
EQUITY                               COMMON STOCK   12,391     1,333,869     (b)
    (1,333,869 )   29,732                   (a)     17,341         ADDITIONAL
PAID-IN CAPITAL   2,071,366     –     (a)     936,387     3,007,753   COMMON
STOCK SUBSCRIBED   6,750     –                 6,750   SHARE SUBSCRIPTIONS
RECEIVABLE   –     (1,965 )   (b)     1,965     –   DEFICIT ACCUMULATED DURING
THE                               DEVELOPMENT STAGE   (1,006,418 )   (1,406,505
)   (b)     1,171,505     (1,241,418 )     1,084,089     (74,601 )              
1,802,817       1,096,790     157,754                 1,847,873  

(See accompanying notes)

--------------------------------------------------------------------------------

D-11

KEEWATIN WINDPOWER CORP.
PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS
NINE MONTHS ENDED FEBRUARY 28, 2009
(Expressed in US dollars)
(Unaudited)

    Keewatin     Sky Harvest                   Nine Months     Nine Months      
    Pro Forma       Ended     Ended     Pro Forma     Consolidated      
February 28,     February 28,     Adjustments     Statement Of       2009    
2009     (Note 3 )   Operations       $     $     $     $                      
      REVENUE   –     –     –     –   EXPENSES                          
 Acquired development costs   –     –     235,000     235,000      Consulting  
117,534     –     –     117,534      Development and engineering   6,452    
50,288     –     56,740      Management fees   68,625     58,144     –    
126,769      Professional   54,400     –     –     54,400      General &
Administrative   9,847     131,647     –     141,494   Total Expenses   256,858
    240,079     –     731,937   Net Loss Before Other Items   (256,858 )  
(240,079 )   –     (731,937 ) Other Income (Expense)                          
 Interest Income   12,561     229     –     12,790      Foreign Exchange Loss  
–     (27,223 )   –     (27,223 ) NET LOSS   (244,297 )   (267,073 )   –    
(746,370 )                           Pro forma loss per share (Note 5)          
              LOSS PER SHARE – Basic and diluted   (0.01 )   (0.01 )        
(0.03 )

(See accompanying notes)

--------------------------------------------------------------------------------

D-12

KEEWATIN WINDPOWER CORP.
PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS
YEAR ENDED MAY 31, 2008
(Expressed in US dollars)
(Unaudited)

    Keewatin     Sky Harvest                   Year     Year           Pro Forma
      Ended     Ended     Pro Forma     Consolidated       May 31,     May 31,  
  Adjustments     Statement Of       2008     2008     (Note 3 )   Operations  
    $     $     $     $                             REVENUE   –     –     –    
–   EXPENSES                            Acquired development costs   –     –    
235,000     235,000      General and administrative   230,735     107,477     –
    338,212      Management fees   88,750     74,997     –     163,747    
 Development and engineering   –     34,136     –     34,136   Total Expenses  
319,485     216,610     –     771,095   Net Loss Before Other Items   (319,485 )
  (216,610 )   –     (771,095 ) Other Income                            Interest
Income   62,655     6,728     –     69,383      Foreign Exchange Gain   –    
1,293     –     1,293   NET LOSS   (256,830 )   (208,589 )   –     (700,419 )  
                        Pro forma loss per share (Note 5)                      
  LOSS PER SHARE – Basic and diluted   (0.01 )   (0.01 )         (0.02 )

(See accompanying notes)

--------------------------------------------------------------------------------

D-13

KEEWATIN WINDPOWER CORP.

Notes to Pro Forma Consolidated Financial Statements
(Unaudited)
(Expressed in US dollars) 

1. Basis of Presentation

Pursuant to a share exchange agreement dated April 21, 2009, Keewatin Windpower
Corp. (“Keewatin”) is proposing to acquire all of the issued and outstanding
shares of Sky Harvest Windpower Corp. (“Sky Harvest”). See Note 2.

These unaudited pro forma consolidated financial statements (“pro forma
financial statements”) have been prepared in accordance with accounting
principles generally accepted in the United States and are expressed in US
dollars. These pro forma financial statements do not contain all of the
information required for annual financial statements. Accordingly, they should
be read in conjunction with the most recent annual and interim financial
statements of Keewatin and of Sky Harvest.

These pro forma financial statements have been compiled from and include:

(a) an unaudited pro forma consolidated balance sheet combining the unaudited
balance sheet of Keewatin as at February 28, 2009 with the unaudited balance
sheet of Sky Harvest as at February 28, 2009, giving effect to the transaction
as if it occurred on February 28, 2009;

(b) an unaudited pro forma consolidated statement of operations combining the
unaudited interim statement of operations of Keewatin for the nine-month period
ended February 28, 2009 with the unaudited interim statement of operations of
Sky Harvest for the nine-month period ended February 28, 2009, giving effect to
the transaction as if it occurred on June 1, 2008; and

(c) an unaudited pro forma consolidated statement of operations combining the
audited statement of operations of Keewatin for the year ended May 31, 2008 with
the audited statement of operations of Sky Harvest for the year ended May 31,
2008, giving effect to the transaction as if it occurred on June 1, 2007.

The unaudited pro forma financial statements have been compiled using the
significant accounting policies as set out in the audited financial statements
of Keewatin for the year ended May 31, 2008. Based on the review of the
accounting policies of Sky Harvest, it is Keewatin management’s opinion that
there are no material accounting differences between the accounting policies of
Keewatin and Sky Harvest. The unaudited pro forma financials statements should
be read in conjunction with the historical financial statements and notes
thereto of Keewatin.

It is management’s opinion that these pro forma financial statements include all
adjustments necessary for the fair presentation, in all material respects, of
the proposed transaction described above in accordance with US GAAP applied on a
basis consistent with Keewatin ’s accounting policies. No adjustments have been
made to reflect potential cost savings that may occur subsequent to completion
of the transaction. The pro forma statements of operations do not reflect
non-recurring charges or credits directly attributable to the transaction, of
which none are currently anticipated.

The unaudited pro forma financial statements are not intended to reflect the
results of operations or the financial position of Keewatin which would have
actually resulted had the proposed transactions been effected on the dates
indicated. Further, the unaudited pro forma financial information is not
necessarily indicative of the results of operations that may be obtained in the
future.

--------------------------------------------------------------------------------

D-14

KEEWATIN WINDPOWER CORP.

Notes to Pro Forma Consolidated Financial Statements
(Unaudited)
(Expressed in US dollars)

2. Business Acquisition

Pursuant to a share exchange agreement dated April 21, 2009, Keewatin is
offering to acquire all of the issued and outstanding shares of Sky Harvest. The
non-Canadian shareholders of Sky Harvest will receive 1.5 common shares of
Keewatin for every Sky Harvest common share held. The Canadian shareholders of
Sky Harvest will receive 1.5 Exchangeable shares of Keewatin Windpower Inc.
(“Exchangeco”), a wholly-owned subsidiary of Keewatin, for every Sky Harvest
common share held. Each Exchangeco share will be exchangeable into one Keewatin
share, subject to the terms and conditions of the Exchangeable shares. Following
completion of the transaction, Sky Harvest will be a wholly-owned subsidiary of
Keewatin.

The Keewatin shares to be issued were determined to have a fair value of
$953,728. The preliminary allocation of the purchase price is summarized in the
table below and is subject to change.

    $   Purchase price               17,340,516 Keewatin common shares   953,728
          Fair value of Sky Harvest net assets to be acquired               Cash
and cash equivalents   65,623   Accounts receivable   141   Short-term
investments   18,690   Prepaid expenses   18,255   Property, plant and equipment
  54,320   Acquired development costs   235,000   Intangible assets   794,054  
Accounts payable   (21,044 ) Accrued liabilities   (10,732 ) Due to related
party   (579 ) Loan payable   (200,000 )             953,728  

After reflecting the pro forma purchase adjustments, the excess of the purchase
consideration over the book values of Sky Harvest’s assets and liabilities as at
February 28, 2009, has been allocated $235,000 to acquired development costs,
which has been expensed, and the remaining $793,329 to wind farm lease
agreements, which has been included with intangible assets.

3. Pro Forma Assumptions and Adjustments

The unaudited pro form consolidated financial statements incorporate the
following pro forma assumptions:

  (a)

All of the non-Canadian Sky Harvest common shareholders exchange their Sky
Harvest common shares for Keewatin common shares. All of the Canadian Sky
Harvest common shareholders exchange their Sky Harvest common shares for
Exchangeco shares. All of the Exchangeco shares are exchanged for Keewatin
common shares.

        (b)

Keewatin’s investment in Sky Harvest and Sky Harvest’s stockholders’ equity are
eliminated upon consolidation.

        (c)

The $200,000 previously advanced by Keewatin to Sky Harvest is eliminated upon
consolidation.

        (d)

The purchase price for the Acquisition has been allocated to the acquired assets
and liabilities on a pro forma basis as described in Note 2.

        (e)

The acquisition has been accounted for using the purchase method with Keewatin
identified as the acquirer and the business acquired recorded at estimated fair
value.


--------------------------------------------------------------------------------

D-15

KEEWATIN WINDPOWER CORP.

Notes to Pro Forma Consolidated Financial Statements
(Unaudited)
(Expressed in US dollars)

4. Pro Forma Share Capital:

Pro forma share capital as at February 28, 2009 has been determined as follows:

    Number           Additional             of shares     Par Value     Paid-in
Capital     Amount             $     $     $   Issued common shares of Keewatin
  12,391,500     12,391     2,071,366     2,083,757   Shares issued for
acquisition of Sky Harvest   17,340,516     17,341     936,659     954,000   Pro
forma balance   29,732,016     29,732     3,008,025     3,037,757  

5. Pro Forma Loss Per Share:

Pro forma basic and diluted loss per share for the nine months ended February
28, 2009, and the year ended May 31, 2008, has been calculated based on actual
weighted average number of Keewatin common shares outstanding for the respective
periods and the assumed number of Keewatin shares issued to Sky Harvest
shareholders being effective on March 1, 2009 and June 1, 2008, respectively.

    Nine months ended     Year ended       February 28, 2009     May 31, 2008  
Basic pro forma loss per share computation             Numerator:            
Pro forma net loss available to shareholders $  (746,370 ) $  (700,419 )
Denominator:             Keewatin weighted average share outstanding  
12,391,500     12,145,000   Shares issued to Sky Harvest shareholders  
17,340,516     17,340,516   Pro forma weighted average shares outstanding  
29,732,016     29,485,516   Basic pro forma loss per share $  (0.03 ) $  (0.02 )


--------------------------------------------------------------------------------

SCHEDULE E

TO THE SHARE EXCHANGE AGREEMENT DATED FOR REFERENCE MAY 11, 2009 AMONG KWC,
EXCHANGECO, SKY HARVEST AND THE SELLING SHAREHOLDERS

Material Agreements of Sky Harvest

1.

Loan Agreement between Keewatin Windpower Corp. and Sky Harvest Windpower Inc.
dated September 23, 2008.

    2.

Promissory Note dated September 23, 2008 in the amount of U.S.$100,000 issued by
Sky Harvest Windpower Corp. to Keewatin Windpower Corp.

    3.

Saskatchewan Wind Energy Lease between Donald Ernest Erickson and Patricia Gail
Erickson dated April 5, 2006.

    4.

Saskatchewan Wind Energy Lease between Triple D & P Farms Ltd. and Sky Harvest
Windpower Corp. dated April 5, 2006.

    5.

Saskatchewan Wind Energy Lease between Glen Marwill Howell, Wilma Eleanor
Wilhelmina Howell and Sky Harvest Windpower Corp. dated April 12, 2006.

    6.

Saskatchewan Wind Energy Lease between Kenneth Walter Howell, Thelma Elaine
Howell and Sky Harvest Windpower Corp. dated April 5, 2006.

    7.

Saskatchewan Wind Energy Lease between Douglas Donald Erickson and Sky Harvest
Windpower Corp. dated April 4, 2006.

    8.

Saskatchewan Wind Energy Lease between Dean David Erickson and Sky Harvest
Windpower Corp. dated April 3, 2006.

    9.

Saskatchewan Wind Energy Lease between Leroy Kenneth Alm, Madeline June Alm and
Sky Harvest Windpower Corp. dated April 21, 2006.

    10.

Saskatchewan Wind Energy Lease between Roy Edwin Alto, Sherry Ann Alto and Sky
Harvest Windpower Corp. dated April 12, 2006.

    11.

Saskatchewan Wind Energy Lease between Melva Lea Mabel Leppa and Sky Harvest
Windpower Corp. dated April 6, 2006.

    12.

Saskatchewan Wind Energy Lease between Stanley Leppa and Sky Harvest Windpower
Corp. dated April 5, 2006.

    13.

Saskatchewan Wind Energy Lease between Bergstrom Farms Ltd. and Sky Harvest
Windpower Corp. dated April 5, 2006.

    14.

Saskatchewan Wind Energy Lease between John Pavo and Sky Harvest Windpower Corp.
dated April 19, 2006.

    15.

Saskatchewan Wind Energy Lease between Jerry Joseph Hastie, Paulette Patricia
Hastie and Sky Harvest Windpower Corp. dated April 5, 2006.

    16.

Saskatchewan Wind Energy Lease between Michael Edward Leppa and Sky Harvest
Windpower Corp. dated April 3, 2006.


--------------------------------------------------------------------------------

E-2

17.

Saskatchewan Wind Energy Lease between Lloyd Edwin Delparte, Jean Afton Delparte
and Sky Harvest Windpower Corp. dated April 6, 2006.

    18.

Saskatchewan Wind Energy Lease between George Edward Delparte, Kerstin Malin
Delparte and Sky Harvest Windpower Corp. dated April 10, 2006.

    19.

Verbal consulting agreement between Sky Harvest Windpower Corp. and Abra
Management Ltd. pursuant to which Abra Management provides certain consulting
services to Sky Harvest at a rate of $2,500 per month on a month to month basis

    20.

Verbal employment agreement between Sky Harvest Windpower Corp. and Chris
Craddock pursuant to which Mr. Craddock provides certain consulting services to
Sky Harvest at a rate of $5,000 per month.

    21. Loan Agreement between Keewatin Windpower Corp. and Sky Harvest
Windpower Inc. dated January 28, 2009.     22. Promissory Note dated January 29,
2009 in the amount of U.S.$100,000 issued by Sky Harvest Windpower Corp. to
Keewatin Windpower Corp.


--------------------------------------------------------------------------------

SCHEDULE F

TO THE SHARE EXCHANGE AGREEMENT DATED FOR REFERENCE MAY 11, 2009 AMONG KWC,
EXCHANGECO, SKY HARVEST AND THE SELLING SHAREHOLDERS

Real Property of Sky Harvest

None.

--------------------------------------------------------------------------------

SCHEDULE G

TO THE SHARE EXCHANGE AGREEMENT DATED FOR REFERENCE MAY 11, 2009 AMONG KWC,
EXCHANGECO, SKY HARVEST AND THE SELLING SHAREHOLDERS

Encumbrances on Sky Harvest’s Assets

None.

--------------------------------------------------------------------------------

SCHEDULE H

TO THE SHARE EXCHANGE AGREEMENT DATED FOR REFERENCE MAY 11, 2009 AMONG KWC,
EXCHANGECO, SKY HARVEST AND THE SELLING SHAREHOLDERS

Sky Harvest Litigation

None.

--------------------------------------------------------------------------------

SCHEDULE I

TO THE SHARE EXCHANGE AGREEMENT DATED FOR REFERENCE MAY 11, 2009 AMONG KWC,
EXCHANGECO, SKY HARVEST AND THE SELLING SHAREHOLDERS

KWC Litigation

None.

--------------------------------------------------------------------------------

SCHEDULE J

TO THE SHARE EXCHANGE AGREEMENT DATED FOR REFERENCE MAY 11, 2009 AMONG KWC,
EXCHANGECO, SKY HARVEST AND THE SELLING SHAREHOLDERS

Intellectual Property of Sky Harvest

None.

--------------------------------------------------------------------------------

SCHEDULE K

TO THE SHARE EXCHANGE AGREEMENT DATED FOR REFERENCE MAY 11, 2009 AMONG KWC,
EXCHANGECO, SKY HARVEST AND THE SELLING SHAREHOLDERS

Subsidiaries of Sky Harvest

None.

--------------------------------------------------------------------------------

SCHEDULE L

TO THE SHARE EXCHANGE AGREEMENT DATED FOR REFERENCE MAY 11, 2009 AMONG KWC,
EXCHANGECO, SKY HARVEST AND THE SELLING SHAREHOLDERS

Form of Voting and Exchange Trust Agreement

VOTING AND EXCHANGE TRUST AGREEMENT

THIS AGREEMENT is dated for reference May 11, 2009.

AMONG:

> > > KEEWATIN WINDPOWER INC., a corporation existing under the laws of
> > > Saskatchewan (“ExchangeCo”)

AND

> > > KEEWATIN WINDPOWER CORP., a corporation existing under the laws of the
> > > State of Nevada (“Parent”)

AND

> > > VALIANT TRUST COMPANY, a trust company continued under the laws of Canada
> > > and registered to carry on business in the Province of British Columbia
> > > (“Trustee”)

WHEREAS:

A.        Pursuant to a share exchange agreement (the “Share Exchange
Agreement”) dated for reference May 11, 2009 among Parent, ExchangeCo, Sky
Harvest Windpower Corp. (the “Company”) and the shareholders of the Company,
ExchangeCo has agreed to issue exchangeable shares (the “Exchangeable Shares”)
to certain holders of common shares of the Company pursuant to the acquisition
of common shares of the Company contemplated by the Share Exchange Agreement;
and

B.        Pursuant to the Share Exchange Agreement, Parent and ExchangeCo have
agreed to execute a voting and exchange trust agreement substantially in the
form of this Agreement; and

THEREFORE in consideration of the respective covenants and agreements provided
in this Agreement and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto covenant and
agree as follows:

ARTICLE 1
DEFINITIONS AND INTERPRETATION

1.1      Definitions

                         In this Agreement, the following terms shall have the
following meanings:

                         “Affiliate” of any Person means any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as applied to any Person, means the possession by another Person,
directly or indirectly, of the power to direct or cause the direction of the
management

--------------------------------------------------------------------------------

L-2

and policies of that first mentioned Person, whether through the ownership of
voting securities, by contract or otherwise.

                         “Assignee” has the meaning ascribed to that term in
Section 12.3.

                         “Authorized Person” has the meaning ascribed to that
term in Section 6.16.

                         “Automatic Exchange Rights” means the benefit of the
obligation of Parent to effect the automatic exchange of Parent Common Shares
for Exchangeable Shares pursuant to Section 5.13.

                         “Beneficiaries” means the registered holders from time
to time of Exchangeable Shares, other than Parent and the Parent Affiliates.

                         “Beneficiary Votes” has the meaning ascribed to that
term in Section 4.2.

                         “Board of Directors” means the Board of Directors of
ExchangeCo or Parent, as the case may be.

                         “Business Day” means any day on which commercial banks
are generally open for business in Vancouver, British Columbia, other than a
Saturday, a Sunday or a day observed as a holiday in Vancouver, British Columbia
under the laws of the Province of British Columbia or the federal laws of
Canada.

                         “Canadian Dollar Equivalent” means, in respect of an
amount expressed in a currency other than Canadian dollars (the “Foreign
Currency Amount”) at any date, the product obtained by multiplying: (a) the
Foreign Currency Amount, by (b) the noon spot exchange rate on such date for
such foreign currency expressed in Canadian dollars as reported by the Bank of
Canada or, in the event such spot exchange rate is not available, such exchange
rate on such date for such foreign currency expressed in Canadian dollars as may
be deemed by the Board of Directors to be appropriate for such purpose.

                         “Current Market Price” means, in respect of a Parent
Common Share on any date, the Canadian Dollar Equivalent of the average of the
closing prices of Parent Common Shares during a period of 20 consecutive trading
days ending not more than three trading days before such date on the OTC
Bulletin Board, or, if the Parent Common Shares are not then quoted on the OTC
Bulletin Board, on such other stock exchange or automated quotation system on
which the Parent Common Shares are listed or quoted, as the case may be, as may
be selected by the Board of Directors of Parent for such purpose; provided,
however, that if in the opinion of the Board of Directors of Parent the public
distribution or trading activity of Parent Common Shares during such period does
not create a market which reflects the fair market value of a Parent Common
Shares, then the Current Market Price of a Parent Common Share shall be
determined by the Board of Directors of Parent, in good faith and in its sole
discretion, and provided further that any such selection, opinion or
determination by the Board of Directors of Parent shall be conclusive and
binding.

                         “Entity” means any corporation (including any
non-profit corporation), general partnership, limited partnership, limited
liability partnership, joint venture, estate, trust, company (including any
company limited by shares, limited liability company or joint stock company),
firm, society or other enterprise, association, organization or entity.

                         “Exchange Right” has the meaning ascribed to that term
in Section 5.1.

                         “Exchangeable Share” means a share in the class of
non-voting exchangeable shares in the capital of ExchangeCo having the rights,
privileges, restrictions and conditions set forth in the Exchangeable Share
Provisions.

                         “Exchangeable Share Provisions” means the rights,
privileges, restrictions and conditions attaching to the Exchangeable Shares as
set forth in Schedule O of the Share Exchange Agreement.

--------------------------------------------------------------------------------

L-3

                         “Exchangeable Share Support Agreement” means the
exchangeable share support agreement dated for reference May 11, 2009 among
ExchangeCo and Parent.

                         “Governmental Body” means any: (a) nation, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, provincial, local, municipal,
foreign or other government; or (c) governmental or quasi-governmental authority
of any nature (including any governmental division, department, agency,
commission, instrumentality, official, ministry, fund, foundation, center,
organization, unit, body or Entity and any court or other tribunal).

                         “Indemnified Parties” has the meaning ascribed to that
term in Section 8.1.

                         “Insolvency Event” means the institution by ExchangeCo
of any proceeding to be adjudicated a bankrupt or insolvent or to be wound up,
or the consent of ExchangeCo to the institution of bankruptcy, insolvency or
winding-up proceedings against ExchangeCo, or the filing of a petition, answer
or consent seeking dissolution or winding-up under any bankruptcy, insolvency or
analogous laws, including without limitation the Companies Creditors Arrangement
Act (Canada) and the Bankruptcy and Insolvency Act (Canada), and the failure by
ExchangeCo to contest in good faith any such proceedings commenced in respect of
ExchangeCo within 30 days of becoming aware thereof, or the consent by
ExchangeCo to the filing of any such petition or to the appointment of a
receiver, or the making by ExchangeCo of a general assignment for the benefit of
creditors, or the admission in writing by ExchangeCo of its inability to pay its
debts generally as they become due, or ExchangeCo not being permitted, pursuant
to solvency requirements of applicable law, to redeem any Retracted Shares
pursuant to Section 6.6 of the Exchangeable Share Provisions.

                         “Liquidation Call Right” has the meaning ascribed to
that term in the Share Exchange Agreement.

                         “Liquidation Event” has the meaning ascribed to that
term in Section 5.13(b) . “Liquidation Event Effective Date” has the meaning
ascribed to that term in Section 5.13(c) . “List” has the meaning ascribed to
that term in Section 4.6.

                         “Officer’s Certificate” means, with respect to Parent
or ExchangeCo, as the case may be, a certificate signed by any one of the
authorized signatories of Parent or ExchangeCo, as the case may be.

                         “Parent Affiliates” means Affiliates of Parent.

                         “Parent Common Share” means a share of common stock,
par value U.S. $0.001 per share, in the capital of Parent, and any other
security into which such share may be changed.

                         “Parent Consent” has the meaning ascribed to that term
in Section 4.2.

                         “Parent Meeting” has the meaning ascribed to that term
in Section 4.2.

                         “Parent Special Voting Share” means the one share of
special voting stock of Parent, par value U.S.$0.001, which entitles the holder
of record of that share to a number of votes at meetings of holders of Parent
Common Shares equal to the number of Exchangeable Shares outstanding from time
to time (other than Exchangeable Shares held by Parent and Parent Affiliates).

                         “Parent Successor” has the meaning ascribed to that
term in Section 10.1.

                         “Person” means any individual, Entity or Governmental
Body.

                         “Redemption Call Right” has the meaning ascribed to
that term in the Share Exchange Agreement.

--------------------------------------------------------------------------------

L-4

                         “Retracted Shares” has the meaning ascribed to that
term in Section 5.7.

                         “Retraction Call Right” has the meaning ascribed to
that term in the Exchangeable Share Provisions.

                         “Share Exchange Agreement” means the agreement dated
for reference May 11, 2009 between Parent, ExchangeCo and the Company and
certain shareholders of the Company, as amended, supplemented and/or restated in
accordance therewith, providing for, among other things, the acquisition of
common shares of the Company.

                         “Trust” means the trust created by this Agreement.

                         “Trust Estate” means the Parent Special Voting Share,
any other securities, the Exchange Right, the Automatic Exchange Rights and any
money or other property which may be held by Trustee from time to time pursuant
to this trust agreement.

                         “Trustee” means Valiant Trust Company or such other
trust company or other Entity that Parent and the Company choose and, subject to
the provisions of Article 9, includes any successor trust company.

                         “Voting Rights” means the voting rights attached to the
Parent Special Voting Share as set forth in Article 4.

1.2      Interpretation Not Affected by Headings, etc.

                         The division of this Agreement into Articles, Sections
and other portions and the insertion of headings are for convenience of
reference only and should not affect the construction or interpretation of this
Agreement. Unless otherwise indicated, all references to an “Article” or
“Section” followed by a number and/or a letter refer to the specified Article or
Section of this Agreement. The terms “this Agreement”, “hereof”, “herein” and
“hereunder” and similar expressions refer to this Agreement and not to any
particular Article, Section or other portion hereof and include any agreement or
instrument supplementary or ancillary hereto.

1.3      Number, Gender, etc.

                         Words importing the singular number only shall include
the plural and vice versa. Words importing any gender shall include all genders.

1.4      Date for any Action

                         If any date on which any action is required to be taken
under this Agreement is not a Business Day, such action shall be required to be
taken on the next succeeding Business Day.

ARTICLE 2
PURPOSE OF AGREEMENT

2.1      Establishment of Trust

                         The purpose of this Agreement is to create the Trust
for the benefit of the Beneficiaries, as herein provided. Trustee will hold the
Parent Special Voting Share in order to enable Trustee to execute the Voting
Rights and will hold the Exchange Right and the Automatic Exchange Rights in
order to enable Trustee to exercise such rights, in each case as Trustee for and
on behalf of the Beneficiaries as provided in this Agreement.

--------------------------------------------------------------------------------

L-5

ARTICLE 3

PARENT SPECIAL VOTING SHARE

3.1      Issue and Ownership of the Parent Special Voting Share

                         Parent hereby issues to and deposits with Trustee, the
Parent Special Voting Share to be hereafter held of record by Trustee as Trustee
for and on behalf of, and for the use and benefit of, the Beneficiaries and in
accordance with the provisions of this Agreement. Parent hereby acknowledges
receipt from Trustee as Trustee for and on behalf of the Beneficiaries of good
and valuable consideration (and the adequacy thereof) for the issuance of the
Parent Special Voting Share by Parent to Trustee. During the term of the Trust
and subject to the terms and conditions of this Agreement, Trustee shall possess
and be vested with full legal ownership of the Parent Special Voting Share and
shall be entitled to exercise all of the rights and powers of an owner with
respect to the Parent Special Voting Share provided that Trustee shall:

  (a)

hold the Parent Special Voting Share and the legal title thereto as Trustee
solely for the use and benefit of the Beneficiaries in accordance with the
provisions of this Agreement; and

        (b)

except as specifically authorized by this Agreement, have no power or authority
to sell, transfer, vote or otherwise deal in or with the Parent Special Voting
Share and the Parent Special Voting Share shall not be used or disposed of by
Trustee for any purpose other than the purposes for which this Trust is created
pursuant to this Agreement.

3.2      Legended Share Certificates

                         ExchangeCo will cause each certificate representing
Exchangeable Shares to bear an appropriate legend notifying the Beneficiaries of
their right to instruct Trustee with respect to the exercise of the Voting
Rights in respect of the Exchangeable Shares of the Beneficiaries.

3.3      Safe Keeping of Certificate

                         The certificate representing the Parent Special Voting
Share shall at all times be held in safe keeping by Trustee or its duly
authorized agent.

ARTICLE 4

EXERCISE OF VOTING RIGHTS

4.1      Voting Rights

                         Trustee, as the holder of record of the Parent Special
Voting Share, shall be entitled to vote in person or by proxy the Parent Special
Voting Share on any matters, questions, proposals or propositions whatsoever
that may properly come before the holders of Parent Common Shares at a Parent
Meeting or in connection with a Parent Consent. The Voting Rights shall be and
remain vested in and exercised by Trustee. Subject to Section 6.14:

  (a)

Trustee shall exercise the Voting Rights only on the basis of instructions
received in accordance with this Article 4 from Beneficiaries entitled to
instruct Trustee as to the voting thereof at the time at which the Parent
Meeting is held or a Parent Consent is sought; and

        (b)

to the extent that no instructions are received from a Beneficiary with respect
to the Voting Rights to which such Beneficiary is entitled, Trustee shall not
exercise or permit the exercise of such Voting Rights.

4.2      Number of Votes

                         With respect to all meetings of stockholders of Parent
at which holders of Parent Common Shares are entitled to vote (each, a “Parent
Meeting”) and with respect to all written consents sought by Parent from its

--------------------------------------------------------------------------------

L-6

stockholders including the holders of Parent Common Shares (each, a “Parent
Consent”), each Beneficiary shall be entitled to instruct Trustee to cast and
exercise one of the votes comprised in the Voting Rights for each Exchangeable
Share owned of record by such Beneficiary on the record date established by
Parent or by applicable law for such Parent Meeting or Parent Consent, as the
case may be (the “Beneficiary Votes”), in respect of each matter, question,
proposal or proposition to be voted on at such Parent Meeting or in connection
with such Parent Consent.

4.3      Mailings to Stockholders

                         With respect to each Parent Meeting and Parent Consent,
Trustee will mail or cause to be mailed (or otherwise communicate in the same
manner as Parent utilizes in communications to holders of Parent Common Shares
subject to Trustee being advised in writing of that method and its ability to
provide that method of communication) to each of the Beneficiaries named in the
List referred to in Section 4.6, the following materials (such mailing or
communication to commence on the same day as the mailing (or other
communication) is commenced by Parent to its stockholders or, if later, promptly
after receipt by Trustee of such materials):

  (a)

a copy of the notice of such Parent Meeting or such Parent Consent, together
with any related materials to be provided to stockholders of Parent;

          (b)

a statement that such Beneficiary is entitled to instruct Trustee as to the
exercise of the Beneficiary Votes with respect to such Parent Meeting or Parent
Consent or, pursuant to Section 4.7, to attend such Parent Meeting and to
exercise personally the Beneficiary Votes thereat;

          (c)

a statement as to the manner in which such instructions may be given to Trustee,
including an express indication that instructions may be given to Trustee to
give:

          (i)

a proxy to such Beneficiary or his designee to exercise personally the
Beneficiary Votes; or

          (ii)

a proxy to a designated agent or other representative of the management of
Parent to exercise such Beneficiary Votes;

          (d)

a statement that if no such instructions are received from the Beneficiary, the
Beneficiary Votes to which such Beneficiary is entitled will not be exercised;

          (e)

a form of direction whereby the Beneficiary may instruct Trustee as to voting
and otherwise as contemplated herein; and

          (f)

a statement of the time and date by which such instructions must be received by
Trustee in order to be binding upon it, which, in the case of a Parent Meeting,
shall be not later than the close of business on the second Business Day prior
to such meeting, and of the method for revoking or amending such instructions.

                         For the purpose of determining Beneficiary Votes to
which a Beneficiary is entitled in respect of any Parent Meeting or Parent
Consent, the number of Exchangeable Shares owned of record by the Beneficiary
shall be determined at the close of business on the record date established by
Parent or by applicable law for purposes of determining stockholders entitled to
vote at such Parent Meeting or sign such Parent Consent. Parent will notify
Trustee of any decision of the Board of Directors of Parent with respect to the
calling of any Parent Meeting or with respect to the seeking of any Parent
Consent and shall provide all necessary information and materials to Trustee in
each case promptly and in any event in sufficient time to enable Trustee to
perform its obligations contemplated by this Section 4.3.

--------------------------------------------------------------------------------

L-7

4.4      Copies of Stockholder Information

                         Parent will deliver to Trustee copies of all proxy
materials (including notices of Parent Meetings but excluding proxies to vote
Parent Common Shares), information statements, reports (including without
limitation, all interim and annual financial statements) and other written
communications that, in each case, are to be distributed from time to time to
holders of Parent Common Shares in sufficient quantities and in sufficient time
so as to enable Trustee to send those materials to each Beneficiary at the same
time as such materials are first sent to holders of Parent Common Shares.
Trustee will mail or otherwise send to each Beneficiary, at the expense of
Parent, copies of all such materials (and all materials specifically directed to
the Beneficiaries or to Trustee for the benefit of the Beneficiaries by Parent)
received by Trustee from Parent and will use its best efforts to mail or
otherwise send such materials contemporaneously with the sending by Parent or
its designee of such materials to holders of Parent Common Shares. Trustee will
also make available for inspection by any Beneficiary at Trustee’s principal
corporate trust office in the City of Vancouver during the regular business
hours of Trustee all proxy materials, information statements, reports and other
written communications that are:

  (a)

received by Trustee as the registered holder of the Parent Special Voting Share
and made available by Parent generally to the holders of Parent Common Shares;
or

        (b)

specifically directed to the Beneficiaries or to Trustee for the benefit of the
Beneficiaries by Parent.

4.5      Other Materials

                         As soon as reasonably practicable after receipt by
Parent or stockholders of Parent (if such receipt is known by Parent) of any
material sent or given by or on behalf of a third party to holders of Parent
Common Shares generally, including without limitation, dissident proxy and
information circulars (and related information and material) and tender and
exchange offer circulars (and related information and material), Parent shall
use its reasonable efforts to obtain and deliver to Trustee copies thereof in
sufficient quantities so as to enable Trustee to forward such material (unless
the same has been provided directly to Beneficiaries by such third party) to
each Beneficiary as soon as possible thereafter. As soon as reasonably
practicable after receipt thereof, Trustee will mail or otherwise send to each
Beneficiary, at the expense of Parent, copies of all such materials received by
Trustee from Parent. Trustee will also make available for inspection by any
Beneficiary at Trustee’s principal corporate trust office in the City of
Vancouver during the regular business hours of Trustee copies of all such
materials.

4.6      List of Persons Entitled to Vote

                         ExchangeCo shall, (a) prior to each annual general and
special Parent Meeting or the seeking of any Parent Consent and (b) forthwith
upon each request made at any time by Trustee in writing, prepare or cause to be
prepared a list (a “List”) of the names and addresses of the Beneficiaries
arranged in alphabetical order (and, if requested, arranged by jurisdiction of
residence) and showing the number of Exchangeable Shares held of record by each
such Beneficiary, in each case at the close of business on the date specified by
Trustee in such request or, in the case of a List prepared in connection with a
Parent Meeting or a Parent Consent, at the close of business on the record date
established by Parent or pursuant to applicable law for determining the holders
of Parent Common Shares entitled to receive notice of and/or to vote at such
Parent Meeting or to give consent in connection with such Parent Consent. Each
such List shall be delivered to Trustee promptly after receipt by ExchangeCo of
such request or the record date for such meeting or seeking of consent, as the
case may be, and in any event within sufficient time to enable Trustee to
perform its obligations under this Agreement. Parent agrees to give ExchangeCo
notice (with a copy to Trustee) of the calling of any Parent Meeting or the
seeking of any Parent Consent, together with the record dates therefor,
sufficiently prior to the date of the calling of such meeting or seeking of such
consent so as to enable ExchangeCo to perform its obligations under this Section
4.6.

4.7      Entitlement to Direct Votes

                         Any Beneficiary named in a List prepared in connection
with any Parent Meeting or Parent Consent will be entitled (a) to instruct
Trustee in the manner described in Section 4.3 with respect to the exercise of

--------------------------------------------------------------------------------

L-8

the Beneficiary Votes to which such Beneficiary is entitled or (b) to attend
such meeting and personally exercise thereat, as the proxy of Trustee, the
Beneficiary Votes to which such Beneficiary is entitled.

4.8      Voting by Trustee, and Attendance of Trustee Representative at Meeting

  (a)

In connection with each Parent Meeting and Parent Consent, Trustee shall
exercise, either in person or by proxy, in accordance with the instructions
received from a Beneficiary pursuant to Section 4.3, the Beneficiary Votes as to
which such Beneficiary is entitled to direct the vote (or any lesser number
thereof as may be set forth in the instructions); provided, however, that such
written instructions are received by Trustee from the Beneficiary prior to the
time and date fixed by Trustee for receipt of such instruction in the notice
given by Trustee to the Beneficiary pursuant to Section 4.3.

        (b)

Subject to the timely receipt of instructions as contemplated in Section 4.3(f),
Trustee shall cause a representative who is empowered by it to sign and deliver,
on behalf of Trustee, proxies for Voting Rights to attend each Parent Meeting.
Upon submission by a Beneficiary (or its designee) of identification
satisfactory to Trustee’s representative, and at the Beneficiary’s request, such
representative shall sign and deliver to such Beneficiary (or its designee) a
proxy to exercise personally the Beneficiary Votes as to which such Beneficiary
is otherwise entitled hereunder to direct the vote, if such Beneficiary either
(i) has not previously given Trustee instructions pursuant to Section 4.3 in
respect of such meeting or (ii) submits to such representative written
revocation of any such previous instructions. At such meeting, the Beneficiary
exercising such Beneficiary Votes shall have the same rights as Trustee to speak
at the meeting in favour of any matter, question, proposal or proposition, to
vote by way of ballot at the meeting in respect of any matter, question,
proposal or proposition, and to vote at such meeting by way of a show of hands
in respect of any matter, question or proposition.

4.9      Distribution of Written Materials

                         Any written materials distributed by Trustee pursuant
to this Agreement shall be sent by mail (or otherwise communicated in the same
manner as Parent utilizes in communications to holders of Parent Common Shares
subject to Trustee being advised in writing of that method of communication and
its ability to provide that method of communication) to each Beneficiary at its
address as shown on the books of ExchangeCo. ExchangeCo shall provide or cause
to be provided to Trustee for this purpose, on a timely basis and without charge
or other expense:

  (a)

a current List; and

        (b)

upon the request of Trustee, mailing labels to enable Trustee to carry out its
duties under this Agreement.

4.10     Termination of Voting Rights

                         All of the rights of a Beneficiary with respect to the
Beneficiary Votes exercisable in respect of the Exchangeable Shares held by such
Beneficiary, including the right to instruct Trustee as to the voting of or to
vote personally such Beneficiary Votes, shall be deemed to be surrendered by the
Beneficiary to Parent, and such Beneficiary Votes and the Voting Rights
represented thereby shall cease immediately upon the delivery by such holder to
Trustee of the certificates representing such Exchangeable Shares in connection
with the exercise by the Beneficiary of the Exchange Right or the occurrence of
the automatic exchange of Exchangeable Shares for Parent Common Shares, as
specified in Article 5 (unless, in either case, Parent shall not have delivered
the requisite Parent Common Shares issuable in exchange for the Exchangeable
Shares to Trustee for delivery to the Beneficiaries), or upon the redemption of
Exchangeable Shares pursuant to Article 6 or 7 of the Exchangeable Share
Provisions, or upon the effective date of the liquidation, dissolution or
winding-up of ExchangeCo pursuant to Article 5 of the Exchangeable Share
Provisions, or upon the purchase of Exchangeable Shares from the holder thereof
by

--------------------------------------------------------------------------------

L-9

ExchangeCo pursuant to the exercise by ExchangeCo of the Retraction Call Right,
the Redemption Call Right or the Liquidation Call Right.

ARTICLE 5
EXCHANGE RIGHT AND AUTOMATIC EXCHANGE

5.1      Grant and Ownership of the Exchange Right

                         Parent hereby grants to Trustee as Trustee for and on
behalf of, and for the use and benefit of, the Beneficiaries the right (the
“Exchange Right”), exercisable upon the occurrence and during the continuance of
an Insolvency Event, to require Parent to purchase from each or any Beneficiary
all or any part of the Exchangeable Shares held by the Beneficiary and the
Automatic Exchange Rights, all in accordance with the provisions of this
Agreement. Parent hereby acknowledges receipt from Trustee as Trustee for and on
behalf of the Beneficiaries of good and valuable consideration (and the adequacy
thereof) for the grant of the Exchange Right and the Automatic Exchange Rights
by Parent to Trustee. During the term of the Trust and subject to the terms and
conditions of this Agreement, Trustee shall possess and be vested with full
legal ownership of the Exchange Right and the Automatic Exchange Rights and
shall be entitled to exercise all of the rights and powers of an owner with
respect to the Exchange Right and the Automatic Exchange Rights, provided that
Trustee shall:

  (a)

hold the Exchange Right and the Automatic Exchange Rights and the legal title
thereto as Trustee solely for the use and benefit of the Beneficiaries in
accordance with the provisions of this Agreement; and

        (b)

except as specifically authorized by this Agreement, have no power or authority
to exercise or otherwise deal in or with the Exchange Right or the Automatic
Exchange Rights, and Trustee shall not exercise any such rights for any purpose
other than the purposes for which the Trust is created pursuant to this
Agreement.

5.2      Legended Share Certificates

                         ExchangeCo will cause each certificate representing
Exchangeable Shares to bear an appropriate legend notifying the Beneficiaries
of:

  (a)

their right to instruct Trustee with respect to the exercise of the Exchange
Right in respect of the Exchangeable Shares held by a Beneficiary;

        (b)

the Automatic Exchange Rights; and

        (c)

any additional rights or restrictions required under applicable laws.

5.3      General Exercise of Exchange Right

                         The Exchange Right shall be and remain vested in and
exercisable by Trustee. Subject to Section 6.14, Trustee shall exercise the
Exchange Right only on the basis of instructions received pursuant to this
Article 5 from Beneficiaries entitled to instruct Trustee as to the exercise
thereof. To the extent that no instructions are received from a Beneficiary with
respect to the Exchange Right, Trustee shall not exercise or permit the exercise
of the Exchange Right.

5.4      Purchase Price

                         The purchase price payable by Parent for each
Exchangeable Share to be purchased by Parent under the Exchange Right shall be
an amount per share equal to (a) the Current Market Price of a Parent Common
Share on the last Business Day prior to the day of closing of the purchase and
sale of such Exchangeable Share under the Exchange Right, which shall be
satisfied in full by Parent causing to be sent to such holder one Parent Common
Share; plus (b) to the extent not paid by ExchangeCo, an additional amount
equivalent to the full amount

--------------------------------------------------------------------------------

L-10

of all declared and unpaid dividends on each such Exchangeable Share held by
such holder on any dividend record date which occurred prior to the closing of
the purchase and sale. In connection with each exercise of the Exchange Right,
Parent shall provide to Trustee an Officer’s Certificate setting forth the
calculation of the purchase price for each Exchangeable Share. The purchase
price for each such Exchangeable Share so purchased may be satisfied only by
Parent issuing and delivering or causing to be delivered to Trustee, on behalf
of the relevant Beneficiary, one Parent Common Share and on the applicable
payment date a cheque for the balance, if any, of the purchase price without
interest (but less any amounts withheld pursuant to Section 5.14) .

5.5      Exercise Instructions

                         Subject to the terms and conditions herein set forth, a
Beneficiary shall be entitled, upon the occurrence and during the continuance of
an Insolvency Event, to instruct Trustee to exercise the Exchange Right with
respect to all or any part of the Exchangeable Shares registered in the name of
such Beneficiary on the books of ExchangeCo. To cause the exercise of the
Exchange Right by Trustee, the Beneficiary shall deliver to Trustee, in person
or by certified or registered mail, at its principal corporate trust office in
Vancouver, British Columbia or at such other places in Canada as Trustee may
from time to time designate by written notice to the Beneficiaries, the
certificates representing the Exchangeable Shares which such Beneficiary desires
Parent to purchase, duly endorsed in blank for transfer, and accompanied by such
other documents and instruments as may be required to effect a transfer of
Exchangeable Shares under applicable laws and the constating documents of
ExchangeCo and such additional documents and instruments as Trustee, Parent or
ExchangeCo may reasonably require together with (a) a duly completed form of
notice of exercise of the Exchange Right, contained on the reverse of or
attached to the Exchangeable Share certificates, stating (i) that the
Beneficiary thereby instructs Trustee to exercise the Exchange Right so as to
require Parent to purchase from the Beneficiary the number of Exchangeable
Shares specified therein, (ii) that such Beneficiary has good title to and owns
all such Exchangeable Shares to be acquired by Parent free and clear of all
liens, claims, security interests, adverse claims and encumbrances, (iii) the
names in which the certificates representing Parent Common Shares issuable in
connection with the exercise of the Exchange Right are to be issued, and (iv)
the names and addresses of the Persons to whom such new certificates should be
delivered; and (b) payment (or evidence satisfactory to Trustee, ExchangeCo and
Parent of payment) of the taxes (if any) payable as contemplated by Section 5.8
of this Agreement. If only a part of the Exchangeable Shares represented by any
certificate or certificates delivered to Trustee are to be purchased by Parent
under the Exchange Right, a new certificate for the balance of such Exchangeable
Shares shall be issued to the holder at the expense of ExchangeCo.

5.6      Delivery of Parent Common Shares; Effect of Exercise

                         Promptly after receipt of the certificates representing
the Exchangeable Shares which the Beneficiary desires Parent to purchase under
the Exchange Right, together with such documents and instruments of transfer and
a duly completed form of notice of exercise of the Exchange Right (and payment
of taxes, if any, payable as contemplated by Section 5.8 or evidence thereof),
duly endorsed for transfer to Parent, Trustee shall notify Parent and ExchangeCo
of its receipt of the same, which notice to Parent and ExchangeCo shall
constitute exercise of the Exchange Right by Trustee on behalf of the holder of
such Exchangeable Shares, and Parent shall promptly thereafter deliver or cause
to be delivered to Trustee, for delivery to the Beneficiary of such Exchangeable
Shares (or to such other Persons, if any, properly designated by such
Beneficiary) the number of Parent Common Shares issuable in connection with the
exercise of the Exchange Right, and on the applicable payment date cheques for
the balance, if any, of the total purchase price therefor without interest (but
less any amounts withheld pursuant to Section 5.14; provided, however, that no
such delivery shall be made unless and until the Beneficiary requesting the same
shall have paid (or provided evidence satisfactory to Trustee, ExchangeCo and
Parent of the payment of) the taxes (if any) payable as contemplated by Section
5.8 of this Agreement. Immediately upon the giving of notice by Trustee to
Parent and ExchangeCo of the exercise of the Exchange Right as provided in this
Section 5.6, the closing of the transaction of purchase and sale contemplated by
the Exchange Right shall be deemed to have occurred and the holder of such
Exchangeable Shares shall be deemed to have transferred to Parent all of such
holder’s right, title and interest in and to such Exchangeable Shares shall
cease to be a holder of such Exchangeable Shares and shall not be entitled to
exercise any of the rights of a holder in respect thereof, other than the right
to receive his proportionate part of the total purchase price for those
Exchangeable Shares (together with a cheque for the balance, if any, of the
total purchase price therefor without interest (but less any amounts withheld
pursuant to Section 5.14), unless the requisite number of Parent Common Shares
is not allotted, issued and delivered by Parent to Trustee within five Business
Days of the date of the giving of such notice by Trustee and cheque for the
balance,

--------------------------------------------------------------------------------

L-11

if any, of the total purchase price for such Exchangeable Shares is not issued
and delivered to Trustee on the applicable payment date, in which case the
rights of the Beneficiary shall remain unaffected until such Parent Common
Shares are so allotted, issued and delivered by Parent and any such cheque is
issued and delivered by Parent. Upon delivery by Parent to Trustee of such
Parent Common Shares, Trustee shall deliver such Parent Common Shares to such
Beneficiary (or to such other Persons, if any, properly designated by such
Beneficiary). Concurrently with such Beneficiary ceasing to be a holder of
Exchangeable Shares, the Beneficiary shall be considered and deemed for all
purposes to be the holder of the Parent Common Shares delivered to it pursuant
to the Exchange Right.

5.7      Exercise of Exchange Right Subsequent to Retraction

                         In the event that a Beneficiary has exercised its right
under Article 6 of the Exchangeable Share Provisions to require ExchangeCo to
redeem any or all of the Exchangeable Shares held by the Beneficiary (the
“Retracted Shares”) and is notified by ExchangeCo pursuant to Section 6.6 of the
Exchangeable Share Provisions that ExchangeCo will not be permitted as a result
of solvency requirements of applicable law to redeem all such Retracted Shares,
and provided that ExchangeCo shall not have exercised the Retraction Call Right
with respect to the Retracted Shares and that the Beneficiary has not revoked
the retraction request delivered by the Beneficiary to ExchangeCo pursuant to
Section 6.1 of the Exchangeable Share Provisions, the retraction request will
constitute and will be deemed to constitute notice from the Beneficiary to
Trustee instructing Trustee to exercise the Exchange Right with respect to those
Retracted Shares that ExchangeCo is unable to redeem. In any such event,
ExchangeCo hereby agrees with Trustee and in favour of the Beneficiary to
immediately notify Trustee of the prohibition against ExchangeCo redeeming all
of the Retracted Shares and to promptly to forward or cause to be forwarded to
Trustee all relevant materials delivered by the Beneficiary to ExchangeCo or to
the transfer agent of the Exchangeable Shares (including without limitation, a
copy of the retraction request delivered pursuant to Section 6.1 of the
Exchangeable Share Provisions) in connection with such proposed redemption of
the Retracted Shares and Trustee will thereupon exercise the Exchange Right with
respect to the Retracted Shares that ExchangeCo is not permitted to redeem and
will require Parent to purchase such shares in accordance with the provisions of
this Article 5.

5.8      Stamp or Other Transfer Taxes

                         Upon any sale of Exchangeable Shares to Parent pursuant
to the Exchange Right or the Automatic Exchange Rights, the share certificate or
certificates representing Parent Common Shares to be delivered in connection
with the payment of the total purchase price therefor shall be issued in the
name of the Beneficiary of the Exchangeable Shares so sold or in such names as
such Beneficiary may otherwise direct in writing without charge to the holder of
the Exchangeable Shares so sold; provided, however, that such Beneficiary (a)
shall pay (and none of Parent, ExchangeCo or Trustee shall be required to pay)
any documentary, stamp, transfer or other taxes that may be payable in respect
of any transfer involved in the issuance or delivery of such shares to a Person
other than such Beneficiary or (b) shall have evidenced to the satisfaction of
Trustee, Parent and ExchangeCo that such taxes, if any, have been paid.

5.9      Notice of Insolvency Event

                         As soon as practicable following the occurrence of an
Insolvency Event or any event that with the giving of notice or the passage of
time or both would be an Insolvency Event, ExchangeCo and Parent shall give
written notice thereof to Trustee. As soon as practicable following the receipt
of notice from ExchangeCo and Parent of the occurrence of an Insolvency Event,
or upon Trustee becoming aware of an Insolvency Event, Trustee will mail to each
Beneficiary, at the expense of Parent, a notice of such Insolvency Event, in the
form provided by the Parent, which notice shall contain a brief statement of the
rights of the Beneficiaries with respect to the Exchange Right.

5.10     Qualification of Parent Common Shares

                         Parent will in good faith expeditiously take all such
reasonable actions and do all such reasonable things as are necessary or
desirable to cause all Parent Common Shares to be delivered pursuant to the
Exchange Right or the Automatic Exchange Rights to be listed, quoted or posted
for trading on all stock exchanges and

--------------------------------------------------------------------------------

L-12

quotation systems on which outstanding Parent Common Shares have been listed by
Parent and remain listed and are quoted or posted for trading at such time.

5.11     Parent Common Shares

                         Parent hereby represents, warrants and covenants that
the Parent Common Shares issuable as described herein will be duly authorized
and validly issued as fully paid and non-assessable and shall be free and clear
of any lien, claim or encumbrance.

5.12     Prohibition on Voluntary Liquidation

                         Parent covenants that it shall not take any action
relating to a voluntary liquidation, dissolution or winding-up of ExchangeCo or
its successors, prior to the Redemption Date (as defined in the Exchangeable
Share Provisions) unless prior to such liquidation, dissolution or winding-up
Parent shall have taken such actions to ensure that it is possible for holders
of Exchangeable Shares to extend through to the Redemption Date (subject to the
continuing effect of other provisions of this Agreement which may permit the
redemption or other termination of the Exchangeable Shares prior to the
Redemption Date) the deferral of any gain incurred by such holders that would
otherwise have been recognized at the closing of the transactions contemplated
by the Share Exchange Agreement.

5.13     Automatic Exchange on Liquidation of Parent

  (a)

Parent will give Trustee notice of each of the following events at the time set
forth below:

          (i)

in the event of any determination by the Board of Directors of Parent to
institute voluntary liquidation, dissolution or winding-up proceedings with
respect to Parent or to effect any other distribution of assets of Parent among
its shareholders for the purpose of winding up its affairs, at least 60 days
prior to the proposed effective date of such liquidation, dissolution,
winding-up or other distribution; and

          (ii)

as soon as practicable following the earlier of (A) receipt by Parent of notice
of, and (B) Parent otherwise becoming aware of, any threatened or instituted
claim, suit, petition or other proceedings with respect to the involuntary
liquidation, dissolution or winding-up of Parent or to effect any other
distribution of assets of Parent among its shareholders for the purpose of
winding up its affairs, in each case where Parent has failed to contest in good
faith any such proceeding commenced in respect of Parent within 30 days of
becoming aware thereof.

          (b)

As soon as practicable following receipt by Trustee from Parent of notice of any
event (a “Liquidation Event”) contemplated by Section 5.13(a)(i) or 5.13(a)(ii)
above, Trustee will give notice thereof to the Beneficiaries. Such notice shall
include a brief description of the automatic exchange of Exchangeable Shares for
Parent Common Shares provided for in Section 5.13(c).

          (c)

In order that the Beneficiaries will be able to participate on a pro rata basis
with the holders of Parent Common Shares in the distribution of assets of Parent
in connection with a Liquidation Event, on the fifth Business Day prior to the
effective date (the “Liquidation Event Effective Date”) of a Liquidation Event
all of the then outstanding Exchangeable Shares shall be automatically exchanged
for Parent Common Shares. To effect such automatic exchange, Parent shall
purchase on the fifth Business Day prior to the Liquidation Event Effective Date
each Exchangeable Share then outstanding and held by Beneficiaries, and each
Beneficiary shall sell the Exchangeable Shares held by it at such time, for a
total purchase price per share equal to (a) the Current Market Price of a Parent
Common Share on the fifth Business Day prior to the Liquidation Event Effective
Date, which shall be satisfied in full by Parent issuing to the Beneficiary one
Parent Common Share, and (b) to the extent not paid by ExchangeCo, an additional
amount equivalent to the full amount of all declared and unpaid dividends on
each such Exchangeable Share held by such holder on any dividend record date
which occurred prior to the


--------------------------------------------------------------------------------

L-13

 

date of the exchange. In connection with such automatic exchange, Parent will
provide to Trustee an Officer’s Certificate setting forth the calculation of the
purchase price for each Exchangeable Share.

        (d)

On the fifth Business Day prior to the Liquidation Event Effective Date, the
closing of the transaction of purchase and sale contemplated by the automatic
exchange of Exchangeable Shares for Parent Common Shares shall be deemed to have
occurred, and each Beneficiary shall be deemed to have transferred to Parent all
of the Beneficiary’s right, title and interest in and to such Beneficiary’s
Exchangeable Shares and the related interest in the Trust Estate and shall cease
to be a holder of such Exchangeable Shares and Parent shall issue to the
Beneficiary the Parent Common Shares issuable upon the automatic exchange of
Exchangeable Shares for Parent Common Shares and on the applicable payment date
shall deliver to Trustee for delivery to the Beneficiary a cheque for the
balance, if any, of the total purchase price for such Exchangeable Shares
without interest but less any amounts withheld pursuant to Section 5.14.
Concurrently with such Beneficiary ceasing to be a holder of Exchangeable
Shares, the Beneficiary shall be considered and deemed for all purposes to be
the holder of the Parent Common Shares issued pursuant to the automatic exchange
of Exchangeable Shares for Parent Common Shares and the certificates held by the
Beneficiary previously representing the Exchangeable Shares exchanged by the
Beneficiary with Parent pursuant to such automatic exchange shall thereafter be
deemed to represent Parent Common Shares issued to the Beneficiary by Parent
pursuant to such automatic exchange. Upon the request of a Beneficiary and the
surrender by the Beneficiary of Exchangeable Share certificates deemed to
represent Parent Common Shares, duly endorsed in blank and accompanied by such
instruments of transfer as Parent may reasonably require, Parent shall deliver
or cause to be delivered to the Beneficiary certificates representing Parent
Common Shares of which the Beneficiary is the holder.

5.14     Withholding Rights

                         Parent, ExchangeCo and Trustee shall be entitled to
deduct and withhold from any consideration otherwise payable under this
Agreement to any holder of Exchangeable Shares or Parent Common Shares such
amounts as Parent, ExchangeCo or Trustee is required or permitted to deduct and
withhold with respect to such payment under the Income Tax Act (Canada), the
United States Internal Revenue Code of 1986 or any provision of provincial,
state, local or foreign tax law, in each case as amended or succeeded. To the
extent that amounts are so withheld, such withheld amounts shall be treated for
all purposes as having been paid to the holder of the shares in respect of which
such deduction and withholding was made, provided that such withheld amounts are
actually remitted to the appropriate taxing authority. To the extent that the
amount so required or permitted to be deducted or withheld from any payment to a
holder exceeds the cash portion of the consideration otherwise payable to the
holder, Parent, ExchangeCo and Trustee are hereby authorized to sell or
otherwise dispose of such portion of the consideration as is necessary to
provide sufficient funds to Parent, ExchangeCo or Trustee, as the case may be,
to enable it to comply with such deduction or withholding requirement and
Parent, ExchangeCo or Trustee shall notify the holder thereof and remit to such
holder any unapplied balance of the net proceeds of such sale. Prior to making
any distribution to holders of Exchangeable Shares or Parent Common Shares,
Parent or ExchangeCo, as the case may be, shall ensure that Trustee has access
to sufficient funds (by directly providing, if necessary, such funds to Trustee)
to enable Trustee to comply with any applicable withholding taxes in connection
with such consideration. In carrying out its duties under this Section 5.14,
Trustee may obtain the advice of and assistance from such experts as Trustee may
reasonably consider necessary or advisable. If requested by Trustee, Parent
shall retain such experts for providing such advice or assistance to Trustee.

ARTICLE 6
CONCERNING THE TRUSTEE

6.1      Powers and Duties of the Trustee

                         The rights, powers, duties and authorities of Trustee
under this Agreement, in its capacity as Trustee of the Trust, shall include:

--------------------------------------------------------------------------------

L-14

  (a)

receipt and deposit of the Parent Special Voting Share from Parent as Trustee
for and on behalf of the Beneficiaries in accordance with the provisions of this
Agreement;

        (b)

granting proxies and distributing materials to Beneficiaries as provided in this
Agreement;

        (c)

voting the Beneficiary Votes in accordance with the provisions of this
Agreement;

        (d)

receiving the grant of the Exchange Right and the Automatic Exchange Rights from
Parent as Trustee for and on behalf of the Beneficiaries in accordance with the
provisions of this Agreement;

        (e)

exercising the Exchange Right and enforcing the benefit of the Automatic
Exchange Rights, in each case in accordance with the provisions of this
Agreement, and in connection therewith receiving from Beneficiaries Exchangeable
Shares and other requisite documents and distributing to such Beneficiaries
Parent Common Shares and cheques, if any, to which such Beneficiaries are
entitled upon the exercise of the Exchange Right or pursuant to the Automatic
Exchange Rights, as the case may be;

        (f)

holding title to the Trust Estate;

        (g)

investing any moneys forming, from time to time, a part of the Trust Estate as
provided in this trust agreement;

        (h)

taking action at the written direction of a Beneficiary or Beneficiaries to
enforce the obligations of Parent and ExchangeCo under this Agreement; and

        (i)

taking such other actions and doing such other things as are specifically
provided in this Agreement.

                         In the exercise of such rights, powers, duties and
authorities Trustee shall have (and is granted) such incidental and additional
rights, powers, duties and authority not in conflict with any of the provisions
of this Agreement as Trustee, acting in good faith and in the reasonable
exercise of its discretion, may deem necessary, appropriate or desirable to
effect the purpose of the Trust. Any exercise of such discretionary rights,
powers, duties and authorities by Trustee shall be final, conclusive and binding
upon all Persons.

                         Trustee in exercising its rights, powers, duties and
authorities hereunder shall act honestly and in good faith and with a view to
the best interests of the Beneficiaries and shall exercise the care, diligence
and skill that a reasonably prudent Trustee would exercise in comparable
circumstances.

                         The duties and obligations of Trustee shall be
determined by the provisions hereof and by the provisions of applicable law and
accordingly, Trustee shall only be responsible for the performance of such
duties and obligations as it has undertaken herein or as required by applicable
law. Where the provision of documentation to Trustee is contemplated by this
Agreement, Trustee shall retain the right not to act and shall be held not to be
liable for refusing to act unless it has received such documentation in a clear
and reasonable form that complies with the terms of this Agreement. Such
documentation must not require the exercise of any discretion or independent
judgment on the part of Trustee except as provided herein.

6.2      No Conflict of Interest

                         Trustee represents to Parent and ExchangeCo that at the
date of execution and delivery of this Agreement there exists no material
conflict of interest in the role of Trustee as a fiduciary hereunder and the
role of Trustee in any other capacity. Trustee shall, within 90 days after it
becomes aware that such material conflict of interest exists, either eliminate
such material conflict of interest or resign in the manner and with the effect
specified in Article 9. If, notwithstanding the foregoing provisions of this
Section 6.2, Trustee has such a material conflict of interest, the validity and
enforceability of this Agreement shall not be affected in any manner whatsoever
by reason

--------------------------------------------------------------------------------

L-15

only of the existence of such material conflict of interest. If Trustee
contravenes the foregoing provisions of this Section 6.2, any interested party
may apply to the Supreme Court of British Columbia for an order that Trustee be
replaced as Trustee hereunder.

6.3      Dealings with Transfer Agents, Registrars, etc.

 

Parent and ExchangeCo irrevocably authorize Trustee, from time to time, to:

        (a)

consult, communicate and otherwise deal with the respective registrars and
transfer agents, and with any such subsequent registrar or transfer agent, of
the Exchangeable Shares and Parent Common Shares; and

        (b)

requisition, from time to time, (i) from any such registrar or transfer agent
any information readily available from the records maintained by it which
Trustee may reasonably require for the discharge of its duties and
responsibilities under this Agreement and (ii) from the transfer agent of Parent
Common Shares, and any subsequent transfer agent of such shares, the share
certificates issuable upon the exercise from time to time of the Exchange Right
and pursuant to the Automatic Exchange Rights in the manner specified in Article
5 hereof.

                         Parent and ExchangeCo irrevocably authorize their
respective registrars and transfer agents to comply with all such requests.
Parent covenants that it will supply its transfer agent with duly executed share
certificates for the purpose of completing the exercise from time to time of the
Exchange Right and the Automatic Exchange Rights in each case pursuant to
Article 5 hereof.

6.4      Books and Records

                         Trustee shall keep available for inspection by Parent
and ExchangeCo at Trustee’s principal corporate trust office in Vancouver,
British Columbia correct and complete books and records of account relating to
the Trust created by this Agreement, including without limitation, all relevant
data relating to mailings and instructions to and from Beneficiaries and all
transactions pursuant to the Exchange Right and the Automatic Exchange Rights.
On or before January 31, 2009, and on or before January 31 in every year
thereafter, so long as the Parent Special Voting Share is on deposit with
Trustee, Trustee shall transmit to Parent and ExchangeCo a brief report, dated
as of the preceding December 31, with respect to:

  (a)

the property and funds comprising the Trust Estate as of that date;

        (b)

the number of exercises of the Exchange Right, if any, and the aggregate number
of Exchangeable Shares received by Trustee on behalf of Beneficiaries in
consideration of the issuance by Parent of Parent Common Shares in connection
with the Exchange Right, during the calendar year ended on such December 31; and

        (c)

any action taken by Trustee in the performance of its duties under this
Agreement which it had not previously reported.

6.5      Indemnification Prior to Certain Actions by Trustee

                         Trustee shall exercise any or all of the rights,
duties, powers or authorities vested in it by this Agreement at the request,
order or direction of any Beneficiary upon such Beneficiary furnishing to
Trustee reasonable security, funding or indemnity, satisfactory to Trustee,
acting reasonably, against the costs, expenses and liabilities which may be
incurred by Trustee therein or thereby, provided that no Beneficiary shall be
obligated to furnish to Trustee any such security, funding or indemnity in
connection with the exercise by Trustee of any of its rights, duties, powers and
authorities with respect to the Parent Special Voting Share pursuant to Article
4, subject to Section 6.14, and with respect to the Exchange Right pursuant to
Article 5, subject to Section 6.14, and with respect to the Automatic Exchange
Rights pursuant to Article 5, subject to Section 6.14.

--------------------------------------------------------------------------------

L-16

                         None of the provisions contained in this Agreement
shall require Trustee to expend or risk its own funds or otherwise incur
financial liability in the exercise of any of its rights, powers, duties, or
authorities unless funded, given security or indemnified as aforesaid.

6.6      Action of Beneficiaries

                         No Beneficiary shall have the right to institute any
action, suit or proceeding or to exercise any other remedy authorized by this
Agreement for the purpose of enforcing any of its rights or for the execution of
any trust or power hereunder unless the Beneficiary has requested Trustee to
take or institute such action, suit or proceeding and furnished Trustee with the
security, funding or indemnity referred to in Section 6.5 and Trustee shall have
failed to act within a reasonable time thereafter. In such case, but not
otherwise, the Beneficiary shall be entitled to take proceedings in any court of
competent jurisdiction such as Trustee might have taken; it being understood and
intended that no one or more Beneficiaries shall have any right in any manner
whatsoever to affect, disturb or prejudice the rights hereby created by any such
action, or to enforce any right hereunder or the Voting Rights, the Exchange
Rights or the Automatic Exchange Rights except subject to the conditions and in
the manner herein provided, and that all powers and trusts hereunder shall be
exercised and all proceedings at law shall be instituted, had and maintained by
Trustee, except only as herein provided, and in any event for the equal benefit
of all Beneficiaries.

6.7      Reliance Upon Declarations

                         Trustee shall not be considered to be in contravention
of any its rights, powers, duties and authorities hereunder if, when required,
it acts and relies in good faith upon statutory declarations, certificates,
opinions, lists, mailing labels, or reports or other papers or documents
furnished pursuant to the provisions hereof or required by Trustee to be
furnished to it in the exercise of its rights, powers, duties and authorities
hereunder if such statutory declarations, certificates, opinions, lists, mailing
labels or reports or other papers or documents comply with the provisions of
Section 6.8, if applicable, and with any other applicable provisions of this
Agreement.

6.8      Evidence and Authority to the Trustee

                         Parent and/or ExchangeCo shall furnish to Trustee
evidence of compliance with the conditions provided for in this Agreement
relating to any action or step required or permitted to be taken by Parent
and/or ExchangeCo or Trustee under this Agreement or as a result of any
obligation imposed under this Agreement, including, without limitation, in
respect of the Voting Rights or the Exchange Right or the Automatic Exchange
Rights and the taking of any other action to be taken by Trustee at the request
of or on the application of Parent and/or ExchangeCo promptly if and when:

  (a)

such evidence is required by any other section of this Agreement to be furnished
to Trustee in accordance with the terms of this Section 6.8; or

        (b)

Trustee, in the exercise of its rights, powers, duties and authorities under
this Agreement, gives Parent and/or ExchangeCo written notice requiring it to
furnish such evidence in relation to any particular action or obligation
specified in such notice.

                         Such evidence shall consist of an Officer’s Certificate
of Parent and/or ExchangeCo or a statutory declaration or a certificate made by
Persons entitled to sign an Officer’s Certificate stating that any such
condition has been complied with in accordance with the terms of this Agreement.

                         Whenever such evidence relates to a matter other than
the Voting Rights or the Exchange Right or the Automatic Exchange Rights or the
taking of any other action to be taken by Trustee at the request or on the
application of Parent and/or ExchangeCo, and except as otherwise specifically
provided herein, such evidence may consist of a report or opinion of any
solicitor, attorney, auditor, accountant, appraiser, valuer, engineer or other
expert or any other Person whose qualifications give authority to a statement
made by him, provided that if such report or opinion is furnished by a director,
officer or employee of Parent and/or ExchangeCo it shall be in the form of an
Officer’s Certificate or a statutory declaration.

--------------------------------------------------------------------------------

L-17

                         Each statutory declaration, Officer’s Certificate,
opinion or report furnished to Trustee as evidence of compliance with a
condition provided for in this Agreement shall include a statement by the Person
giving the evidence:

  (a)

declaring that he has read and understands the provisions of this Agreement
relating to the condition in question;

        (b)

describing the nature and scope of the examination or investigation upon which
he based the statutory declaration, certificate, statement or opinion; and

        (c)

declaring that he has made such examination or investigation as he believes is
necessary to enable him to make the statements or give the opinions contained or
expressed therein.

6.9      Experts, Advisers and Agents

 

Trustee may:

        (a)

in relation to these presents act and rely on the opinion or advice of or
information obtained from any solicitor, attorney, auditor, accountant,
appraiser, valuer, engineer or other expert, whether retained by Trustee or by
Parent and/or ExchangeCo or otherwise, and may employ such assistants as may be
necessary to the proper discharge of its powers and duties and determination of
its rights hereunder and may pay proper and reasonable compensation for all such
legal and other advice or assistance as aforesaid; and

        (b)

employ such agents and other assistants as it may reasonably require for the
proper determination and discharge of its powers and duties hereunder, and may
pay reasonable remuneration for all services performed for it (and shall be
entitled to receive reasonable remuneration for all services performed by it) in
the discharge of the trusts hereof and compensation for all disbursements, costs
and expenses made or incurred by it in the discharge of its duties hereunder and
in the management of the Trust.

6.10     Investment of Moneys Held by the Trustee

                         Unless otherwise provided in this trust agreement, any
moneys held by or on behalf of Trustee which under the terms of this trust
agreement may or ought to be invested or which may be on deposit with Trustee or
which may be in the hands of Trustee may be invested and reinvested in the name
or under the control of Trustee in securities in which, under the laws of the
Province of British Columbia, trustees are authorized to invest trust moneys,
provided that such securities are stated to mature within two years after their
purchase by Trustee, and Trustee shall so invest such moneys on the written
direction of ExchangeCo. Pending the investment of any moneys as hereinbefore
provided, such moneys may be deposited in the name of Trustee in any chartered
bank in Canada or, with the consent of ExchangeCo, in the deposit department of
Trustee or any other loan or trust company authorized to accept deposits under
the laws of Canada or any province thereof at the rate of interest then current
on similar deposits.

6.11     Trustee Not Required to Give Security

                         Trustee shall not be required to give any bond or
security in respect of the execution of the trusts, rights, duties, powers and
authorities of this Agreement or otherwise in respect of the premises.

6.12     Trustee Not Bound to Act on Request

                         Except as in this Agreement otherwise specifically
provided, Trustee shall not be bound to act in accordance with any direction or
request of Parent and/or ExchangeCo or of the directors thereof until a duly
authenticated copy of the instrument or resolution containing such direction or
request shall have been delivered to

--------------------------------------------------------------------------------

L-18

Trustee, and Trustee shall be empowered to act upon any such copy purporting to
be authenticated and believed by Trustee to be genuine.

6.13     Authority to Carry on Business

                         Trustee represents to Parent and ExchangeCo that at the
date of execution and delivery by it of this Agreement it is authorized to carry
on the business of a trust company in each of the Provinces of Canada but if,
notwithstanding the provisions of this Section 6.13, it ceases to be so
authorized to carry on business, the validity and enforceability of this
Agreement and the Voting Rights, the Exchange Right and the Automatic Exchange
Rights shall not be affected in any manner whatsoever by reason only of such
event but Trustee shall, within 90 days after ceasing to be authorized to carry
on the business of a trust company in any Province of Canada, either become so
authorized or resign in the manner and with the effect specified in Article 9.

6.14     Conflicting Claims

                         If conflicting claims or demands are made or asserted
with respect to any interest of any Beneficiary in any Exchangeable Shares,
including any disagreement between the heirs, representatives, successors or
assigns succeeding to all or any part of the interest of any Beneficiary in any
Exchangeable Shares, resulting in conflicting claims or demands being made in
connection with such interest, then Trustee shall be entitled, at its sole
discretion, to refuse to recognize or to comply with any such claims or demands.
In so refusing, Trustee may elect not to exercise any Voting Rights, Exchange
Rights or Automatic Exchange Rights subject to such conflicting claims or
demands and, in so doing, Trustee shall not be or become liable to any Person on
account of such election or its failure or refusal to comply with any such
conflicting claims or demands. Trustee shall be entitled to continue to refrain
from acting and to refuse to act until:

  (a)

the rights of all adverse claimants with respect to the Voting Rights, Exchange
Right or Automatic Exchange Rights subject to such conflicting claims or demands
have been adjudicated by a final judgment of a court of competent jurisdiction
and all rights of appeal have expired; or

        (b)

all differences with respect to the Voting Rights, Exchange Right or Automatic
Exchange Rights subject to such conflicting claims or demands have been
conclusively settled by a valid written agreement binding on all such adverse
claimants, and Trustee shall have been furnished with an executed copy of such
agreement certified to be in full force and effect.

                         If Trustee elects to recognize any claim or comply with
any demand made by any such adverse claimant, it may in its discretion require
such claimant to furnish such surety bond or other security satisfactory to
Trustee as it shall deem appropriate to fully indemnify it as between all
conflicting claims or demands.

6.15     Acceptance of Trust

                         Trustee hereby accepts the Trust created and provided
for by and in this Agreement and agrees to perform the same upon the terms and
conditions herein set forth and to hold all rights, privileges and benefits
conferred hereby and by law in trust for the various Persons who shall from time
to time be Beneficiaries, subject to all the terms and conditions herein set
forth.

6.16     Incumbency Certificate

                         Each of Parent and ExchangeCo shall file with Trustee a
certificate of incumbency setting forth the names of the individuals authorized
to give instructions, directions or other instruments to Trustee (each an
“Authorized Person”), together with specimen signatures of such persons, and
Trustee shall be entitled to rely on the latest certificate of incumbency filed
with it unless it receives notice, in accordance with Section 13.3 of this
Agreement, of a change in the Authorized Persons with updated specimen
signatures.

--------------------------------------------------------------------------------

L-19

ARTICLE 7
COMPENSATION

7.1      Fees and Expenses of Trustee

                         Parent and ExchangeCo jointly and severally agree to
pay Trustee reasonable compensation for all of the services rendered by it under
this Agreement and will reimburse Trustee for all reasonable expenses (including
taxes other than taxes based on the net income of Trustee) and disbursements
(including reasonable travel expenses incurred by Trustee in connection with its
duties hereunder and reasonable compensation and reasonable remuneration paid by
Trustee in connection with the retainer or employment of experts, advisors and
agents under Sections 5.14 and 6.9), including the cost and expense of any suit
or litigation of any character and any proceedings before any governmental
agency reasonably incurred by Trustee in connection with its duties under this
Agreement; provided that Parent and ExchangeCo shall have no obligation to
reimburse Trustee for any expenses or disbursements paid, incurred or suffered
by Trustee in any suit or litigation in which Trustee is determined to have
acted in bad faith or with negligence, recklessness or wilful misconduct.
Invoices for services rendered by Trustee hereunder shall be provided to Parent,
on behalf of Parent and ExchangeCo, at the address of the Parent set forth in
Section 13.3 of this Agreement. Any amount owing or unpaid after 30 days from
the invoice date will bear interest at a rate per annum, from the expiration of
such 30 day period, equal to the then current rate charged by Trustee and shall
be payable on demand. The obligation of Parent and ExchangeCo under this Section
7.1 shall survive the resignation or removal of Trustee.

ARTICLE 8
INDEMNIFICATION AND LIMITATION OF LIABILITY

8.1      Indemnification of Trustee

                         Parent and ExchangeCo jointly and severally agree to
indemnify and hold harmless Trustee and each of its directors, officers and
agents appointed and acting in accordance with this Agreement (collectively, the
“Indemnified Parties”) against all claims, losses, damages, reasonable costs,
penalties, fines and reasonable expenses (including reasonable expenses of
Trustee’s legal counsel) which, without fraud, negligence, recklessness, wilful
misconduct or bad faith on the part of such Indemnified Party, may be paid,
incurred or suffered by the Indemnified Party by reason or as a result of
Trustee’s acceptance or administration of the Trust, its compliance with its
duties set forth in this Agreement, or any written or oral instruction delivered
to Trustee by Parent or ExchangeCo pursuant hereto.

                         In no case shall Parent or ExchangeCo be liable under
this indemnity for any claim against any of the Indemnified Parties unless
Parent and ExchangeCo shall be notified by Trustee of the written assertion of a
claim or of any action commenced against the Indemnified Parties, promptly after
any of the Indemnified Parties shall have received any such written assertion of
a claim or shall have been served with a summons or other first legal process
giving information as to the nature and basis of the claim. Subject to (ii)
below, Parent and ExchangeCo shall be entitled to participate at their own
expense in the defence and, if Parent and ExchangeCo so elect at any time after
receipt of such notice, either of them may assume the defence of any suit
brought to enforce any such claim. Trustee shall have the right to employ
separate counsel in any such suit and participate, in the defence thereof but
the fees and expenses of such counsel shall be at the expense of Trustee unless:
(i) the employment of such counsel has been authorized by Parent or ExchangeCo;
or (ii) the named parties to any such suit include both Trustee and Parent or
ExchangeCo and Trustee shall have been advised by counsel acceptable to Parent
or ExchangeCo that there may be one or more legal defences available to Trustee
that are different from or in addition to those available to Parent or
ExchangeCo and that, in the judgment of such counsel, would present a conflict
of interest were a joint representation to be undertaken (in which case Parent
and ExchangeCo shall not have the right to assume the defence of such suit on
behalf of Trustee but shall be liable to pay the reasonable fees and expenses of
counsel for Trustee).

                         For certainty, the indemnity provided for in this
Section 8.1 shall survive the termination of the Agreement.

--------------------------------------------------------------------------------

L-20

8.2      Limitation on Liability

                         Trustee shall not be held liable for any loss which may
occur by reason of depreciation of the value of any part of the Trust Estate or
any loss incurred on any investment of funds pursuant to this trust agreement,
except to the extent that such loss is attributable to the fraud, negligence,
recklessness, wilful misconduct or bad faith on the part of Trustee.

ARTICLE 9
CHANGE OF TRUSTEE

9.1      Resignation

                         Trustee, or any Trustee hereafter appointed, may at any
time resign by giving written notice of such resignation to Parent and
ExchangeCo specifying the date on which it desires to resign, provided that such
notice shall not be given less than one month before such desired resignation
date unless Parent and ExchangeCo otherwise agree and provided further that such
resignation shall not take effect until the date of the appointment of a
successor Trustee and the acceptance of such appointment by the successor
Trustee. Upon receiving such notice of resignation, Parent and ExchangeCo shall
promptly appoint a successor Trustee by written instrument in duplicate, one
copy of which shall be delivered to the resigning Trustee and one copy to the
successor Trustee. Failing acceptance by a successor Trustee of such
appointment, a successor Trustee may be appointed by an order of a court of
competent jurisdiction upon application of one or more of the parties hereto, at
the expense of Parent and ExchangeCo.

9.2      Removal

                         Trustee, or any Trustee hereafter appointed, may
(provided a successor Trustee is appointed) be removed at any time on not less
than 30 days’ prior notice by written instrument executed by Parent and
ExchangeCo, in duplicate, one copy of which shall be delivered to Trustee so
removed and one copy to the successor Trustee.

9.3      Successor Trustee

                         Any successor Trustee appointed as provided under this
Agreement shall execute, acknowledge and deliver to Parent and ExchangeCo and to
its predecessor Trustee an instrument accepting such appointment. Thereupon the
resignation or removal of the predecessor Trustee shall become effective and
such successor Trustee, without any further act, deed or conveyance, shall
become vested with all the rights, powers, duties and obligations of its
predecessor under this Agreement, with the like effect as if originally named as
Trustee in this Agreement. However, on the written request of Parent and
ExchangeCo or of the successor Trustee, Trustee ceasing to act shall, upon
payment of any amounts then due it pursuant to the provisions of this Agreement,
execute and deliver an instrument transferring to such successor Trustee all the
rights and powers of Trustee so ceasing to act. Upon the request of any such
successor Trustee, Parent, ExchangeCo and such predecessor Trustee shall execute
any and all instruments in writing for more fully and certainly vesting in and
confirming to such successor Trustee all such rights and powers.

9.4      Notice of Successor Trustee

                         Upon acceptance of appointment by a successor Trustee
as provided herein, Parent and ExchangeCo shall cause to be mailed notice of the
succession of such Trustee hereunder to each Beneficiary specified in a List. If
Parent or ExchangeCo shall fail to cause such notice to be mailed within 10 days
after acceptance of appointment by the successor Trustee, the successor Trustee
shall cause such notice to be mailed at the expense of Parent and ExchangeCo.

--------------------------------------------------------------------------------

L-21

ARTICLE 10
PARENT SUCCESSORS

10.1     Certain Requirements in Respect of Combination, etc.

                         Parent shall not consummate any transaction (whether by
way of reconstruction, reorganization, consolidation, merger, transfer, sale,
lease or otherwise) whereby all or substantially all of its undertaking,
property and assets would become the property of any other Person or, in the
case of a merger, of the continuing corporation resulting therefrom unless, but
may do so if such other Person or continuing corporation (herein called the
“Parent Successor”), by operation of law, becomes, without more, bound by the
terms and provisions of this Agreement or, if not so bound, executes, prior to
or contemporaneously with the consummation of such transaction, a trust
agreement supplemental hereto to evidence the assumption by the Parent Successor
of liability for all moneys payable and property deliverable hereunder and the
covenant of such Parent Successor to pay and deliver or cause to be delivered
the same and its agreement to observe and perform all the covenants and
obligations of Parent under this Agreement.

10.2     Vesting of Powers in Successor

                         Whenever the conditions of Section 10.1 have been duly
observed and performed, Trustee and, if required by Section 10.1, Parent
Successor and ExchangeCo shall execute and deliver the supplemental trust
agreement provided for in Article 11 and thereupon Parent Successor shall
possess and from time to time may exercise each and every right and power of
Parent under this Agreement in the name of Parent or otherwise and any act or
proceeding by any provision of this Agreement required to be done or performed
by the Board of Directors of Parent or any officers of Parent may be done and
performed with like force and effect by the directors or officers of such Parent
Successor.

10.3     Wholly-Owned Subsidiaries

                         Nothing herein shall be construed as preventing the
amalgamation or merger of any wholly-owned direct or indirect subsidiary of
Parent with or into Parent or the winding-up, liquidation or dissolution of any
wholly-owned subsidiary of Parent provided that all of the assets of such
subsidiary are transferred to Parent or another wholly-owned direct or indirect
subsidiary of Parent and any such transactions are expressly permitted by this
Article 10.

ARTICLE 11
AMENDMENTS AND SUPPLEMENTAL TRUST AGREEMENTS

11.1     Amendments, Modifications, etc.

                         This Agreement may not be amended or modified except by
an agreement in writing executed by Parent, ExchangeCo and Trustee and approved
by the Beneficiaries in accordance with Section 10.2 of the Exchangeable Share
Provisions.

11.2     Ministerial Amendments

                         Notwithstanding the provisions of Section 11.1, the
parties to this Agreement may in writing, at any time and from time to time,
without the approval of the Beneficiaries, amend or modify this Agreement for
the purposes of:

  (a)

adding to the covenants of any or all parties hereto for the protection of the
Beneficiaries hereunder provided that the Board of Directors of each of
ExchangeCo and Parent shall be of the good faith opinion that such additions
will not be prejudicial to the rights or interests of the Beneficiaries;


--------------------------------------------------------------------------------

L-22

  (b)

making such amendments or modifications not inconsistent with this Agreement as
may be necessary or desirable with respect to matters or questions which, in the
good faith opinion of the Board of Directors of each of Parent and ExchangeCo
and in the opinion of Trustee (which may, for this purpose, rely on the opinion
of counsel), having in mind the best interests of the Beneficiaries, it may be
expedient to make, provided that such Boards of Directors and Trustee shall be
of the opinion that such amendments and modifications will not be prejudicial to
the interests of the Beneficiaries; or

        (c)

making such changes or corrections which, on the advice of counsel to Parent,
ExchangeCo and Trustee, are required for the purpose of curing or correcting any
ambiguity or defect or inconsistent provision or clerical omission or mistake or
manifest error, provided that in the opinion of Trustee (which may, for this
purpose, rely on the opinion of counsel) and the Board of Directors of each of
Parent and ExchangeCo such changes or corrections will not be prejudicial to the
rights and interests of the Beneficiaries.

11.3     Meeting to Consider Amendments

                         ExchangeCo, at the request of Parent, shall call a
meeting or meetings of the Beneficiaries for the purpose of considering any
proposed amendment or modification requiring approval pursuant hereto. Any such
meeting or meetings shall be called and held in accordance with the by-laws of
ExchangeCo, the Exchangeable Share Provisions and all applicable laws.

11.4     Changes in Capital of Parent and ExchangeCo

                         At all times after the occurrence of any event
contemplated pursuant to Section 2.7 or 2.8 of the Exchangeable Share Support
Agreement or otherwise, as a result of which either Parent Common Shares or the
Exchangeable Shares or both are in any way changed, this Agreement shall
forthwith be amended and modified as necessary in order that it shall apply with
full force and effect, mutatis mutandis, to all new securities into which Parent
Common Shares or the Exchangeable Shares or both are so changed and the parties
hereto shall execute and deliver a supplemental trust agreement giving effect to
and evidencing such necessary amendments and modifications.

11.5     Execution of Supplemental Trust Agreements

                         No amendment to or modification or waiver of any of the
provisions of this Agreement otherwise permitted hereunder shall be effective
unless made in writing and signed by all of the parties hereto. From time to
time ExchangeCo (when authorized by a resolution of its Board of Directors),
Parent (when authorized by a resolution of its Board of Directors) and Trustee
may, subject to the provisions of these presents, and they shall, when so
directed by these presents, execute and deliver by their proper officers, trust
agreements or other instruments supplemental hereto, which thereafter shall form
part hereof, for any one or more of the following purposes:

  (a)

evidencing the succession of Parent Successors and the covenants of and
obligations assumed by each such Parent Successor in accordance with the
provisions of Article 10 and any successor Trustee in accordance with the
provisions of Article 9 and Section 12.3;

        (b)

making any additions to, deletions from or alterations of the provisions of this
Agreement or the Voting Rights, the Exchange Right or the Automatic Exchange
Rights which, in the opinion of Trustee (which may, for this purpose, rely on
the opinion of counsel), will not be prejudicial to the interests of the
Beneficiaries or are, in the opinion of counsel to Trustee, necessary or
advisable in order to incorporate, reflect or comply with any legislation the
provisions of which apply to Parent, ExchangeCo, Trustee or this Agreement; and

        (c)

for any other purposes not inconsistent with the provisions of this Agreement,
including without limitation, to make or evidence any amendment or modification
to this Agreement as


--------------------------------------------------------------------------------

L-23

contemplated hereby, provided that, in the opinion of Trustee (which may, for
this purpose, rely on the opinion of counsel), the rights of Trustee and
Beneficiaries will not be prejudiced thereby.

ARTICLE 12
TERMINATION AND ASSIGNMENT

12.1     Term

                         The Trust created by this Agreement shall continue
until the earliest to occur of the following events:

  (a)

no outstanding Exchangeable Shares are held by a Beneficiary (other than Parent
and its Affiliates);

        (b)

each of Parent and ExchangeCo elects in writing to terminate the Trust and such
termination is approved by the Beneficiaries in accordance with Section 10.2 of
the Exchangeable Share Provisions; and

        (c)

21 years from the date of this Agreement.

12.2     Survival of Agreement

                         This Agreement shall survive any termination of the
Trust and shall continue until there are no Exchangeable Shares outstanding held
by a Beneficiary; provided, however, that the provisions of Article 7 and
Article 8 shall survive any such termination of this Agreement.

12.3     Assignment by Trustee

                         This Agreement may not be assigned by Trustee without
the prior written consent of Parent and ExchangeCo, not to be unreasonably
withheld; provided, however, that this Agreement may be assigned by Trustee to
an Affiliate (the “Assignee”) if (a) the Assignee executes, acknowledges and
delivers to Parent and ExchangeCo a trust agreement of other instrument(s)
supplemental hereto as provided in Article 11 to evidence the appointment of it
as successor Trustee and the acceptance by it of such appointment and the
assumption by it of all the duties and obligations of the predecessor Trustee
hereunder without further amendment hereto, and (b) Parent and ExchangeCo are
provided with a certificate of a senior officer of the Assignee in form
satisfactory to them, acting reasonably, certifying that the Assignee is
authorized to carry on the business of a trust company in each of the Provinces
of Canada and is free of any material conflict of interest in its role as
fiduciary under this Agreement and in its role in any other capacity.

ARTICLE 13
GENERAL

13.1     Severability

                         If any provision of this Agreement is held to be
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remainder of this Agreement shall not in any way be affected or impaired
thereby and the Agreement shall be carried out as nearly as possible in
accordance with its original terms and conditions.

13.2     Enurement

                         This Agreement shall be binding upon and enure to the
benefit of the parties hereto and their respective successors and permitted
assigns and to the benefit of the Beneficiaries.

--------------------------------------------------------------------------------

L-24

13.3     Notices to Parties

                         All notices and other communications required or
permitted to be delivered to a party under this Agreement shall be in writing
and shall be deemed to have been properly delivered, given or received upon
receipt when delivered by hand or two business days after being sent by
registered mail or by courier or by express delivery service or by facsimile,
provided that in each case the notice or communication is sent to the address or
a facsimile telephone number set forth beneath the name of such party below:

  (a) if to ExchangeCo or Parent to:               Keewatin Windpower Corp.    
  Suite 617       666 Burrard Street       Vancouver, BC V6C 3P6      
Attention: President       Fax: (604) 601-2070           (b) with copy (but not
as notice) to:               Clark Wilson LLP       800 – 885 W. Georgia Street
      Vancouver, BC V6C 3H1       Attention: Bernard Pinsky       Fax: (604)
687-6314         (c) if to Trustee to:               Valiant Trust Company      
600 – 750 Cambie Street       Vancouver, BC V6B 0A2       Attention: Manager,
Client Services       Fax: (604) 681-3067

Any notice or other communication given personally shall be deemed to have been
given and received upon delivery thereof and if given by fax shall be deemed to
have been given and received on the date of receipt thereof unless such day is
not a Business Day in which case it shall be deemed to have been given and
received upon the immediately following Business Day.

13.4     Notice to Beneficiaries

                         Any and all notices to be given and any documents to be
sent to any Beneficiaries may be given or sent to the address of such
Beneficiary shown on the register of holders of Exchangeable Shares in any
manner permitted by the by-laws of ExchangeCo from time to time in force in
respect of notices to shareholders and shall be deemed to be received (if given
or sent in such manner) at the time specified in such by-laws, the provisions of
which by-laws shall apply mutatis mutandis to notices or documents as aforesaid
sent to such Beneficiaries.

13.5     Risk of Payments by Post

                         Whenever payments are to be made or documents are to be
sent to any Beneficiary by Trustee or Beneficiary to Trustee, the making of such
payment or sending of such document sent through the post shall be at risk of
the Parent and ExchangeCo, in the case of payments made or documents sent by
Trustee, and at the risk of the Beneficiary, in the case of payments made or
documents sent by the Beneficiary.

--------------------------------------------------------------------------------

L-25

13.6     Counterparts

                         This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

13.7     Fax execution

                         This Agreement may be executed by delivery of executed
signature pages by fax and such fax execution will be effective for all
purposes.

13.8     Jurisdiction

                         This Agreement shall be construed and enforced in
accordance with the laws of the Province of British Columbia and the laws of
Canada applicable therein.

13.9     Attornment

                         Parent agrees that any action or proceeding arising out
of or relating to this Agreement may be instituted in the courts of British
Columbia, waives any objection which it may have now or hereafter to the venue
of any such action or proceeding, irrevocably submits to the jurisdiction of the
said courts in any such action or proceeding, and hereby appoints ExchangeCo at
its registered office in the Province of British Columbia as Parent’s attorney
for service of process.

                         IN WITNESS WHEREOF the parties hereto have caused this
Agreement to be duly executed as of the date first above written.

KEEWATIN WINDPOWER INC.



Per:     ____________________________________
Name: Chris Craddock
Title:   President

 

KEEWATIN WINDPOWER CORP.



Per:     ____________________________________
Name: Chris Craddock
Title:   President

 

VALIANT TRUST COMPANY


Per:     ____________________________________
Name: Janet M. Brown
Title:   Managing Director, Client Services


Per:     ____________________________________
Name: Ramie Lousa
Title:   Manager, Client Services

--------------------------------------------------------------------------------

SCHEDULE M

TO THE SHARE EXCHANGE AGREEMENT DATED FOR REFERENCE MAY 11, 2009 AMONG KWC,
EXCHANGECO, SKY HARVEST AND THE SELLING SHAREHOLDERS

Form of Exchangeable Share Support Agreement

 

EXCHANGEABLE SHARE SUPPORT AGREEMENT

THIS AGREEMENT dated for reference May 11, 2009.

AMONG:

> > > KEEWATIN WINDPOWER CORP., a corporation incorporated under the laws of the
> > > State of Nevada
> > > 
> > > (“Parent”)

AND

> > > KEEWATIN WINDPOWER INC., a corporation incorporated under the laws of
> > > Saskatchewan
> > > 
> > > (“ExchangeCo”)

WHEREAS:

A.        Pursuant to a share exchange agreement (the “Share Exchange
Agreement”) dated for reference May 11, 2009 by and among Parent, ExchangeCo,
Sky Harvest Windpower Corp. (the “Company”) and all of the shareholders of the
Company, ExchangeCo has agreed to issue exchangeable shares (the “Exchangeable
Shares”) to certain holders of common shares of the Company pursuant to the
terms of the Share Exchange Agreement; and

B.        Pursuant to the Share Exchange Agreement, Parent and ExchangeCo have
agreed to execute an exchangeable share support agreement substantially in the
form of this Agreement.

THEREFORE in consideration of the respective covenants and agreements provided
in this Agreement and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto covenant and
agree as follows:

ARTICLE 1
DEFINITIONS AND INTERPRETATION

1.1      Defined Terms

                         Each term denoted herein by initial capital letters and
not otherwise defined herein shall have the meaning ascribed thereto in the
rights, privileges, restrictions and conditions (collectively, the “Share
Provisions”) attaching to the Exchangeable Shares attached as Schedule O to the
Share Exchange Agreement, unless the context requires otherwise.

1.2      Interpretation Not Affected by Headings

                         The division of this Agreement into Articles, Sections
and other portions and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation of this

--------------------------------------------------------------------------------

M-2

Agreement. Unless otherwise indicated, all references to an “Article” or
“Section” followed by a number and/or a letter refer to the specified Article or
Section of this Agreement. The terms “this Agreement”, “hereof”, “herein” and
“hereunder” and similar expressions refer to this Agreement and not to any
particular Article, Section or other portion hereof and include any agreement or
instrument supplementary or ancillary hereto.

1.3      Number, Gender

                         Words importing the singular number only shall include
the plural and vice versa. Words importing any gender shall include all genders.

1.4      Date for any Action

                         If any date on which any action is required to be taken
under this Agreement is not a Business Day, such action shall be required to be
taken on the next succeeding Business Day. For the purposes of this agreement, a
“Business Day” means any day on which commercial banks are generally open for
business in Vancouver, British Columbia, other than a Saturday, a Sunday or a
day observed as a holiday in Vancouver, British Columbia under the laws of the
Province of British Columbia or the federal laws of Canada.

ARTICLE 2
COVENANTS OF PARENT AND EXCHANGECO

2.1      Covenants Regarding Exchangeable Shares

                         So long as any Exchangeable Shares not owned by Parent
or its Affiliates are outstanding, Parent will:

  (a)

not declare or pay any dividends on the Parent Common Stock unless (i)
ExchangeCo shall (w) simultaneously declare or pay, as the case may be, an
equivalent dividend (as provided for in the Share Provisions and as determined
by the Board of Directors of ExchangeCo as contemplated by Section 2.7(d)
hereof) on the Exchangeable Shares (an “Equivalent Dividend”) and (x) have
sufficient money or other assets or authorized but unissued securities available
to enable the due declaration and the due and punctual payment, in accordance
with applicable law, of any Equivalent Dividend, or (ii) ExchangeCo shall (y)
subdivide the Exchangeable Shares in lieu of a stock dividend thereon (as
provided for in the Share Provisions) (an “Equivalent Stock Subdivision”), and
(z) have sufficient authorized but unissued securities available to enable the
Equivalent Stock Subdivision;

        (b)

advise ExchangeCo sufficiently in advance of the declaration by Parent of any
dividend on Parent Common Stock and take all such other actions as are
reasonably necessary, in cooperation with ExchangeCo, to ensure that the
respective declaration date, record date and payment date for a dividend on the
Exchangeable Shares shall be the same as the declaration date, record date and
payment date for the corresponding dividend on the Parent Common Stock;

        (c)

ensure that the record date for any dividend declared on Parent Common Stock is
not less than 10 Business Days after the declaration date of such dividend;

        (d)

take all such actions and do all such things as are reasonably necessary or
desirable to enable and permit ExchangeCo, in accordance with applicable law, to
pay and otherwise perform its obligations with respect to the satisfaction of
the Liquidation Amount, the Retraction Price or the Redemption Price in respect
of each issued and outstanding Exchangeable Share upon the liquidation,
dissolution or winding-up of ExchangeCo, the delivery of a Retraction Request by
a holder of Exchangeable Shares or a redemption of Exchangeable Shares by
ExchangeCo, as the case may be, including without limitation all such actions
and all such things as are necessary or desirable to enable and permit
ExchangeCo to cause to be delivered Parent Common Stock to the


--------------------------------------------------------------------------------

M-3

 

holders of Exchangeable Shares in accordance with the provisions of Article 5, 6
or 7, as the case may be, of the Share Provisions; and

        (e)

take all such actions and do all such things as are reasonably necessary or
desirable to enable and permit ExchangeCo, in accordance with applicable law, to
perform its obligations arising upon the exercise by ExchangeCo of the
Liquidation Call Right, the Retraction Call Right or the Redemption Call Right,
including without limitation all such actions and all such things as are
necessary or desirable to enable and permit ExchangeCo to cause to be delivered
Parent Common Stock to the holders of Exchangeable Shares in accordance with the
provisions of the Liquidation Call Right, the Retraction Call Right or the
Redemption Call Right, as the case may be.

2.2       Segregation of Funds

                         Parent will cause ExchangeCo to deposit a sufficient
amount of funds in a separate account of ExchangeCo and segregate a sufficient
amount of such other assets and property as is necessary to enable ExchangeCo to
pay dividends when due and to pay or otherwise satisfy its respective
obligations under Article 5, 6 or 7 of the Share Provisions, as applicable.

2.3       Reservation of Parent Common Stock

                         Parent hereby represents, warrants and covenants in
favour of ExchangeCo that Parent has reserved for issuance and will, at all
times while any Exchangeable Shares (other than Exchangeable Shares held by
Parent or its Affiliates) are outstanding, keep available, free from pre-emptive
and other rights, out of its authorized and unissued capital stock such number
of Parent Common Stock (or other shares or securities into which Parent Common
Stock may be reclassified or changed as contemplated by Section 2.7 hereof) (a)
as is equal to the sum of (i) the number of Exchangeable Shares issued and
outstanding from time to time and (ii) the number of Exchangeable Shares
issuable upon the exercise of all rights to acquire Exchangeable Shares
outstanding from time to time and (b) as are now and may hereafter be required
to enable and permit Parent to meet its obligations under the Voting and
Exchange Trust Agreement and under any other security or commitment pursuant to
which Parent may now or hereafter be required to issue Parent Common Stock, to
enable and permit ExchangeCo to meet its obligations under each of the
Liquidation Call Right, the Retraction Call Right and the Redemption Call Right
and its respective obligations hereunder and under the Share Provisions.

2.4       Notification of Certain Events

                         In order to assist Parent to comply with its
obligations hereunder and to permit ExchangeCo to exercise the Liquidation Call
Right, the Retraction Call Right and the Redemption Call Right, ExchangeCo will
notify Parent of each of the following events at the time set forth below:

  (a)

in the event of any determination by the Board of Directors of ExchangeCo to
institute voluntary liquidation, dissolution or winding-up proceedings with
respect to ExchangeCo or to effect any other distribution of the assets of
ExchangeCo among its shareholders for the purpose of winding up its affairs, at
least 60 days prior to the proposed effective date of such liquidation,
dissolution, winding-up or other distribution;

        (b)

promptly, upon the earlier of receipt by ExchangeCo of notice of and ExchangeCo
otherwise becoming aware of any threatened or instituted claim, suit, petition
or other proceedings with respect to the involuntary liquidation, dissolution or
winding-up of ExchangeCo or to effect any other distribution of the assets of
ExchangeCo among its shareholders for the purpose of winding up its affairs;

        (c)

immediately, upon receipt by ExchangeCo of a Retraction Request;

        (d)

on the same date on which notice of redemption is given to holders of
Exchangeable Shares, upon the determination of a Redemption Date in accordance
with the Share Provisions; and


--------------------------------------------------------------------------------

M-4

  (e)

as soon as practicable upon the issuance by ExchangeCo of any Exchangeable
Shares or rights to acquire Exchangeable Shares (other than the issuance of
Exchangeable Shares and rights to acquire Exchangeable Shares in exchange for
outstanding Common Shares of the Company pursuant to the Share Exchange
Agreement).

2.5       Delivery of Parent Common Stock to ExchangeCo

                         In furtherance of its obligations under Sections 2.1(d)
and (e) hereof, upon notice from ExchangeCo of any event that requires
ExchangeCo to cause to be delivered Parent Common Stock to any holder of
Exchangeable Shares, Parent shall forthwith issue and deliver or cause to be
delivered to ExchangeCo the requisite number of Parent Common Stock to be
received by, and issued to or to the order of, the former holder of the
surrendered Exchangeable Shares, as ExchangeCo shall direct. All such Parent
Common Stock shall be duly authorized and validly issued as fully paid and
non-assessable and shall be free and clear of any lien, claim or encumbrance. In
consideration of the issuance and delivery of each such Parent Common Share,
ExchangeCo shall issue to Parent, or as Parent shall direct, common shares of
ExchangeCo having equivalent value.

2.6       Qualification of Parent Common Stock

                         Parent will in good faith expeditiously take all such
reasonable actions and do all such reasonable things as are necessary or
desirable to cause any Parent Common Stock (or other shares or securities into
which Parent Common Stock may be reclassified or changed as contemplated by
Section 2.7 hereof) to be issued and delivered hereunder, to be listed, quoted
or posted for trading on all stock exchanges and quotation systems on which
outstanding Parent Common Stock (or such other shares or securities) have been
listed by Parent and remain listed and quoted or posted for trading.

2.7       Economic Equivalence

  (a)

Parent will not without prior approval of ExchangeCo and the prior approval of
the holders of the Exchangeable Shares given in accordance with Section 10.2 of
the Share Provisions:

          (i)

issue or distribute Parent Common Stock (or securities exchangeable for or
convertible into or carrying rights to acquire Parent Common Stock) to the
holders of all or substantially all of the then outstanding Parent Common Stock
by way of stock dividend or other distribution, other than an issue of Parent
Common Stock (or securities exchangeable for or convertible into or carrying
rights to acquire Parent Common Stock) to holders of Parent Common Stock who
exercise an option to receive dividends in Parent Common Stock (or securities
exchangeable for or convertible into or carrying rights to acquire Parent Common
Stock) in lieu of receiving cash dividends; or

          (ii)

issue or distribute rights, options or warrants to the holders of all or
substantially all of the then outstanding Parent Common Stock entitling them to
subscribe for or to purchase Parent Common Stock (or securities exchangeable for
or convertible into or carrying rights to acquire Parent Common Stock); or

          (iii)

issue or distribute to the holders of all or substantially all of the then
outstanding Parent Common Stock (A) shares or securities of Parent of any class
other than Parent Common Stock (other than shares convertible into or
exchangeable for or carrying rights to acquire Parent Common Stock), (B) rights,
options or warrants other than those referred to in Section 2.7(a)(ii) above,
(C) evidences of indebtedness of Parent or (D) assets of Parent, unless the
economic equivalent (as determined by the Board of Directors of ExchangeCo as
contemplated by Section 2.7(d) hereof) on a per share basis of such rights,
options, securities, shares, evidences of indebtedness or other assets is issued
or distributed simultaneously to holders of the Exchangeable Shares; provided
that, for greater certainty, the above restrictions shall not apply to any
securities issued or distributed by


--------------------------------------------------------------------------------

M-5

Parent in order to give effect to and to consummate the transactions
contemplated by, and in accordance with, the Share Exchange Agreement.

  (b)

Parent will not without the prior approval of ExchangeCo and the prior approval
of the holders of the Exchangeable Shares given in accordance with Section 10.2
of the Share Provisions:

          (i)

subdivide, redivide or change the then outstanding Parent Common Stock into a
greater number of Parent Common Stock; or

          (ii)

reduce, combine, consolidate or change the then outstanding Parent Common Stock
into a lesser number of Parent Common Stock; or

          (iii)

reclassify or otherwise change Parent Common Stock or effect an amalgamation,
merger, reorganization or other transaction affecting Parent Common Stock,

         

unless the same or an economically equivalent change (as determined by the Board
of Directors of ExchangeCo as contemplated by Section 2.7(d) hereof) shall
simultaneously be made to, or in the rights of the holders of, the Exchangeable
Shares.

          (c)

Parent will ensure that the record date for any event referred to in Section
2.7(a) or 2.7(b) above, or (if no record date is applicable for such event) the
effective date for any such event, is not less than five Business Days after the
date on which such event is declared or announced by Parent (with
contemporaneous notification thereof by Parent to ExchangeCo).

          (d)

The Board of Directors of ExchangeCo shall determine, in good faith and in its
sole discretion, economic equivalence for the purposes of any event referred to
in Section 2.7(a) or 2.7(b) hereof and each such determination shall be
conclusive and binding on Parent. In making each such determination, the
following factors shall, without excluding other factors determined by the Board
of Directors of ExchangeCo to be relevant, be considered by the Board of
Directors of ExchangeCo:

          (i)

in the case of any stock dividend or other distribution payable in Parent Common
Stock, the number of such shares issued in proportion to the number of Parent
Common Stock previously outstanding;

          (ii)

in the case of the issuance or distribution of any rights, options or warrants
to subscribe for or purchase Parent Common Stock (or securities exercisable or
exchangeable for or convertible into or carrying rights to acquire Parent Common
Stock), the relationship between the exercise price of each such right, option
or warrant and the current market value (as determined by the Board of Directors
of ExchangeCo in the manner above contemplated) of a Parent Common Share;

          (iii)

in the case of the issuance or distribution of any other form of property
(including without limitation any shares or securities of Parent of any class
other than Parent Common Stock, any rights, options or warrants other than those
referred to in Section 2.7(d)(ii) above, any evidences of indebtedness of Parent
or any assets of Parent), the relationship between the fair market value (as
determined by the Board of Directors of ExchangeCo in the manner above
contemplated) of such property to be issued or distributed with respect to each
outstanding Parent Common Share and the current market value (as determined by
the Board of Directors of ExchangeCo in the manner above contemplated) of a
Parent Common Share;

          (iv)

in the case of any subdivision, redivision or change of the then outstanding
Parent Common Stock into a greater number of Parent Common Stock or the
reduction, combination, consolidation or change of the then outstanding Parent
Common Stock into


--------------------------------------------------------------------------------

M-6

 

a lesser number of Parent Common Stock or any amalgamation, merger,
reorganization or other transaction affecting Parent Common Stock, the effect
thereof upon the then outstanding Parent Common Stock; and

        (v)

in all such cases, the general taxation consequences of the relevant event to
holders of Exchangeable Shares to the extent that such consequences may differ
from the taxation consequences to holders of Parent Common Stock as a result of
differences between taxation laws of Canada and the United States (except for
any differing consequences arising as a result of differing marginal taxation
rates and without regard to the individual circumstances of holders of
Exchangeable Shares).


 

For purposes of the foregoing determinations, the current market value of any
security listed and traded or quoted on a securities exchange shall be the
weighted average of the daily trading prices of such security during a period of
not less than 20 consecutive trading days ending not more than three trading
days before the date of determination on the principal securities exchange on
which such securities are listed and traded or quoted; provided, however, that
if in the opinion of the Board of Directors of ExchangeCo the public
distribution or trading activity of such securities during such period does not
create a market which reflects the fair market value of such securities, then
the current market value thereof shall be determined by the Board of Directors
of ExchangeCo, in good faith and in its sole discretion, and provided further
that any such determination by the Board of Directors of ExchangeCo shall be
conclusive and binding on Parent.

        (e)

ExchangeCo agrees that, to the extent required, upon due notice from Parent,
ExchangeCo will use its best efforts to take or cause to be taken such steps as
may be necessary for the purposes of ensuring that appropriate dividends are
paid or other distributions are made by ExchangeCo, or subdivisions, redivisions
or changes are made to the Exchangeable Shares, in order to implement the
required economic equivalent with respect to the Parent Common Stock and
Exchangeable Shares as provided for in this Section 2.7.

2.8       Tender Offers

                         In the event that a tender offer, share exchange offer,
issuer bid, take-over bid or similar transaction for the purpose of acquiring
the Parent Common Stock (an “Offer”) is proposed by Parent or is proposed to
Parent or its shareholders and is recommended by the Board of Directors of
Parent, or is otherwise effected or to be effected with the consent or approval
of the Board of Directors of Parent, and the Exchangeable Shares are not
redeemed by ExchangeCo pursuant to the Redemption Call Right, Parent will use
its reasonable efforts expeditiously and in good faith to take all such actions
and do all such things as are necessary or desirable to enable and permit
holders of Exchangeable Shares to participate in such Offer to the same extent
and on an economically equivalent basis as the holders of Parent Common Stock,
without discrimination. Without limiting the generality of the foregoing, Parent
will use its reasonable efforts expeditiously and in good faith to ensure that
holders of Exchangeable Shares may participate in all such Offers without being
required to retract Exchangeable Shares as against ExchangeCo (or, if so
required, to ensure that any such retraction, shall be effective only upon, and
shall be conditional upon, the closing of the Offer and only to the extent
necessary to tender or deposit to the Offer). Nothing herein shall affect the
rights of ExchangeCo to redeem Exchangeable Shares, as applicable, in the event
of a Parent Control Transaction.

2.9       Ownership of Outstanding Shares

                         Without the prior approval of ExchangeCo and the prior
approval of the holders of the Exchangeable Shares given in accordance with
Section 10.2 of the Share Provisions, Parent covenants and agrees in favour of
ExchangeCo that, as long as any outstanding Exchangeable Shares are owned by any
person or entity other than Parent or any of its Affiliates, Parent will be and
remain the direct or indirect beneficial owner of all issued and outstanding
voting shares in the capital of ExchangeCo.

--------------------------------------------------------------------------------

M-7

2.10       Parent and Affiliates Not to Vote Exchangeable Shares

                         Parent covenants and agrees that it will appoint and
cause to be appointed proxyholders with respect to all Exchangeable Shares held
by it and its Affiliates for the sole purpose of attending each meeting of
holders of Exchangeable Shares in order to be counted as part of the quorum for
each such meeting. Parent further covenants and agrees that it will not, and
will cause its Affiliates not to, exercise any voting rights which may be
exercisable by holders of Exchangeable Shares from time to time pursuant to the
Share Provisions or pursuant to the provisions of the Canada Business
Corporations Act (or any successor or other corporate statute by which
ExchangeCo may in the future be governed) with respect to any Exchangeable
Shares held by it or by its Affiliates in respect of any matter considered at
any meeting of holders of Exchangeable Shares.

2.11       Rule 10b-18 Purchases

                            For certainty, nothing contained in this Agreement,
including without limitation the obligations of Parent contained in Section 2.8
hereof, shall limit the ability of Parent or ExchangeCo to make a “Rule 10b-18
Purchase” of Parent Common Stock pursuant to Rule 10b-18 of the U.S. Securities
Exchange Act of 1934, as amended, or any successor provisions thereof.

ARTICLE 3
PARENT SUCCESSORS

3.1       Certain Requirements in Respect of Combination, etc.

                         Parent shall not consummate any transaction (whether by
way of reconstruction, reorganization, consolidation, merger, transfer, sale,
lease or otherwise) whereby all or substantially all of its undertaking,
property and assets would become the property of any other person or, in the
case of a merger, of the continuing corporation resulting therefrom unless, but
may do so if:

  (a)

such other person or continuing corporation (the “Parent Successor”) by
operation of law, becomes, without more, bound by the terms and provisions of
this Agreement or, if not so bound, executes, prior to or contemporaneously with
the consummation of such transaction, an agreement supplemental hereto and such
other instruments (if any) as are reasonably necessary or advisable to evidence
the assumption by the Parent Successor of liability for all moneys payable and
property deliverable hereunder and the covenant of such Parent Successor to pay
and deliver or cause to be delivered the same and its agreement to observe and
perform all the covenants and obligations of Parent under this Agreement; and

        (b)

such transaction shall be upon such terms and conditions as substantially to
preserve and not to impair in any material respect any of the rights, duties,
powers and authorities of the other parties hereunder.

3.2       Vesting of Powers in Successor

                         Whenever the conditions of Section 3.1 have been duly
observed and performed, the parties, if required by Section 3.1, shall execute
and deliver a supplemental agreement hereto and thereupon Parent Successor shall
possess and from time to time may exercise each and every right and power of
Parent under this Agreement in the name of Parent or otherwise and any act or
proceeding by any provision of this Agreement required to be done or performed
by the Board of Directors of Parent or any officers of Parent may be done and
performed with like force and effect by the directors or officers of such Parent
Successor.

3.3       Wholly-Owned Subsidiaries

                         Nothing herein shall be construed as preventing the
amalgamation or merger of any wholly-owned direct or indirect subsidiary of
Parent with or into Parent or the winding-up, liquidation or dissolution of any
wholly-owned subsidiary of Parent provided that all of the assets of such
subsidiary are transferred to Parent or another

--------------------------------------------------------------------------------

M-8

wholly-owned direct or indirect subsidiary of Parent and any such transactions
are expressly permitted by this Article 3.

ARTICLE 4
GENERAL

4.1       Term

                         This Agreement shall come into force and be effective
as of the date hereof and shall terminate and be of no further force and effect
at such time as no Exchangeable Shares (or securities or rights convertible into
or exchangeable for or carrying rights to acquire Exchangeable Shares) are held
by any person or entity other than Parent and any of its Affiliates.

4.2       Changes In Capital of Parent and ExchangeCo

                         At all times after the occurrence of any event
contemplated pursuant to Sections 2.7 and 2.8 hereof or otherwise, as a result
of which either Parent Common Stock or the Exchangeable Shares or both are in
any way changed, this Agreement shall forthwith be amended and modified as
necessary in order that it shall apply with full force and effect, mutatis
mutandis, to all new securities into which Parent Common Stock or the
Exchangeable Shares or both are so changed and the parties hereto shall execute
and deliver an agreement in writing giving effect to and evidencing such
necessary amendments and modifications.

4.3       Severability

                         If any provision of this Agreement is held to be
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remainder of this Agreement shall not in any way be affected or impaired
thereby and this Agreement shall be carried out as nearly as possible in
accordance with its original terms and conditions.

4.4       Amendments, Modifications

                         This Agreement may not be amended or modified except by
an agreement in writing executed by ExchangeCo and Parent and approved by the
holders of the Exchangeable Shares in accordance with Section 10.2 of the Share
Provisions.

4.5       Ministerial Amendments

                         Notwithstanding the provisions of Section 4.4, the
parties to this Agreement may in writing at any time and from time to time,
without the approval of the holders of the Exchangeable Shares, amend or modify
this Agreement for the purposes of:

  (a)

adding to the covenants of any or all parties provided that the Board of
Directors of each of ExchangeCo and Parent shall be of the good faith opinion
that such additions will not be prejudicial to the rights or interests of the
holders of the Exchangeable Shares;

        (b)

making such amendments or modifications not inconsistent with this Agreement as
may be necessary or desirable with respect to matters or questions which, in the
good faith opinion of the Board of Directors of each of ExchangeCo and Parent,
it may be expedient to make, provided that each such Board of Directors shall be
of the good faith opinion that such amendments or modifications will not be
prejudicial to the rights or interests of the holders of the Exchangeable
Shares; or

        (c)

making such changes or corrections which, on the advice of counsel to ExchangeCo
and Parent, are required for the purpose of curing or correcting any ambiguity
or defect or inconsistent provision or clerical omission or mistake or manifest
error, provided that the Boards of Directors of each of ExchangeCo and Parent
shall be of the good faith opinion that such changes or


--------------------------------------------------------------------------------

M-9

corrections will not be prejudicial to the rights or interests of the holders of
the Exchangeable Shares.

4.6       Meeting to Consider Amendments

                         ExchangeCo, at the request of Parent, shall call a
meeting or meetings of the holders of the Exchangeable Shares for the purpose of
considering any proposed amendment or modification requiring approval pursuant
to Section 4.4 hereof. Any such meeting or meetings shall be called and held in
accordance with the bylaws of ExchangeCo, the Share Provisions and all
applicable laws.

4.7       Amendments Only in Writing

                         No amendment to or modification or waiver of any of the
provisions of this Agreement otherwise permitted hereunder shall be effective
unless made in writing and signed by all of the parties hereto.

4.8       Enurement

                         This Agreement shall be binding upon and enure to the
benefit of the parties hereto and their respective successors and assigns.

4.9       Notices to Parties

                         All notices and other communications required or
permitted to be delivered to a party under this Agreement shall be in writing
and shall be deemed to have been properly delivered, given or received (a) upon
receipt when delivered by hand or (b) two business days after being sent by
registered mail or by courier or express delivery service or by facsimile,
provided that in each case the notice or communication is sent to the address or
facsimile telephone number set forth beneath the name of such party below:

  (a) If to Exchangeco:     Suite #617 – 666 Burrard Street,     Vancouver,
British Columbia, V6C 3P6           Attention:             William Iny    
Facsimile:               (604) 601-2070         (b) If to Parent:          
Suite #617 – 666 Burrard Street,     Vancouver, British Columbia, V6C 3P6      
    Attention:             Chris Craddock     Facsimile:               (604)
601-2070

With a copy (which will not constitute notice) to:

Clark Wilson LLP
Barristers & Solicitors
Suite 800 – 885 West Georgia Street
Vancouver, British Columbia, Canada
V6C 3H1

Attention:             Bernard Pinsky
Telephone:           (604) 643-3153
Facsimile:              (604) 687-6314

--------------------------------------------------------------------------------

M-10

4.10       Counterparts

                         This Agreement may be executed in counterparts, each of
which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

4.11       Jurisdiction

                         This Agreement shall be construed and enforced in
accordance with the laws of the Province of British Columbia and the laws of
Canada applicable therein.

4.12       Fax Delivery

                         This Agreement may be executed by delivery of executed
signature pages by fax and such fax execution will be effective for all
purposes.

4.13       Attornment

                         Parent agrees that any action or proceeding arising out
of or relating to this Agreement may be instituted in the courts of British
Columbia, waives any objection which it may have now or hereafter to the venue
of any such action or proceeding, irrevocably submits to the jurisdiction of the
said courts in any such action or proceeding and hereby appoints ExchangeCo at
its registered office in the Province of British Columbia as attorney for
service of process.

                         IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed as of the date first above written.

KEEWATIN WINDPOWER CORP.

 

Per:         ____________________________________________
Name:    Chris Craddock
Title:      President

 

KEEWATIN WINDPOWER INC.

 

Per:         ____________________________________________
Name:    Chris Craddock
Title:      President

--------------------------------------------------------------------------------

SCHEDULE N

TO THE SHARE EXCHANGE AGREEMENT DATED FOR REFERENCE MAY 11, 2009 AMONG KWC,
EXCHANGECO, SKY HARVEST AND THE SELLING SHAREHOLDERS

Valuation

[schednx1x1.jpg]

FAIRNESS OPINION
Report to Board Version

April 30, 2009

Board of Directors

Keewatin Windpower Corporation
Suite 617-666 Burrard Street
Vancouver, B.C.
V6C 3P6

Attn: Board of Directors

Dear Sirs;

Stirling Mercantile Corporation (“SMC”) understands that Keewatin Windpower
Corporation (“Keewatin” or the “Company”) has offered to acquire all of the
shares of Sky Harvest Windpower Corporation (“Sky Harvest”) by issuing 1.5
shares of Keewatin for every share of Sky Harvest (the “Acquisition”).

SMC understands that Keewatin’s Board of Directors has retained SMC to provide
its opinion as to the fairness of the Acquisition from a financial point of
view, to Keewatin shareholders (the “Fairness Opinion”). SMC has not been
retained to provide any advice to Keewatin’s Board of Directors regarding any
other potential alternatives that might be available to Keewatin or to advise
Keewatin’s Board of Directors or Keewatin whether to seek, evaluate or pursue
any alternatives other than the Acquisition.

Engagement

Keewatin’s Board of Directors initially contacted SMC regarding a potential
advisory assignment in May, 2008 and was formally engaged by the Board of
Directors through an Engagement Agreement dated May 23, 2008. The terms of the
Engagement Agreement provide that SMC is to be paid a fixed amount for the
Fairness Opinion which is not contingent on the conclusion of the Acquisition.
In addition Keewatin has agreed to pay certain of SMC’s legal and other
out-of-pocket costs and has also agreed to indemnify SMC under certain
circumstances.

Relationship of SMC with Keewatin

Neither SMC nor any of its affiliates or officers is an insider, associate or
affiliate, as those terms are defined in United States Securities Law, of
Keewatin or Sky Harvest

P. 1 of 7

  450 – 400 Burrard Street, Vancouver, B.C. V6C 3A6 www.stirlingmercantile.com


--------------------------------------------------------------------------------

SMC has not been engaged to provide any financial advisory services nor has it
participated in any financing involving Keewatin or Sky Harvest and there are no
understandings, agreements or commitments between SMC and Keewatin or Sky
Harvest with respect to any future business dealings. SMC’s compensation under
the Engagement Agreement does not depend in whole or in part on the conclusions
reached in the Fairness Opinion or the successful outcome of the Acquisition.
SMC may, in the future, in the ordinary course of business, perform financial
advisory or investment banking services for Keewatin.

Credentials of Stirling Mercantile Corporation

SMC has been successfully providing corporate finance services such as capital
raising, acquisition and divestiture mandates and financial advisory services
since 1998. Its principals have a total of over sixty years experience in the
public markets, private equity and venture capital markets, acquisition and
purchase and sale mandates and banking services and have concluded transactions
with a total value in the hundreds of millions of dollars. Specific officers of
SMC have had both banking and investment banking experience in the independent
power production industry during their careers.

The Fairness Opinion expressed herein represents the opinions of SMC and the
form and content herein have been approved for release by the officers of SMC.

Scope of the Review

In connection with our Fairness Opinion we have reviewed and relied upon or
carried out, among other things, the following;

 * Interviews with the officers of Keewatin and Sky Harvest.
 * The share closing prices, trading ranges and volumes for Keewatin.
 * The unaudited financial statements of Keewatin and Sky Harvest for the years
   ending May 31, 2007 and May 31, 2008.
 * The unaudited interim financial statements for the 6 months ending November
   30, 2008.
 * Discounted Cash Flow analysis of both Keewatin and Sky Harvest.
 * Public information relating to the business, operations and financial
   performance of Keewatin.
 * Public information relating to the share prices, trading multiples, discount
   rates and other transactions relating to comparable companies in the wind
   energy industry which were considered by us to be relevant.
 * Public information relating to the wind energy industry generally which we
   considered to be relevant.
 * Representations contained in certificates addressed to us, dated as of the
   date hereof, from senior officers of Keewatin and Sky Harvest as to the
   completeness and accuracy of the information upon which the Fairness Opinion
   is based.
 * Such other corporate, industry and financial market information,
   investigations and analysis as SMC considered necessary or appropriate under
   the circumstances.

P. 2 of 7

  450 – 400 Burrard Street, Vancouver, B.C. V6C 3A6 www.stirlingmercantile.com

--------------------------------------------------------------------------------

To the best of its knowledge, SMC has not been denied access by Keewatin or Sky
Harvest to information requested of them by SMC.

Prior Valuations

Both Keewatin and Sky Harvest have not had any formal valuations as that term is
defined in OSC 61-501 or similar US regulations.

Assumptions and Limitations

With the Board of Directors’ approval and as provided for in the Engagement
Agreement, SMC has relied on the completeness, accuracy and fair presentation of
all of the financial and other information, data, advice, opinions or
representations obtained by it from public sources, senior management of
Keewatin and Sky Harvest and their respective consultants, and advisors
(collectively, the “Information”). The Fairness Opinion is conditional on such
completeness, accuracy and fair presentation of such Information. Subject to the
exercise of professional judgment and except as expressly described herein, we
have not attempted to verify independently the completeness, accuracy or fair
presentation of any of the Information.

Senior Officers of Keewatin have represented to SMC, in a certificate delivered
as of the date hereof, among other things, that;

  i)

the Information relating to Keewatin (the “Keewatin Information”) provided
orally by, or in the presence of an officer or employee of Keewatin or in
writing by Keewatin or any of its subsidiaries or their respective agents to SMC
for the purpose of preparing the Fairness Opinion was, at the date the Keewatin
Information was provided to SMC, and is complete, true and correct in all
material respects, and did not and does not contain any untrue statement of a
material fact in respect of Keewatin, its subsidiaries or the Acquisition or
necessary to make the Keewatin Information or any statement contained therein
not misleading in light of the circumstances under which the Keewatin
Information was provided or any statement was made, and,

        ii)

since the dates on which Keewatin Information was provided to SMC, except as
disclosed in writing to SMC, there has been no material change, financial or
otherwise in the financial condition, assets, liabilities (contingent or
otherwise), business, operations or prospects of Keewatin or any of its
subsidiaries and no material change has occurred in Keewatin or any part thereof
which would have or which would reasonably be expected to have a material effect
on the Fairness Opinion.

The Fairness Opinion is rendered on the basis of securities markets, economic,
financial and general business conditions prevailing as at the date hereof and
the condition and prospects, financial and otherwise, of Keewatin and Sky
Harvest as they have been represented to SMC in discussions with management of
Keewatin as the case may be. In its analyses and in preparing the Fairness
Opinion, SMC made numerous assumptions with respect to industry performance,
general business and economic conditions and other matters which are beyond the
control of SMC or any other party involved in the Acquisition.

P. 3 of 7

  450 – 400 Burrard Street, Vancouver, B.C. V6C 3A6 www.stirlingmercantile.com

--------------------------------------------------------------------------------

The Fairness Opinion has been provided for the use of the Board of Directors and
may not be used by any other person or relied upon by any other person other
than the Board of Directors without the express prior written consent of SMC.
The Fairness Opinion is given as of the date hereof and SMC disclaims any
undertaking or obligation to advise any person of any change in any fact or
matter affecting the Fairness Opinion which may come or be brought to SMC’s
attention after the date hereof. Without limiting the foregoing, in the event
that there is any material change to any fact or matter affecting the Fairness
Opinion after the date hereof, SMC reserves the right to change, modify or
withdraw the Fairness Opinion.

SMC believes that its analyses must be considered as a whole and that selecting
portions of the analyses or the factors considered by it, without considering
all factors and analyses together, could create a misleading view of the process
underlying the Fairness Opinion. The preparation of a fairness opinion is a
complex process and is not necessarily susceptible to partial analysis or
summary description. Any attempt to do so could lead to undue emphasis on any
particular factor or analysis. The Fairness Opinion is not to be construed as a
recommendation to any Keewatin shareholder as to whether to vote in favour of
the Acquisition.

Background of the Acquisition

Keewatin is a public (OTC Bulletin Board. Symbol, KWPW.OB) company with plans to
develop a wind power generating facility on land located in South Western
Saskatchewan. To date Keewatin has conducted wind resource evaluation studies on
property in the area and has entered into a Letter of Intent with Saskatchewan
Food and Agriculture with respect to leasing land in order to erect a wind power
generating operation. On March 26, 2007, Keewatin entered into a Letter of
Intent to acquire all of the shares of Sky Harvest by issuing 1.5 shares of
Keewatin for every share of Sky Harvest. Sky Harvest is a Canadian private
corporation also engaged in the development of wind power resources, and has
directors and shareholders in common with Keewatin. Therefore the proposed share
exchange may be considered a related party transaction. While not required by
regulation, Keewatin has decided to seek a fairness opinion regarding the
proposed transaction from an independent valuator

Valuation Methodology

In determining whether the Acquisition is fair from a financial point of view to
the Keewatin shareholders, SMC believes that one requirement must be satisfied,
vis;

Is the difference in the appraised equity values of Keewatin and Sky Harvest as
reflected by the proposed share exchange ratio of 1.5:1, reasonable and
supportable by independent analysis?

In order to analyze the question, SMC considered the following;

1) The state of each companies resource evaluation and preliminary feasibility
studies.

2) Discounted Cash Flow Analysis based on assumptions of future revenues, costs,
capital expenditures and debt repayments for Keewatin and Sky Harvest.

P. 4 of 7

  450 – 400 Burrard Street, Vancouver, B.C. V6C 3A6 www.stirlingmercantile.com

--------------------------------------------------------------------------------

SMC is of the opinion that a value based on historical trading prices of
Keewatin is misleading since the shares have had insignificant trading volumes
in the past three years.

With specific regard to the DCF valuation readers are cautioned that, since both
Keewatin and Sky Harvest are pre-feasibility projects, much of the information
necessary to make a reliable individual DCF valuation possible is not yet
available. On the other hand, because the two projects are close to each other
geographically and enjoy very similar wind characteristics, sufficient
information is available so that, in combination with reasonable assumptions
regarding current and future power prices, operating costs, capital costs and
debt structures a relative valuation analysis is possible. In effect, the major
difference between the two projects is the difference in valuation resulting
from the additional time to completion of the Keewatin project due to more
advanced wind and power generating studies for Sky Harvest.

Description of Keewatin

Keewatin Windpower Corp. is a development stage wind energy electrical
generation company. It was incorporated in February, 2005 and in August 2005 the
Company entered into an agreement with certain land owners owning 640 acres
located in south-western Saskatchewan situated near the town of Beechy for the
purposes of gathering wind and other meteorological data. The company continues
to gather this data and will have a wind power generation analysis and
preliminary engineering study done following the completion of the data
gathering process to determine the viability of this potential resource.

Keewatin’s assets consist of;

1) Cash and cash equivalents of $1,044,294 as at November 30, 2008
2) A $100,000 note receivable from Sky Harvest Windpower Corp.
3) Property and equipment, net of $ 11,722 as at November 30, 2008

Keewatin’s liabilities consist of accounts and management fees payable and
accrued liabilities totaling $5,948 at November 30, 2008.

Description of Sky Harvest

Sky Harvest Windpower Corp. ("Sky Harvest") is a private Canadian company
incorporated under the federal laws of Canada which holds the rights to
construct a wind power facility on approximately 8,500 acres of land located in
south-western Saskatchewan. Sky Harvest has completed a wind resource assessment
on the property that demonstrates that the potential wind resource greatly
exceeds the minimum capacity factor necessary to justify the planning and
construction of a 150 megawatt wind power project. The assessment was completed
by Phoenix Engineering Inc. of Calgary, Alberta. Current directors of Keewatin
own 53% of Sky Harvest’s issued and outstanding shares.

Sky Harvest’s assets consist of;

P. 5 of 7

  450 – 400 Burrard Street, Vancouver, B.C. V6C 3A6 www.stirlingmercantile.com

--------------------------------------------------------------------------------


1)

Cash and cash equivalents of $61,463 as at November 30, 2008

2)

Amount receivable of $100 as at November 30, 2008

3)

Prepaid expenses of $25,963 as at November 30, 2008

4)

Property and equipment, net of $65,972 as at November 30, 2008

Sky Harvest’s liabilities consist of accounts payable, accrued liabilities and
due to related party totaling $16,040 at November 30, 2008 plus a loan payable
to Keewatin of $124,510 maturing September 22, 2009.

SMC notes the cash resources of Keewatin as compared to Sky Harvest, however Sky
Harvest has also commissioned, paid for and received a detailed viability and
preliminary engineering report which Keewatin has yet to do. Secondly and as
considered in greater detail in the section below, Keewatin is approximately 2
years behind Sky Harvest and, to compare the two as if at the same stage of
development would require us to assume that Keewatin had i) completed the
meteorological studies, ii) commissioned and paid for a similarly detailed wind
resource and project viability study, and incurred approximately 2 years of
operating costs (at approximately $320,000 per year) thus considerably depleting
the Keewatin cash resources in the process. We do not therefore think that
Keewatin’s superior cash position is of significant note in the analysis of
their relative value.

Relative Discounted Cash Flow Analysis:

SMC prepared a discounted cash flow for both Sky Harvest and for Keewatin. As
noted above SMC used the same assumptions for each project, specifically the
power generated, the inflation rate, operating costs, and capital structure (the
amount of debt vs the amount of equity required). However, because the Sky
Harvest project is about 2 years more advanced than the Keewatin project, the
additional pre-construction expenses (for 2 years) and higher capital costs
offset by higher price per megawatt hour received are factors to be considered
in the analysis.

SMC then applied a range of discount rates to both projects cash flows and
determined the ratios of the project values of the two. The discount rates used
were weighted average costs of capital for projects of this nature as determined
by SMC.

The ratios derived are as follows;

Ratio of Project Values       discount rate 8.75% 8.50% 8.25% Sky Harvest      
vs. Keewatin 1.714 1.495 1.386

Thus for clarity, using a weighted average cost of capital for both Sky Harvest
and Keewatin of 8.5%, the net present value of Sky Harvest is 1.495 times that
of Keewatin. SMC believes that a weighted average cost of capital of 8.5% is
most applicable given the customary 85% debt level (supported by a calculated
Debt Service Test of 1.25 times) and current project debt rates of 7% and equity
rates of 17.5% for projects of this nature.

P. 6 of 7

  450 – 400 Burrard Street, Vancouver, B.C. V6C 3A6 www.stirlingmercantile.com

--------------------------------------------------------------------------------

Fairness Opinion

SMC understands that Keewatin has offered to acquire all of the shares of Sky
Harvest by issuing 1.5 shares of Keewatin for every share of Sky Harvest. This
price is very close to the project NPV ratio of 1.495 times as indicated above.
In addition, Sky Harvest’s completed and favorable wind resource and project
engineering study places it in a significantly advanced position to propose a
development to power purchasers and financial sources compared to Keewatin. This
advantage allows Sky Harvest more strategic options than Keewatin at the present
time.

Considering the above, therefore, SMC is of the opinion that the Acquisition is
fair, to the Minority Shareholders of Keewatin, from a financial point of view.

Yours truly,

[schednx7x1.jpg]
Stirling Mercantile Corporation

P. 7 of 7

  450 – 400 Burrard Street, Vancouver, B.C. V6C 3A6 www.stirlingmercantile.com

--------------------------------------------------------------------------------

SCHEDULE O

TO THE SHARE EXCHANGE AGREEMENT DATED FOR REFERENCE MAY 11, 2009 AMONG KWC,
EXCHANGECO, SKY HARVEST AND THE SELLING SHAREHOLDERS

Exchangeable Share Provisions

PROVISIONS ATTACHING TO THE
CLASS D EXCHANGEABLE SHARES OF
KEEWATIN WINDPOWER INC.

           The Class D Exchangeable Shares of Keewatin Windpower Inc. (the
“Corporation”) shall have the following rights, privileges, restrictions and
conditions:

ARTICLE 1
INTERPRETATION

1.1      For the purposes of these share provisions:

  (a)

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”), as applied to any
Person, means the possession by another Person, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
first mentioned Person, whether through the ownership of voting securities, by
contract or otherwise.

        (b)

“Board of Directors” means the board of directors of the Corporation.

        (c)

“Business Day” means any day on which commercial banks are generally open for
business in Vancouver, British Columbia, other than a Saturday, a Sunday or a
day observed as a holiday in Vancouver, British Columbia under the laws of the
Province of British Columbia or the federal laws of Canada.

        (d)

“Canadian Dollar Equivalent” means, in respect of an amount expressed in a
currency other than Canadian dollars (the “Foreign Currency Amount”) at any
date, the product obtained by multiplying: (a) the Foreign Currency Amount, by
(b) the noon spot exchange rate on such date for such foreign currency expressed
in Canadian dollars as reported by the Bank of Canada or, in the event such spot
exchange rate is not available, such spot exchange rate on such date for such
foreign currency expressed in Canadian dollars as may be deemed by the Board of
Directors to be appropriate for such purpose.

        (e)

“Common Share” means a share in the class of common shares in the capital of the
Corporation.

        (f)

“Corporation” means Keewatin Windpower Inc., a corporation governed by the SBCA
and being a wholly-owned subsidiary of Parent.

        (g)

“Current Market Price” means, in respect of a Parent Common Stock on any date,
the Canadian Dollar Equivalent of the average of the closing prices of Parent
Common Stock during a period of 20 consecutive trading days ending not more than
three trading days before such date on the Over-the-Counter Bulleting Board
(“OTC”), or, if the Parent Common Stock are not then quoted on OTC, on such
other stock exchange or automated quotation system on which the Parent Common
Stock are listed or quoted, as the case may be, as may be selected by the Board
of Directors for such purpose; provided, however, that if in the opinion of the
Board of Directors the public distribution or trading activity of Parent Common
Stock during such period does not create


--------------------------------------------------------------------------------

O-2

 

a market which reflects the fair market value of a Parent Common Stock, then the
Current Market Price of a Parent Common Stock shall be determined by the Board
of Directors, in good faith and in its sole discretion, and provided further
that any such selection, opinion or determination by the Board of Directors
shall be conclusive and binding.

        (h)

“Dividend Amount” has the meaning ascribed to that term in Section 6.3 of these
share provisions.

        (i)

“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any company limited by shares, limited
liability company or joint stock company), firm, society or other enterprise,
association, organization or entity.

        (j)

“Exchangeable Share” means a share in the class of non-voting exchangeable
shares in the capital of the Corporation having the rights, privileges,
restrictions and conditions set forth herein.

        (k)

“Exchangeable Share Support Agreement” means the Exchangeable Share Support
Agreement among Parent and the Corporation, to be entered into in connection
with the Share Exchange Agreement.

        (l)

“Exchangeable Share Voting Event” means any matter in respect of which holders
of Exchangeable Shares are entitled to vote as shareholders of the Corporation,
other than an Exempt Exchangeable Share Voting Event, and, for greater
certainty, excluding any matter in respect of which holders of Exchangeable
Shares are entitled to vote (or instruct the Trustee to vote) in their capacity
as Beneficiaries under (and as that term is defined in) the Voting and Exchange
Trust Agreement.

        (m)

“Exempt Exchangeable Share Voting Event” means any matter in respect of which
holders of Exchangeable Shares are entitled to vote as shareholders of the
Corporation in order to approve or disapprove, as applicable, any change to, or
in the rights of the holders of, the Exchangeable Shares, where the approval or
disapproval, as applicable, of such change would be required to maintain the
equivalence of the Exchangeable Shares and the Parent Common Stock.

        (n)

“Governmental Body” means any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, provincial, local, municipal, foreign or other government;
or (c) governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, ministry, fund, foundation, centre, organization, unit, body or Entity
and any court or other tribunal).

        (o)

“Liquidation Amount” has the meaning ascribed to that term in Section 5.1 of
these share provisions.

        (p)

“Liquidation Call Right” has the meaning ascribed to that term in the Share
Exchange Agreement.

        (q)

“Liquidation Date” has the meaning ascribed to that term in Section 5.1 of these
share provisions.

        (r)

“Parent” means Keewatin Windpower Corp., a corporation existing under the laws
of the State of Nevada, and includes any successor thereto.

        (s)

“Parent Call Notice” has the meaning ascribed to that term in Section 6.3 of
these share provisions.


--------------------------------------------------------------------------------

O-3

  (t)

“Parent Common Stock” means a share of common stock, par value U.S. $0.001 per
share, in the capital of Parent, and any other security into which such share
may be changed.

          (u)

“Parent Control Transaction” means (i) any merger, amalgamation, reorganization
or other similar event involving Parent, (ii) any tender offer for Parent, (iii)
any material sale of assets or shares or rights or interests therein or thereto
by Parent, or (iv) any similar transactions involving Parent, or (v) any
proposal to do any of the foregoing.

          (v)

“Parent Dividend Declaration Date” means the date on which the board of
directors of Parent declares any dividend on the Parent Common Stock.

          (w)

“Person” means any individual, Entity or Governmental Body.

          (x)

“Purchase Price” has the meaning ascribed to that term in Section 6.3 of these
share provisions.

          (y)

“Redemption Call Purchase Price” has the meaning ascribed to that term in the
Share Exchange Agreement.

          (z)

“Redemption Call Right” has the meaning ascribed to that term in the Share
Exchange Agreement.

          (aa)

“Redemption Date” means the date, if any, established by the Board of Directors
for the redemption by the Corporation of all but not less than all of the
outstanding Exchangeable Shares pursuant to Article 7 of these share provisions,
which date shall be no earlier than December 31, 2013 unless:

          (i)

there are fewer than 10% of the Exchangeable Shares originally issued
outstanding (other than Exchangeable Shares held by Parent and its Affiliates,
and as such number of shares may be adjusted as deemed appropriate by the Board
of Directors to give effect to any subdivision or consolidation of or stock
dividend on the Exchangeable Shares, any issue or distribution of rights to
acquire Exchangeable Shares or securities exercisable or exchangeable for or
convertible into Exchangeable Shares, any issue or distribution of other
securities or rights or evidences of indebtedness or assets, or any other
capital reorganization or other transaction affecting the Exchangeable Shares),
in which case the Board of Directors may accelerate such redemption date to such
date prior to December 31, 2013 as they may determine, upon at least 60 days’
prior written notice to the registered holders of the Exchangeable Shares;

          (ii)

a Parent Control Transaction occurs, in which case, provided that the Board of
Directors determines, in good faith and in its sole discretion, that it is not
reasonably practicable to substantially replicate or modify the terms and
conditions of the Exchangeable Shares in connection with such Parent Control
Transaction or that the redemption of all but not less than all of the
outstanding Exchangeable Shares is necessary to enable the completion of such
Parent Control Transaction in accordance with its terms, the Board of Directors
may accelerate such redemption date to such date prior to December 31, 2013 as
it may determine, upon such number of days’ prior written notice to the
registered holders of the Exchangeable Shares and to Parent as the Board of
Directors may determine to be reasonably practicable in such circumstances;

          (iii)

an Exchangeable Share Voting Event is proposed, in which case, provided that the
Board of Directors has determined, in good faith and in its sole discretion,
that it is not reasonably practicable to accomplish the business purpose
intended by the Exchangeable Share Voting Event, which business purpose must be
bona fide and not for the primary purpose of causing the occurrence of a
Redemption Date, in any other commercially reasonable manner that does not
result in an Exchangeable Share Voting Event, the


--------------------------------------------------------------------------------

O-4

 

Redemption Date shall be the Business Day prior to the record date for any
meeting or vote of the holders of the Exchangeable Shares to consider the
Exchangeable Share Voting Event and the Board of Directors shall give such
number of days’ prior written notice of such redemption to the registered
holders of the Exchangeable Shares as the Board of Directors may determine to be
reasonably practicable in such circumstances; or

        (iv)

an Exempt Exchangeable Share Voting Event is proposed and the holders of the
Exchangeable Shares fail to take the necessary action at a meeting or other vote
of holders of Exchangeable Shares, to approve or disapprove, as applicable, the
Exempt Exchangeable Share Voting Event, in which case the Redemption Date shall
be the Business Day following the day on which the holders of the Exchangeable
Shares failed to take such action and the Board of Directors shall give such
number of days’ prior written notice of such redemption to the registered
holders of the Exchangeable Shares as the Board of Directors may determine to be
reasonably practicable in such circumstances,


 

provided, however, that the accidental failure or omission to give any notice of
redemption under clauses (i), (ii), (iii) or (iv) above to less than 10% of such
holders of Exchangeable Shares shall not affect the validity of any such
redemption.

        (bb)

“Redemption Price” has the meaning ascribed to that term in Section 7.1 of these
share provisions.

        (cc)

“Retracted Shares” has the meaning ascribed to that term in Section 6.1(a) of
these share provisions.

        (dd)

“Retraction Call Right” has the meaning ascribed to that term in Section 6.1(c)
of these share provisions.

        (ee)

“Retraction Date” has the meaning ascribed to that term in Section 6.1(b) of
these share provisions.

        (ff)

“Retraction Price” has the meaning ascribed to that term in Section 6.1 of these
share provisions.

        (gg)

“Retraction Request” has the meaning ascribed to that term in Section 6.1 of
these share provisions.

        (hh)

“SBCA” means the Business Corporations Act (Saskatchewan) R.S.S. 1978.

        (ii)

“Share Exchange Agreement” means the share exchange agreement dated May 11, 2009
among Parent, the Corporation, Sky Harvest Windpower Corp. and all of the
shareholders of Sky Harvest Windpower Corp.

        (jj)

“Trustee” means Valiant Trust Company or such other trust company or other
Entity chosen as trustee under the Voting and Exchange Trust Agreement, and any
successor trustee appointed under the Voting and Exchange Trust Agreement.

        (kk)

“Voting and Exchange Trust Agreement” means the Voting and Exchange Trust
Agreement among Parent, the Corporation and the Trustee, to be entered into in
connection with the Share Exchange Agreement.

ARTICLE 2
RANKING OF EXCHANGEABLE SHARES

2.1      Subject to Section 4.1 hereof, the Exchangeable Shares shall be
entitled to a preference over the Common Shares and any other shares ranking
junior to the Exchangeable Shares with respect to the payment of dividends

--------------------------------------------------------------------------------

O-5

and the distribution of assets in the event of the liquidation, dissolution or
winding-up of the Corporation, whether voluntary or involuntary, or any other
distribution of the assets of the Corporation, among its shareholders for the
purpose of winding up its affairs.

ARTICLE 3
DIVIDENDS

3.1      Subject to Section 3.2 hereof, a holder of an Exchangeable Share shall
be entitled to receive and the Board of Directors shall, subject to applicable
law, on each Parent Dividend Declaration Date, declare a dividend on each
Exchangeable Share:

  (a)

in the case of a cash dividend declared on the Parent Common Stock, in an amount
in cash for each Exchangeable Share in U.S. dollars, or the Canadian Dollar
Equivalent thereof on the Parent Dividend Declaration Date, in each case, equal
to the cash dividend declared on each Parent Common Stock;

        (b)

in the case of a stock dividend declared on the Parent Common Stock to be paid
in Parent Common Stock, in such number of Exchangeable Shares for each
Exchangeable Share as is equal to the number of Parent Common Stock to be paid
on each Parent Common Stock; or

        (c)

in the case of a dividend declared on the Parent Common Stock in property other
than cash or Parent Common Stock, in such type and amount of property for each
Exchangeable Share as is the same as or economically equivalent to (to be
determined by the Board of Directors as contemplated by Section 3.6 hereof) the
type and amount of property declared as a dividend on each Parent Common Stock.

Such dividends shall be paid out of money, assets or property of the Corporation
properly applicable to the payment of dividends, or out of authorized but
unissued shares of the Corporation, as applicable.

3.2      In the case of a stock dividend declared on the Parent Common Stock to
be paid in Parent Common Stock, in lieu of declaring the stock dividend
contemplated by Section 3.1(b) on the Exchangeable Shares, the Board of
Directors may, in its discretion and subject to applicable law, subdivide,
redivide or change (the “subdivision”) each issued and unissued Exchangeable
Share on the basis that each Exchangeable Share before the subdivision becomes a
number of Exchangeable Shares as is equal to the sum of (i) a Parent Common
Stock and (ii) the number of Parent Common Stock to be paid as a stock dividend
on each Parent Common Stock. In such instance, and notwithstanding any other
provision hereof, such subdivision shall become effective on the effective date
specified in Section 3.4 hereof without any further act or formality on the part
of the Board of Directors or of the holders of Exchangeable Shares. For greater
certainty, no approval of the holders of Exchangeable Shares to an amendment to
the articles of the Corporation shall be required to give effect to such
subdivision.

3.3      Cheques of the Corporation payable at par at any branch of the bankers
of the Corporation shall be issued in respect of any cash dividends contemplated
by Section 3.1(a) hereof and the sending of such a cheque to each holder of an
Exchangeable Share shall satisfy the cash dividend represented thereby unless
the cheque is not paid on presentation. Subject to applicable law, certificates
registered in the name of the registered holder of Exchangeable Shares shall be
issued or transferred in respect of any stock dividends contemplated by Section
3.1(b) hereof or the subdivision of Exchangeable Shares contemplated by Section
3.2 hereof and the sending of such a certificate to each holder of an
Exchangeable Share shall satisfy the stock dividend represented thereby. Such
other type and amount of property in respect of any dividends contemplated by
Section 3.1(c) hereof shall be issued, distributed or transferred by the
Corporation in such manner as it shall determine and the issuance, distribution
or transfer thereof by the Corporation to each holder of an Exchangeable Share
shall satisfy the dividend represented thereby. No holder of an Exchangeable
Share shall be entitled to recover by action or other legal process against the
Corporation any dividend that is represented by a cheque that has not been duly
presented to the Corporation’s bankers for payment or that otherwise remains
unclaimed for a period of six years from the date on which such dividend was
payable.

--------------------------------------------------------------------------------

O-6

3.4      The record date for the determination of the holders of Exchangeable
Shares entitled to receive payment of, and the payment date for, any dividend
declared on the Exchangeable Shares under Section 3.1 hereof shall be the same
dates as the record date and payment date, respectively, for the corresponding
dividend declared on the Parent Common Stock. The record date for the
determination of the holder of Exchangeable Shares entitled to receive
Exchangeable Shares in connection with any subdivision of Exchangeable Shares
under Section 3.2 hereof and the effective date of such subdivision shall be the
same dates as the record date and payment date, respectively, for the
corresponding stock dividend declared on Parent Common Stock.

3.5      If on any payment date for any dividends declared on the Exchangeable
Shares under Section 3.1 hereof the dividends are not paid in full on all of the
Exchangeable Shares then outstanding, any such dividends that remain unpaid
shall be paid on a subsequent date or dates determined by the Board of Directors
on which the Corporation shall have sufficient moneys, assets or property
properly applicable to the payment of such dividends.

3.6      The Board of Directors shall determine, in good faith and in its sole
discretion, economic equivalence for the purposes of Sections 3.1 and 3.2
hereof, and each such determination shall be conclusive and binding on the
Corporation and its shareholders. In making each such determination, the
following factors shall, without excluding other factors determined by the Board
of Directors to be relevant, be considered by the Board of Directors:

  (a)

in the case of any stock dividend or other distribution payable in Parent Common
Stock, the number of such shares issued in proportion to the number of Parent
Common Stock previously outstanding;

        (b)

in the case of the issuance or distribution of any rights, options or warrants
to subscribe for or purchase Parent Common Stock (or securities exercisable or
exchangeable for or convertible into or carrying rights to acquire Parent Common
Stock), the relationship between the exercise price of each such right, option
or warrant and the current market value (as determined by the Board of Directors
in the manner above contemplated) of a Parent Common Stock;

        (c)

in the case of the issuance or distribution of any other form of property
(including without limitation any shares or securities of Parent of any class
other than Parent Common Stock, any rights, options or warrants other than those
referred to in Section 3.6(b) above, any evidences of indebtedness of Parent or
any assets of Parent), the relationship between the fair market value (as
determined by the Board of Directors in the manner above contemplated) of such
property to be issued or distributed with respect to each outstanding Parent
Common Stock and the current market value (as determined by the Board of
Directors in the manner above contemplated) of a Parent Common Stock; and

        (d)

in all such cases, the general taxation consequences of the relevant event to
holders of Exchangeable Shares to the extent that such consequences may differ
from the taxation consequences to holders of Parent Common Stock as a result of
differences between taxation laws of Canada and the United States (except for
any differing consequences arising as a result of differing marginal taxation
rates and without regard to the individual circumstances of holders of
Exchangeable Shares).

For purposes of the foregoing determinations, the current market value of any
security listed and traded or quoted on a securities exchange shall be the
weighted average of the daily trading prices of such security during a period of
not less than 20 consecutive trading days ending not more than three trading
days before the date of determination on the principal securities exchange on
which such securities are listed and traded or quoted; provided, however, that
if in the opinion of the Board of Directors the public distribution or trading
activity of such securities during such period does not create a market which
reflects the fair market value of such securities, then the current market value
thereof shall be determined by the Board of Directors, in good faith and in its
sole discretion, and provided further that any such determination by the Board
of Directors shall be conclusive and binding on the Corporation and its
shareholders.

--------------------------------------------------------------------------------

O-7

ARTICLE 4
CERTAIN RESTRICTIONS

4.1      So long as any of the Exchangeable Shares are outstanding, the
Corporation shall not at any time without, but may at any time with, the
approval of the holders of the Exchangeable Shares given as specified in Section
9.2 of these share provisions:

  (a)

pay any dividends on the Common Shares or any other shares ranking junior to the
Exchangeable Shares, other than stock dividends payable in Common Shares or any
such other shares ranking junior to the Exchangeable Shares, as the case may be;

        (b)

redeem or purchase or make any capital distribution in respect of Common Shares
or any other shares ranking junior to the Exchangeable Shares;

        (c)

redeem or purchase any other shares of the Corporation ranking equally with the
Exchangeable Shares with respect to the payment of dividends or on any
liquidation distribution; or

        (d)

issue any Exchangeable Shares or any other shares of the Corporation ranking
equally with, or superior to, the Exchangeable Shares other than by way of stock
dividends to the holders of such Exchangeable Shares.

The restrictions in Sections 4.1(a), 4.1(b), 4.1(c) and 4.1(d) above shall not
apply if all dividends on the outstanding Exchangeable Shares corresponding to
dividends declared and paid to date on the Parent Common Stock shall have been
declared and paid on the Exchangeable Shares.

ARTICLE 5
DISTRIBUTION ON LIQUIDATION

5.1      In the event of the liquidation, dissolution or winding-up of the
Corporation or any other distribution of the assets of the Corporation among its
shareholders for the purpose of winding up its affairs, subject to the exercise
by Parent of the Liquidation Call Right, a holder of Exchangeable Shares shall
be entitled, subject to applicable law, to receive from the assets of the
Corporation in respect of each Exchangeable Share held by such holder on the
effective date (the “Liquidation Date”) of such liquidation, dissolution or
winding-up, before any distribution of any part of the assets of the Corporation
among the holders of the Common Shares or any other shares ranking junior to the
Exchangeable Shares, an amount per share equal to the Current Market Price of a
Parent Common Stock on the last Business Day prior to the Liquidation Date (the
“Liquidation Amount”), which shall be satisfied in full by the Corporation
causing to be delivered to such holder one share of Parent Common Stock,
together with all declared and unpaid dividends on each such Exchangeable Share
held by such holder on any dividend record date which occurred prior to the
Liquidation Date.

5.2      On or promptly after the Liquidation Date, and subject to the exercise
by Parent of the Liquidation Call Right, the Corporation shall cause to be
delivered to the holders of the Exchangeable Shares the Liquidation Amount for
each such Exchangeable Share upon presentation and surrender of the certificates
representing such Exchangeable Shares, together with such other documents and
instruments as are required to effect a transfer of Exchangeable Shares under
the SBCA and the by-laws of the Corporation and such additional documents and
instruments as the Parent or the Corporation may reasonably require, at the
registered office of the Corporation by notice to the holders of the
Exchangeable Shares. Payment of the total Liquidation Amount for such
Exchangeable Shares shall be made by delivery to each holder, at the address of
the holder recorded in the securities register of the Corporation for the
Exchangeable Shares or by holding for pick-up by the holder at the registered
office of the Corporation by notice to the holders of Exchangeable Shares, on
behalf of the Corporation of certificates representing Parent Common Stock
(which shares shall be duly issued as fully paid and non-assessable and shall be
free and clear of any lien, claim or encumbrance) and a cheque of the
Corporation payable at par at any branch of the bankers of the Corporation in
respect of the remaining portion, if any, of the total Liquidation Amount (in
each case less any amounts withheld on account of tax required to be deducted
and withheld therefrom). On and after the Liquidation Date, the holders of the
Exchangeable Shares shall cease to be holders of such Exchangeable Shares

--------------------------------------------------------------------------------

O-8

and shall not be entitled to exercise any of the rights of holders in respect
thereof, other than the right to receive their proportionate part of the total
Liquidation Amount, unless payment of the total Liquidation Amount for such
Exchangeable Shares shall not be made upon presentation and surrender of share
certificates in accordance with the foregoing provisions, in which case the
rights of the holders shall remain unaffected until the total Liquidation Amount
has been paid in the manner hereinbefore provided. The Corporation shall have
the right at any time after the Liquidation Date to deposit or cause to be
deposited the total Liquidation Amount in respect of the Exchangeable Shares
represented by certificates that have not at the Liquidation Date been
surrendered by the holders thereof in a custodial account with any chartered
bank or trust company in Canada. Upon such deposit being made, the rights of the
holders of Exchangeable Shares after such deposit shall be limited to receiving
their proportionate part of the total Liquidation Amount (in each case less any
amounts withheld on account of tax required to be deducted and withheld
therefrom) for such Exchangeable Shares so deposited, against presentation and
surrender of the said certificates held by them, respectively, in accordance
with the foregoing provisions. Upon such payment or deposit of the total
Liquidation Amount, the holders of the Exchangeable Shares shall thereafter be
considered and deemed for all purposes to be holders of the Parent Common Stock
delivered to them or the custodian on their behalf.

5.3      After the Corporation has satisfied its obligations to pay the holders
of the Exchangeable Shares the Liquidation Amount per Exchangeable Share
pursuant to Section 5.1 of these share provisions, such holders shall not be
entitled to share in any further distribution of the assets of the Corporation.

ARTICLE 6
RETRACTION OF EXCHANGEABLE SHARES BY HOLDER

6.1      A holder of Exchangeable Shares shall be entitled at any time, subject
to the exercise by Parent of the Retraction Call Right and otherwise upon
compliance with the provisions of this Article 6, to require the Corporation to
redeem any or all of the Exchangeable Shares registered in the name of such
holder for an amount per share equal to the Current Market Price of a Parent
Common Stock on the last Business Day prior to the Retraction Date (the
“Retraction Price”), which shall be satisfied in full by the Corporation causing
to be delivered to such holder one share of Parent Common Stock for each
Exchangeable Share presented and surrendered by the holder, together with, on
the payment date therefor, the full amount of all declared and unpaid dividends
on any such Exchangeable Share held by such holder on any dividend record date
which occurred prior to the Retraction Date. To effect such redemption, the
holder shall present and surrender at the registered office of the Corporation
by notice to the holders of Exchangeable Shares the certificate or certificates
representing the Exchangeable Shares which the holder desires to have the
Corporation redeem, together with such other documents and instruments as are
required to effect a transfer of Exchangeable Shares under the SBCA and the
by-laws of the Corporation and such additional documents and instruments as the
Parent or the Corporation may reasonably require, and together with a duly
executed statement (the “Retraction Request”) in the form of Schedule A hereto
or in such other form as may be acceptable to the Corporation:

  (a)

specifying that the holder desires to have all or any number specified therein
of the Exchangeable Shares represented by such certificate or certificates (the
“Retracted Shares”) redeemed by the Corporation;

        (b)

stating the Business Day on which the holder desires to have the Corporation
redeem the Retracted Shares (the “Retraction Date”), provided that the
Retraction Date shall be not less than 10 Business Days nor more than 15
Business Days after the date on which the Retraction Request is received by the
Corporation and further provided that, in the event that no such Business Day is
specified by the holder in the Retraction Request, the Retraction Date shall be
deemed to be the 15th Business Day after the date on which the Retraction
Request is received by the Corporation; and

        (c)

acknowledging the overriding right (the “Retraction Call Right”) of Parent to
purchase all but not less than all the Retracted Shares directly from the holder
and that the Retraction Request shall be deemed to be a revocable offer by the
holder to sell the Retracted Shares to Parent in accordance with the Retraction
Call Right on the terms and conditions set out in Section 6.3 below.


--------------------------------------------------------------------------------

O-9

6.2      Subject to the exercise by Parent of the Retraction Call Right, upon
receipt by the Corporation in the manner specified in Section 6.1 hereof of a
certificate or certificates representing the number of Exchangeable Shares which
the holder desires to have the Corporation redeem, together with a Retraction
Request and such other documents and instruments as are required to effect a
transfer of Exchangeable Shares under the SBCA and the bylaws of the Corporation
and such additional documents and instruments as the Parent or the Corporation
may reasonably require, and provided that the Retraction Request is not revoked
by the holder in the manner specified in Section 6.7, the Corporation shall
redeem the Retracted Shares effective at the close of business on the Retraction
Date and shall cause to be delivered to such holder the total Retraction Price
with respect to such shares, provided that all declared and unpaid dividends for
which the record date has occurred prior to the Retraction Date shall be paid on
the payment date for such dividends. If only a part of the Exchangeable Shares
represented by any certificate is redeemed (or purchased by Parent pursuant to
the Retraction Call Right), a new certificate for the balance of such
Exchangeable Shares shall be issued to the holder at the expense of the
Corporation.

6.3      Upon receipt by the Corporation of a Retraction Request, the
Corporation shall immediately notify Parent thereof. In order to exercise the
Retraction Call Right, Parent must notify the Corporation of its determination
to do so (the “Parent Call Notice”) within five Business Days of notification to
Parent by the Corporation of the receipt by the Corporation of the Retraction
Request. If Parent does not so notify the Corporation within such five Business
Day period, the Corporation will notify the holder as soon as possible
thereafter that Parent will not exercise the Retraction Call Right. If Parent
delivers the Parent Call Notice within such five Business Day period, and
provided that the Retraction Request is not revoked by the holder in the manner
specified in Section 6.7, the Retraction Request shall thereupon be considered
only to be an offer by the holder to sell the Retracted Shares to Parent in
accordance with the Retraction Call Right. In such event, the Corporation shall
not redeem the Retracted Shares and Parent shall purchase from such holder and
such holder shall sell to Parent on the Retraction Date the Retracted Shares for
a purchase price (the “Purchase Price”) per share equal to the Retraction Price
per share which shall be satisfied in full by Parent causing to be delivered to
such holder one share of Parent Common Stock for each Exchangeable Share
presented and surrendered by the holder, plus, on the designated payment date
therefor, to the extent not paid by the Corporation on the designated payment
date therefor, an additional amount equivalent to the full amount of all
declared and unpaid dividends on those Retracted Shares held by such holder on
any dividend record date which occurred prior to the Retraction Date (the
“Dividend Amount”). For the purposes of completing a purchase pursuant to the
Retraction Call Right, Parent shall deposit with the Corporation, on or before
the Retraction Date, certificates representing shares of Parent Common Stock and
a cheque or cheques of Parent payable at par at any branch of the bankers of
Parent representing the aggregate Dividend Amount, less any amounts withheld on
account of tax required to be deducted and withheld therefrom. Provided that
Parent has complied with the immediately preceding sentence, the closing of the
purchase and sale of the Retracted Shares pursuant to the Retraction Call Right
shall be deemed to have occurred as at the close of business on the Retraction
Date and, for greater certainty, no redemption by the Corporation of such
Retracted Shares shall take place on the Retraction Date. In the event that
Parent does not deliver a Parent Call Notice within such five Business Day
period, and provided that the Retraction Request is not revoked by the holder in
the manner specified in Section 6.7, the Corporation shall redeem the Retracted
Shares on the Retraction Date and in the manner otherwise contemplated in this
Article 6.

6.4      The Corporation or Parent, as the case may be, shall deliver to the
relevant holder, at the address of the holder recorded in the securities
register of the Corporation for the Exchangeable Shares or at the address
specified in the holder’s Retraction Request or by holding for pick-up by the
holder at the registered office of the Corporation by notice to the holders of
Exchangeable Shares, certificates representing the Parent Common Stock (which
shares shall be duly issued as fully paid and non-assessable and shall be free
and clear of any lien, claim or encumbrance) registered in the name of the
holder or in such other name as the holder may request, and, if applicable and
on or before the payment date therefor, a cheque payable at par at any branch of
the bankers of the Corporation or Parent, as applicable, representing the
aggregate Dividend Amount in payment of the total Retraction Price or the total
Purchase Price, as the case may be, in each case, less any amounts withheld on
account of tax required to be deducted and withheld therefrom, and such delivery
of such certificates and cheques on behalf of the Corporation or by Parent, as
the case may be, shall be deemed to be payment of and shall satisfy and
discharge all liability for the total Retraction Price or total Purchase Price,
as the case may be, to the extent that the same is represented by such share
certificates and cheques (plus any tax deducted and withheld therefrom and
remitted to the proper tax authority).

--------------------------------------------------------------------------------

O-10

6.5      On and after the close of business on the Retraction Date, the holder
of the Retracted Shares shall cease to be a holder of such Retracted Shares and
shall not be entitled to exercise any of the rights of a holder in respect
thereof, other than the right to receive his proportionate part of the total
Retraction Price or total Purchase Price, as the case may be, unless upon
presentation and surrender of certificates in accordance with the foregoing
provisions, payment of the total Retraction Price or the total Purchase Price,
as the case may be, shall not be made as provided in Section 6.4, in which case
the rights of such holder shall remain unaffected until the total Retraction
Price or the total Purchase Price, as the case may be, has been paid in the
manner hereinbefore provided. On and after the close of business on the
Retraction Date, provided that presentation and surrender of certificates and
payment of the total Retraction Price or the total Purchase Price, as the case
may be, has been made in accordance with the foregoing provisions, the holder of
the Retracted Shares so redeemed by the Corporation or purchased by Parent shall
thereafter be considered and deemed for all purposes to be a holder of the
Parent Common Stock delivered to it.

6.6     Notwithstanding any other provision of this Article 6, the Corporation
shall not be obligated to redeem Retracted Shares specified by a holder in a
Retraction Request to the extent that such redemption of Retracted Shares would
be contrary to solvency requirements or other provisions of applicable law. If
the Corporation believes that on any Retraction Date it would not be permitted
by any of such provisions to redeem the Retracted Shares tendered for redemption
on such date, and provided that Parent shall not have exercised the Retraction
Call Right with respect to the Retracted Shares, the Corporation shall only be
obligated to redeem Retracted Shares specified by a holder in a Retraction
Request to the extent of the maximum number that may be so redeemed (rounded
down to a whole number of shares) as would not be contrary to such provisions
and shall notify the holder at least two Business Days prior to the Retraction
Date as to the number of Retracted Shares which will not be redeemed by the
Corporation. In any case in which the redemption by the Corporation of Retracted
Shares would be contrary to solvency requirements or other provisions of
applicable law, the Corporation shall redeem the maximum number of Exchangeable
Shares which the Board of Directors determine the Corporation is, on the
Retraction Date, permitted to redeem, which shall be selected as nearly as may
be pro rata (disregarding fractions) in proportion to the total number of
Exchangeable Shares tendered for retraction by each holder thereof and the
Corporation shall issue to each holder of Retracted Shares a new certificate, at
the expense of the Corporation, representing the Retracted Shares not redeemed
by the Corporation pursuant to Section 6.2 hereof. Provided that the Retraction
Request is not revoked by the holder in the manner specified in Section 6.7, the
holder of any such Retracted Shares not redeemed by the Corporation pursuant to
Section 6.2 of these share provisions as a result of solvency requirements or
other provisions of applicable law shall be deemed by giving the Retraction
Request to have instructed the Trustee to require to purchase such Retracted
Shares from such holder on the Retraction Date or as soon as practicable
thereafter on payment by to such holder of the Purchase Price for each such
Retracted Share, all as more specifically provided in Section 5.7 of the Voting
and Exchange Trust Agreement.

6.7      A holder of Retracted Shares may, by notice in writing given by the
holder to the Corporation before the close of business on the Business Day
immediately preceding the Retraction Date, withdraw its Retraction Request, in
which event such Retraction Request shall be null and void and, for greater
certainty, the revocable offer constituted by the Retraction Request to sell the
Retracted Shares to Parent shall be deemed to have been revoked.

ARTICLE 7
REDEMPTION OF EXCHANGEABLE SHARES BY THE CORPORATION

7.1      Subject to applicable law, and provided Parent has not exercised the
Redemption Call Right, the Corporation shall on the Redemption Date redeem all
but not less than all of the then outstanding Exchangeable Shares for an amount
per share equal to the Current Market Price of a Common Share on the last
Business Day prior to the Redemption Date (the “Redemption Price”), which shall
be satisfied in full by the Corporation causing to be delivered to each holder
of Exchangeable Shares one share of Parent Common Stock for each Exchangeable
Share held by such holder, together with the full amount of all declared and
unpaid dividends on each such Exchangeable Share held by such holder on any
dividend record date which occurred prior to the Redemption Date.

7.2      In any case of a redemption of Exchangeable Shares under this Article
7, the Corporation shall, at least 60 days before the Redemption Date (other
than a Redemption Date established in connection with a Parent Control
Transaction, an Exchangeable Share Voting Event or an Exempt Exchangeable Share
Voting Event), send or cause to be sent to each holder of Exchangeable Shares a
notice in writing of the redemption by the Corporation or the purchase by Parent
under the Redemption Call Right, as the case may be, of the Exchangeable Shares
held by such

--------------------------------------------------------------------------------

O-11

holder; provided that if the notice period of 60 days would expire after the
date that would, but for such 60-day period, be established as the Redemption
Date, then the Redemption Date will be deferred until the notice period of 60
days has passed. In the case of a Redemption Date established in connection with
a Parent Control Transaction, an Exchangeable Share Voting Event and an Exempt
Exchangeable Share Voting Event, the written notice of redemption by the
Corporation or the purchase by Parent under the Redemption Call Right will be
sent on or before the Redemption Date, on as many days prior written notice as
may be determined by the Board of Directors of the Corporation to be reasonably
practicable in the circumstances. In any such case, such notice shall set out
the Redemption Price or the Redemption Call Purchase Price, as the case may be,
the Redemption Date and, if applicable, particulars of the Redemption Call
Right.

7.3      On or after the Redemption Date and subject to the exercise by Parent
of the Redemption Call Right, the Corporation shall cause to be delivered to the
holders of the Exchangeable Shares to be redeemed the Redemption Price for each
such Exchangeable Share, together with the full amount of all declared and
unpaid dividends on each such Exchangeable Share held by such holder on any
dividend record date which occurred prior to the Redemption Date, upon
presentation and surrender at the registered office of the Corporation or Parent
or the Corporation as may be specified by the Corporation in such notice of the
certificates representing such Exchangeable Shares, together with such other
documents and instruments as may be required to effect a transfer of
Exchangeable Shares under the SBCA and the by-laws of the Corporation and such
additional documents and instruments as the Parent or the Corporation may
reasonably require. Payment of the total Redemption Price for such Exchangeable
Shares, together with payment of such dividends, shall be made by delivery to
each holder, at the address of the holder recorded in the securities register of
the Corporation or by holding for pick-up by the holder at the registered office
of the Corporation in such notice, on behalf of the Corporation of certificates
representing shares of Parent Common Stock (which shares shall be duly issued as
fully paid and non-assessable and shall be free and clear of any lien, claim or
encumbrance) and, if applicable, a cheque of the Corporation payable at par at
any branch of the bankers of the Corporation in payment of any such dividends,
in each case, less any amounts withheld on account of tax required to be
deducted and withheld therefrom. On and after the Redemption Date, the holders
of the Exchangeable Shares called for redemption shall cease to be holders of
such Exchangeable Shares and shall not be entitled to exercise any of the rights
of holders in respect thereof, other than the right to receive their
proportionate part of the total Redemption Price and any such dividends, unless
payment of the total Redemption Price and any such dividends for such
Exchangeable Shares shall not be made upon presentation and surrender of
certificates in accordance with the foregoing provisions, in which case the
rights of the holders shall remain unaffected until the total Redemption Price
and any such dividends have been paid in the manner hereinbefore provided. The
Corporation shall have the right at any time after the sending of notice of its
intention to redeem the Exchangeable Shares as aforesaid to deposit or cause to
be deposited the total Redemption Price for, and the full amount of such
dividends on (except as provided in the preceding sentence), the Exchangeable
Shares so called for redemption, or of such of the said Exchangeable Shares
represented by certificates that have not at the date of such deposit been
surrendered by the holders thereof in connection with such redemption, in a
custodial account with any chartered bank or trust company in Canada named in
such notice, less any amounts withheld on account of tax required to be deducted
and withheld therefrom. Upon the later of such deposit being made and the
Redemption Date, the Exchangeable Shares in respect whereof such deposit shall
have been made shall be redeemed and the rights of the holders thereof after
such deposit or Redemption Date, as the case may be, shall be limited to
receiving their proportionate part of the total Redemption Price and such
dividends for such Exchangeable Shares so deposited, against presentation and
surrender of the said certificates held by them, respectively, in accordance
with the foregoing provisions. Upon such payment or deposit of the total
Redemption Price and the full amount of such dividends, the holders of the
Exchangeable Shares shall thereafter be considered and deemed for all purposes
to be holders of the Parent Common Stock delivered to them or the custodian on
their behalf.

ARTICLE 8
VOTING RIGHTS

8.1      Except as required by applicable law and by Article 9 hereof, the
holders of the Exchangeable Shares shall not be entitled as such to receive
notice of or to attend any meeting of the shareholders of the Corporation or to
vote at any such meeting.

--------------------------------------------------------------------------------

O-12

ARTICLE 9
AMENDMENT AND APPROVAL

9.1       The rights, privileges, restrictions and conditions attaching to the
Exchangeable Shares may be added to, changed or removed but only with the
approval of the holders of the Exchangeable Shares given as hereinafter
specified.

9.2       Any approval given by the holders of the Exchangeable Shares to add
to, change or remove any right, privilege, restriction or condition attaching to
the Exchangeable Shares or any other matter requiring the approval or consent of
the holders of the Exchangeable Shares shall be deemed to have been sufficiently
given if it shall have been given in accordance with applicable law subject to a
minimum requirement that such approval be evidenced by resolution passed by not
less than two-thirds of the votes cast on such resolution at a meeting of
holders of Exchangeable Shares duly called and held at which the holders of at
least 25% of the outstanding Exchangeable Shares at that time are present or
represented by proxy; provided that if at any such meeting the holders of at
least 25% of the outstanding Exchangeable Shares at that time are not present or
represented by proxy within one-half hour after the time appointed for such
meeting, then the meeting shall be adjourned to such date not less than five
days thereafter and to such time and place as may be designated by the Chairman
of such meeting. At such adjourned meeting the holders of Exchangeable Shares
present or represented by proxy thereat may transact the business for which the
meeting was originally called and a resolution passed thereat by the affirmative
vote of not less than two-thirds of the votes cast on such resolution at such
meeting shall constitute the approval or consent of the holders of the
Exchangeable Shares.

ARTICLE 10
RECIPROCAL CHANGES, ETC.
IN RESPECT OF PARENT COMMON STOCK

10.1     Each holder of an Exchangeable Share acknowledges that the Exchangeable
Share Support Agreement provides, in part, that Parent will not without the
prior approval of the Corporation and the prior approval of the holders of the
Exchangeable Shares given in accordance with Section 9.2 of these share
provisions:

  (a)

issue or distribute Parent Common Stock (or securities exchangeable for or
convertible into or carrying rights to acquire Parent Common Stock) to the
holders of all or substantially all of the then outstanding Parent Common Stock
by way of stock dividend or other distribution, other than an issue of Parent
Common Stock (or securities exchangeable for or convertible into or carrying
rights to acquire Parent Common Stock) to holders of Parent Common Stock who
exercise an option to receive dividends in Parent Common Stock (or securities
exchangeable for or convertible into or carrying rights to acquire Parent Common
Stock) in lieu of receiving cash dividends;

          (b)

issue or distribute rights, options or warrants to the holders of all or
substantially all of the then outstanding Parent Common Stock entitling them to
subscribe for or to purchase Parent Common Stock (or securities exchangeable for
or convertible into or carrying rights to acquire Parent Common Stock); or

          (c)

issue or distribute to the holders of all or substantially all of the then
outstanding Parent Common Stock:

          (i)

shares or securities of Parent of any class other than Parent Common Stock
(other than shares convertible into or exchangeable for or carrying rights to
acquire Parent Common Stock);

          (ii)

rights, options, warrants or securities other than those referred to in Section
10.1(b) above;

          (iii)

evidences of indebtedness of Parent; or

          (iv)

any property or assets of Parent,


--------------------------------------------------------------------------------

O-13

unless the economic equivalent (as determined by the Board of Directors as
contemplated by Section 3.6 hereof) on a per share basis of such rights,
options, securities, shares, evidences of indebtedness or other assets is issued
or distributed simultaneously to holders of the Exchangeable Shares.

10.2     Each holder of an Exchangeable Share acknowledges that the Exchangeable
Share Support Agreement further provides, in part, that Parent will not without
the prior approval of the Corporation and the prior approval of the holders of
the Exchangeable Shares given in accordance with Section 9.2 of these share
provisions:

  (a)

subdivide, redivide or change the then outstanding Parent Common Stock into a
greater number of Parent Common Stock;

        (b)

reduce, combine, consolidate or change the then outstanding Parent Common Stock
into a lesser number of Parent Common Stock; or

        (c)

reclassify or otherwise change the Parent Common Stock or effect an
amalgamation, merger, reorganization or other transaction affecting the Parent
Common Stock,

unless the same or an economically equivalent change (as determined by the Board
of Directors as contemplated by Section 3.6 hereof) shall simultaneously be made
to, or in, the rights of the holders of the Exchangeable Shares. The
Exchangeable Share Support Agreement further provides, in part, that the
aforesaid provisions of the Exchangeable Share Support Agreement shall not be
changed without the approval of the holders of the Exchangeable Shares given in
accordance with Section 9.2 of these share provisions.

ARTICLE 11
ACTIONS BY THE CORPORATION UNDER SUPPORT AGREEMENT

11.1     The Corporation will take all such actions and do all such things as
shall be necessary or advisable to perform and comply with and to ensure
performance and compliance by Parent and the Corporation with all provisions of
the Exchangeable Share Support Agreement applicable to Parent and the
Corporation, respectively, in accordance with the terms thereof including,
without limitation, taking all such actions and doing all such things as shall
be necessary or advisable to enforce to the fullest extent possible for the
direct benefit of the Corporation all rights and benefits in favour of the
Corporation under or pursuant to such agreement.

11.2     The Corporation shall not propose, agree to or otherwise give effect to
any amendment to, or waiver or forgiveness of its rights or obligations under,
the Exchangeable Share Support Agreement without the approval of the holders of
the Exchangeable Shares given in accordance with Section 9.2 of these share
provisions other than such amendments, waivers and/or forgiveness as may be
necessary or advisable for the purposes of:

  (a)

adding to the covenants of the other parties to such agreement for the
protection of the Corporation or the holders of the Exchangeable Shares
thereunder;

        (b)

making such provisions or modifications not inconsistent with such agreement as
may be necessary or desirable with respect to matters or questions arising
thereunder which, in the good faith opinion of the Board of Directors, it may be
expedient to make, provided that the Board of Directors shall be of the good
faith opinion, after consultation with counsel, that such provisions and
modifications will not be prejudicial to the interests of the holders of the
Exchangeable Shares; or

        (c)

making such changes in or corrections to such agreement which, on the advice of
counsel to the Corporation, are required for the purpose of curing or correcting
any ambiguity or defect or inconsistent provision or clerical omission or
mistake or manifest error contained therein, provided that the Board of
Directors shall be of the good faith opinion, after consultation with counsel,
that such changes or corrections will not be prejudicial to the interests of the
holders of the Exchangeable Shares.


--------------------------------------------------------------------------------

O-14

ARTICLE 12
LEGEND; CALL RIGHTS

12.1     The certificates evidencing the Exchangeable Shares shall contain or
have affixed thereto a legend in form and on terms approved by the Board of
Directors, with respect to the Exchangeable Share Support Agreement, the
provisions of the Share Exchange Agreement relating to the Liquidation Call
Right and the Redemption Call Right, and the Voting and Exchange Trust Agreement
(including the provisions with respect to the voting rights, exchange right and
automatic exchange thereunder).

12.2     Each holder of an Exchangeable Share, whether of record or beneficial,
by virtue of becoming and being such a holder shall be deemed to acknowledge
each of the Liquidation Call Right, the Retraction Call Right and the Redemption
Call Right, in each case, in favour of Parent, and the overriding nature thereof
in connection with the liquidation, dissolution or winding-up of the Corporation
or the retraction or redemption of Exchangeable Shares, as the case may be, and
to be bound thereby in favour of Parent as therein provided.

ARTICLE 13
NOTICES; GENERAL

13.1     Any notice, request or other communication to be given to the
Corporation by a holder of Exchangeable Shares shall be in writing and shall be
valid and effective if given by mail (postage prepaid) or by telecopy or by
delivery to the registered office of the Corporation and addressed to the
attention of the President. Any such notice, request or other communication, if
given by mail, telecopy or delivery, shall only be deemed to have been given and
received upon actual receipt thereof by the Corporation.

13.2     Any presentation and surrender by a holder of Exchangeable Shares to
the Corporation of certificates representing Exchangeable Shares in connection
with the liquidation, dissolution or winding-up of the Corporation or the
retraction or redemption of Exchangeable Shares shall be made by registered mail
(postage prepaid) or by delivery to the registered office of the Corporation or
to such office as may be specified by the Corporation, in each case, addressed
to the attention of such person as the Corporation may determine. Any such
presentation and surrender of certificates shall only be deemed to have been
made and to be effective upon actual receipt thereof by or on behalf of the
Corporation, as the case may be. Any such presentation and surrender of
certificates made by registered mail shall be at the sole risk of the holder
mailing the same.

13.3     Any notice, request or other communication to be given to a holder of
Exchangeable Shares by or on behalf of the Corporation shall be in writing and
shall be valid and effective if given by mail (postage prepaid) or by delivery
to the address of the holder recorded in the securities register of the
Corporation or, in the event of the address of any such holder not being so
recorded, then at the last known address of such holder. Any such notice,
request or other communication, if given by mail, shall be deemed to have been
given and received on the third Business Day following the date of mailing and,
if given by delivery, shall be deemed to have been given and received on the
date of delivery. Accidental failure or omission to give any notice, request or
other communication to one or more holders of Exchangeable Shares shall not
invalidate or otherwise alter or affect any action or proceeding to be taken by
the Corporation pursuant thereto.

13.4     If the Corporation determines that mail service is or is threatened to
be interrupted at the time when the Corporation is required or elects to give
any notice to the holders of Exchangeable Shares hereunder, the Corporation
shall, notwithstanding the provisions hereof, give such notice by means of
publication in The Globe and Mail, national edition, or any other English
language daily newspaper or newspapers of general circulation in Canada once in
each of two successive weeks, and notice so published shall be deemed to have
been given on the latest date on which the first publication has taken place.

            If, by reason of any actual or threatened interruption of mail
service due to strike, lock-out or otherwise, any notice to be given to the
Corporation would be unlikely to reach its destination in a timely manner, such
notice shall be valid and effective only if delivered personally to the
Corporation in accordance with Section 13.1 or 13.2, as the case may be.

--------------------------------------------------------------------------------

O-15

SCHEDULE A
TO THE
PROVISIONS ATTACHING TO THE
CLASS D EXCHANGEABLE SHARES OF
KEEWATIN WINDPOWER INC.

NOTICE OF RETRACTION

To Keewatin Windpower Inc. (the “Corporation”) and Keewatin Windpower Corp.
(“Parent”).

                        This notice is given pursuant to Article 6 of the
provisions (the “Share Provisions”) attaching to the Exchangeable Shares of the
Corporation represented by the attached certificate and all capitalized words
and expressions used in this notice that are defined in the Share Provisions
have the meanings ascribed to such words and expressions in such Share
Provisions.

                        The undersigned hereby notifies the Corporation that,
subject to the Retraction Call Right referred to below, the undersigned desires
to have the Corporation redeem in accordance with Article 6 of the Share
Provisions:

[ ]        all share(s) represented by the attached share certificate; or

[ ]         __________ share(s) only.

            The undersigned hereby notifies the Corporation that the Retraction
Date shall be ________

NOTE:

The Retraction Date must be a Business Day and must not be less than 10 Business
Days nor more than 15 Business Days after the date upon which this notice is
received by the Corporation. If no such Business Day is specified above, the
Retraction Date shall be deemed to be the 15th Business Day after the date on
which this notice is received by the Corporation.

                        The undersigned acknowledges the overriding Retraction
Call Right of Parent to purchase all but not less than all the Retracted Shares
from the undersigned and that this notice is and shall be deemed to be a
revocable offer by the undersigned to sell the Retracted Shares to Parent in
accordance with the Retraction Call Right on the Retraction Date for the
Purchase Price and on the other terms and conditions set out in Section 6.3 of
the Share Provisions. This notice of retraction, and this offer to sell the
Retracted Shares to Parent, may be revoked and withdrawn by the undersigned only
by notice in writing given to the Corporation at any time before the close of
business on the Business Day immediately preceding the Retraction Date.

                        The undersigned acknowledges that if, as a result of
solvency provisions of applicable law, the Corporation is unable to redeem all
Retracted Shares, and provided that Parent shall not have exercised the
Retraction Call Right with respect to the Retracted Shares, the undersigned will
be deemed to have exercised the Exchange Right (as defined in the Voting and
Exchange Trust Agreement) so as to require Parent to purchase the unredeemed
Retracted Shares.

                        The undersigned hereby represents and warrants to Parent
and the Corporation that the undersigned:

           (select one)

[ ]        is a resident of Canada for purposes of the Income Tax Act (Canada).

[ ]        is a non-resident of Canada for purposes of the Income Tax Act
(Canada).

The undersigned acknowledges that if the undersigned has not represented above
that the undersigned is a resident of Canada, withholding on account of Canadian
tax may be made from amounts payable to the undersigned on the redemption or
purchase of the Retracted Shares.

--------------------------------------------------------------------------------

O-16

                        The undersigned hereby represents and warrants to the
Corporation and Parent that the undersigned: (i) has good title to, and owns,
the share(s) represented by this certificate to be acquired by Parent or the
Corporation, as the case may be, free and clear of all liens, claims and
encumbrances, and (ii) will complete, sign and return to the Corporation or
Parent, prior to the redemption of any of the Exchangeable Shares, on request by
the Corporation or Parent, any documents, questionnaires, notices, certificates
and undertakings in order to comply with applicable securities laws.

          (Date)   (Signature of Shareholder)   (Guarantee of Signature)


  [ ]

Please check box if the securities and any cheque(s) resulting from the
retraction or purchase of the Retracted Shares are to be held for pick-up by the
shareholder from the Transfer Agent, failing which the securities and any
cheque(s) will be mailed to the last address of the shareholder as it appears on
the register.


NOTE:

This panel must be completed and the attached share certificate, together with
such additional documents as the Corporation and Parent may require, must be
deposited with the Corporation or Parent. The securities and any cheque(s)
resulting from the retraction or purchase of the Retracted Shares will be issued
and registered in, and made payable to, respectively, the name of the
shareholder as it appears on the register of the Corporation and the securities
and any cheque(s) resulting from such retraction or purchase will be delivered
to such shareholder as indicated above, unless the form appearing immediately
below is duly completed.

Date: ___________________________________

Name of Person in Whose Name Securities or Cheque(s)
Are to be Registered, Issued or Delivered (please print):  
______________________________________________________________

Street Address or P.O. Box:
____________________________________________________________________________________

Signature of Shareholder:
_____________________________________________________________________________________

City, Province and Postal Code:
________________________________________________________________________________

Signature Guaranteed by:
_____________________________________________________________________________________

NOTE:

If this notice of retraction is for less than all of the shares represented by
the attached certificate, a certificate representing the remaining share(s) of
the Corporation represented by the attached share certificate will be issued and
registered in the name of the shareholder as it appears on the register of the
Corporation, unless the Share Transfer Power on the share certificate is duly
completed in respect of such share(s).


--------------------------------------------------------------------------------